Exhibit 10.1

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of November 12, 2010

among

SYNNEX CORPORATION

as Borrower

and

THE LENDERS SIGNATORY HERETO FROM TIME TO TIME,

as Lenders

and

BANK OF AMERICA, N.A,

as Agent and Lender

and

BANK OF AMERICA, N.A.,

as Sole Lead Arranger and Bookrunner



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE 1 AMOUNT AND TERMS OF CREDIT    SECTION 1.1.   Credit
Facilities    SECTION 1.2.   Repayment; Reduction or Termination of Commitment
     5    SECTION 1.3.   Use of Proceeds      7    SECTION 1.4.   Interest     
7    SECTION 1.5.   Eligible Inventory      11    SECTION 1.6.   Fees      12   
SECTION 1.7.   Cash Management System      12    SECTION 1.8.   Receipt of
Payments      12    SECTION 1.9.   Application and Allocation of Payments     
12    SECTION 1.10.   Lenders’ Additional Rights      13    SECTION 1.11.  
Accounting      13    SECTION 1.12.   Indemnity      14    SECTION 1.13.  
Access      15    SECTION 1.14.   Taxes      15    SECTION 1.15.   Capital
Adequacy; Increased Costs; Illegality      16    SECTION 1.16.   Single Loan   
  18    SECTION 1.17.   Pro Rata Treatment      19    SECTION 1.18.   Bank
Products      19    SECTION 1.19.   Non-Receipt of Funds by the Agent      19   
ARTICLE 2 CONDITIONS PRECEDENT    SECTION 2.1.   Conditions to Effectiveness   
  20    SECTION 2.2.   Conditions to Each Advance and Letter of Credit      21
   ARTICLE 3 REPRESENTATIONS AND WARRANTIES    SECTION 3.1.   Existence;
Compliance with Law      22    SECTION 3.2.   Executive Offices; Collateral
Locations; Corporate or Other Names      22    SECTION 3.3.   Power;
Authorization; Enforceable Obligations      22    SECTION 3.4.   Financial
Statements and Projections      23    SECTION 3.5.   No Litigation      23   
SECTION 3.6.   Taxes      23    SECTION 3.7.   Material Adverse Change      24
   SECTION 3.8.   Ownership of Property; Liens      24    SECTION 3.9.  
Restrictions; No Default; Material Contracts      25    SECTION 3.10.   Labor
Matters      25    SECTION 3.11.   Ventures, Subsidiaries and Affiliates;
Outstanding Stock and Debt      25   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS (Cont’d)

 

         Page   SECTION 3.12.   Government Regulation      26    SECTION 3.13.  
Margin Regulations      26    SECTION 3.14.   ERISA      26    SECTION 3.15.  
Brokers      28    SECTION 3.16.   Patents, Trademarks, Copyrights and Licenses
     28    SECTION 3.17.   Full Disclosure      28    SECTION 3.18.   Hazardous
Materials      29    SECTION 3.19.   Insurance Policies      29    SECTION 3.20.
  Deposit and Disbursement Accounts      29    SECTION 3.21.   Solvency      29
   ARTICLE 4 FINANCIAL STATEMENTS AND INFORMATION    SECTION 4.1.   Reports and
Notices      29    SECTION 4.2.   Communication with Accountants      30   
ARTICLE 5 AFFIRMATIVE COVENANTS    SECTION 5.1.   Maintenance of Existence and
Conduct of Business      30    SECTION 5.2.   Payment of Charges and Claims     
31    SECTION 5.3.   Books and Records      31    SECTION 5.4.   Litigation     
31    SECTION 5.5.   Insurance      32    SECTION 5.6.   Compliance with Laws   
  33    SECTION 5.7.   Agreements      33    SECTION 5.8.   Supplemental
Disclosure      33    SECTION 5.9.   Environmental Matters      34    SECTION
5.10.   Landlords’ Agreements, Mortgagee Agreements and Bailee Letters      34
   SECTION 5.11.   [Reserved]      35    SECTION 5.12.   Application of Proceeds
     35    SECTION 5.13.   Fiscal Year      35    SECTION 5.14.   Casualty and
Condemnation      35    SECTION 5.15.   Subsidiaries      36    SECTION 5.16.  
Intellectual Property      37    SECTION 5.17.   Further Assurances      37   
ARTICLE 6 NEGATIVE COVENANTS    SECTION 6.1.   Mergers, Subsidiaries, Etc     
37    SECTION 6.2.   Investments      39    SECTION 6.3.   Debt      42   
SECTION 6.4.   Affiliate and Employee Loans and Transactions      43    SECTION
6.5.   Capital Structure and Business      44    SECTION 6.6.   Guaranteed Debt
     45    SECTION 6.7.   Liens      45    SECTION 6.8.   Sale of Assets      46
  

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS (Cont’d)

 

         Page   SECTION 6.9.   Material Contracts      47    SECTION 6.10.  
ERISA      47    SECTION 6.11.   Financial Covenants      47    SECTION 6.12.  
Hazardous Materials      47    SECTION 6.13.   Sale-Leasebacks      48   
SECTION 6.14.   Cancellation of Debt; Conversion, Repurchase and Redemption of
Convertible Senior Notes      48    SECTION 6.15.   Restricted Payments      49
   SECTION 6.16.   Real Property Leases      50    SECTION 6.17.   Bank Accounts
     50    SECTION 6.18.   No Speculative Transactions      50    SECTION 6.19.
  Margin Regulations      51    SECTION 6.20.   Limitation on Negative Pledge
Clauses, Etc.      51    SECTION 6.21.   Accounting Changes      52    SECTION
6.22.   Amendments and Modifications to Debt Documents      52    SECTION 6.23.
  Change of Corporate Name or Location; Change of Fiscal Year      52    SECTION
6.24.   [Reserved]      53    SECTION 6.25.   Mex Bank of America Account     
53    SECTION 6.26.   SFC Accounts      53    SECTION 6.27.   Synnex GBS as
Holding Company      53    ARTICLE 7 TERM    SECTION 7.1.   Duration      53   
SECTION 7.2.   Survival of Obligations      53    ARTICLE 8 EVENTS OF DEFAULT;
RIGHTS AND REMEDIES    SECTION 8.1.   Events of Default      54    SECTION 8.2.
  Remedies      56    SECTION 8.3.   Waivers by Borrower      56    SECTION 8.4.
  Application of Proceeds      57    ARTICLE 9 ASSIGNMENT AND PARTICIPATIONS;
APPOINTMENT OF AGENT    SECTION 9.1.   Assignment and Participations      58   
SECTION 9.2.   Appointment of Agent      60    SECTION 9.3.   The Agent’s
Reliance, Etc.      61    SECTION 9.4.   Bank of America and Affiliates      62
   SECTION 9.5.   Lender Credit Decision      62    SECTION 9.6.  
Indemnification      62    SECTION 9.7.   Successor Agent      62    SECTION
9.8.   Setoff and Sharing of Payments      63    SECTION 9.9.   Advances;
Payments; Non-Funding Lenders; Information; Actions in Concert      64   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS (Cont’d)

 

         Page   ARTICLE 10 MISCELLANEOUS    SECTION 10.1.   Complete Agreement;
Amendments and Waivers      66    SECTION 10.2.   Fees and Expenses      68   
SECTION 10.3.   No Waiver      69    SECTION 10.4.   Remedies      70    SECTION
10.5.   Severability      70    SECTION 10.6.   Conflict of Terms      70   
SECTION 10.7.   Right of Set-off      70    SECTION 10.8.   Authorized Signature
     70    SECTION 10.9.   Notices      70    SECTION 10.10.   Section Titles   
  71    SECTION 10.11.   Counterparts      71    SECTION 10.12.   Time of the
Essence      71    SECTION 10.13.   Confidentiality      72    SECTION 10.14.  
Successors and Assigns      73    SECTION 10.15.   Amendment and Restatement   
  73    SECTION 10.16.   Governing Law      73    SECTION 10.17.   Waiver of
Trial Jury      74    SECTION 10.18.   Press Releases and Related Matters     
75    SECTION 10.19.   Reinstatement      75    SECTION 10.20.   Advice of
Counsel      75    SECTION 10.21.   No Strict Construction      75   

 

ANNEX A

DEFINITIONS; RULES OF CONSTRUCTION

 

iv



--------------------------------------------------------------------------------

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

This FOURTH AMENDED AND RESTATED CREDIT AGREEMENT (as amended, restated,
supplemented and otherwise modified from time to time, this “Agreement”) (a) is
entered into as of November 12, 2010, by and among SYNNEX CORPORATION, a
Delaware corporation (the “Borrower”), BANK OF AMERICA, N.A., a national banking
association (“Bank of America”), for itself as Lender, and as Agent for the
Lenders, and the other Lenders signatory hereto from time to time, and
(b) amends and restates the Third Amended Credit Agreement defined below.

RECITALS

WHEREAS, the Borrower, Bank of America, and certain other Persons as “Lenders”
are parties to that certain Third Amended and Restated Credit Agreement dated as
of January 23, 2009 (as amended prior to the date hereof, the “Third Amended
Credit Agreement”);

WHEREAS, the Borrower desires to borrow up to $100,000,000 in the aggregate from
the Lenders, and to reserve the right to request additional revolving loan
commitments of up to $50,000,000 in the aggregate, and the Lenders are willing
to make certain loans and other financial accommodations in favor of the
Borrower of up to such amounts in the aggregate upon the terms and conditions
set forth herein;

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, the parties hereto agree as follows:

Unless otherwise defined herein, capitalized terms used herein shall have the
respective meanings ascribed to them in Annex A and, for purposes of this
Agreement and the other Loan Documents, the rules of construction set forth in
Annex A shall govern. Unless otherwise indicated, all references in this
Agreement to articles, sections, subsections, schedules, annexes, exhibits, and
attachments shall refer to the corresponding articles, sections, subsections,
schedules, annexes, exhibits, and attachments of or to this Agreement. All
schedules, annexes, exhibits and attachments hereto, or expressly identified to
this Agreement, are incorporated herein by reference, and taken together, shall
constitute but a single agreement. Unless otherwise expressly set forth herein
or in a written amendment referring to such schedules and annexes, all schedules
and annexes referred to herein shall mean the schedules and annexes as in effect
as of the Effective Date. The above Recitals shall be construed as part of this
Agreement.

ARTICLE 1

AMOUNT AND TERMS OF CREDIT

SECTION 1.1. Credit Facilities.

(a) Revolving Credit Facility. (i) Upon and subject to the terms and conditions
hereof, each Lender severally agrees to make available from time to time until
the Commitment Termination Date its Pro Rata Share of advances (each, a
“Revolving Credit Advance”) to the Borrower. Each Lender’s Pro Rata Share of the
Revolving Credit Loan shall

 

1



--------------------------------------------------------------------------------

not exceed its separate Revolving Credit Commitment. The obligations of each
Lender hereunder shall be several and not joint. The aggregate principal amount
of Revolving Credit Advances outstanding shall not exceed at any time the lesser
of (A) the Maximum Amount and (B) the Borrowing Base, in each case less the
principal amount of the Swing Line Loan and Letter of Credit Obligations
outstanding at such time. Until the Commitment Termination Date, the Borrower
may from time to time borrow, repay and reborrow under this Section 1.1(a)(i).

(ii) Each Revolving Credit Advance shall be made on notice by the Borrower in
writing (by telecopy or overnight courier) to the Agent (which shall promptly
notify the Lenders), or by such other notice method as approved by Agent in its
sole discretion. Such notice shall be given no later than 10:00 a.m. (California
time) on the Business Day of the proposed Revolving Credit Advance, in the case
of a Base Rate Loan, or 11:00 a.m. (California time) on the date which is three
(3) Business Days prior to the proposed Revolving Credit Advance, in the case of
a LIBOR Loan. Each such notice of borrowing (a “Notice of Revolving Credit
Advance”) shall be substantially in the form of Exhibit 1.1(a)(ii) hereto (or in
such other form as approved by Agent in its sole discretion) and shall include
the information required in such Exhibit and such other information as may
reasonably be required by the Agent. If the Borrower desires to have the
Revolving Credit Advances bear interest by reference to the LIBOR Rate, it must
comply with Section 1.4 (d). The Agent shall be entitled to rely upon and shall
be fully protected under this Agreement in relying upon any Notice of Revolving
Credit Advance, Notice of Conversion/Continuation or similar notice believed by
the Agent to be genuine and to assume that the persons executing and delivering
the same were duly authorized unless the responsible individual acting thereon
for the Agent shall have actual knowledge to the contrary.

(iii) The Borrower shall execute and deliver to each Lender a note to evidence
the Revolving Credit Commitment of that Lender. Each note shall be in the
principal amount of the Revolving Credit Commitment of the applicable Lender,
dated the Effective Date and substantially in the form of Exhibit 1.1(a)(iii).
Each Revolving Credit Note shall represent the obligation of the Borrower to pay
the amount of each Lender’s Revolving Credit Commitment or, if less, the
applicable Lender’s Pro Rata Share of the aggregate unpaid principal amount of
all Revolving Credit Advances to the Borrower, together with interest thereon as
prescribed in Section 1.4. The entire unpaid balance of the Revolving Credit
Loan and all other non-contingent Obligations shall be immediately due and
payable in full in immediately available funds on the Commitment Termination
Date. The date and amount of each Revolving Credit Advance made by the Lenders
to the Borrower and each payment of principal with respect thereto shall be
recorded on the books and records of such Lender, which books and records shall
constitute conclusive evidence, absent manifest error, of the accuracy of the
information therein recorded.

(iv) The Borrower shall furnish to the Agent and each Lender a Borrowing Base
Certificate substantially in the form of Exhibit 1.1(a)(iv) hereto, completed
and signed by an officer of the Borrower listed in Schedule 10.8, which
certificate sets forth a calculation of the Borrowing Base of the Borrower at
the times and for the periods set forth in Annex E. The Borrower agrees that, in
making any Revolving Credit Advance available to the Borrower hereunder, the
Agent and each Lender shall be entitled to rely upon the most recent Borrowing
Base Certificate delivered to the Agent and the Lenders by the Borrower. The
Borrower further agrees that if the Borrower shall have failed to deliver a
Borrowing Base Certificate to the Agent

 

2



--------------------------------------------------------------------------------

and the Lenders within the specified period, the Lenders shall be under no
obligation to make any further Revolving Credit Advances to the Borrower, or
incur any additional Letter of Credit Obligations, until such time as such
Borrowing Base Certificate is delivered to the Agent and the Lenders.

(v) Any provision of this Agreement to the contrary notwithstanding, at the
request of Borrower, in its discretion Agent may (but shall have absolutely no
obligation to), make Revolving Credit Advances to Borrower on behalf of the
Lenders in amounts that cause the outstanding balance of the aggregate Revolving
Credit Loan to exceed the Borrowing Base (less the Swing Line Loan) (any such
excess Revolving Credit Advances are herein referred to collectively as
“Overadvances”); provided that (A) no such event or occurrence shall cause or
constitute a waiver of Agent’s, the Swing Line Lender’s or Lenders’ right to
refuse to make any further Overadvances, Swing Line Advances or Revolving Credit
Advances, or incur any Letter of Credit Obligations, as the case may be, at any
time that an Overadvance exists, (B) no Overadvance shall result in a Default or
Event of Default due to Borrower’s failure to comply with Section 1.2(b) for so
long as Agent permits such Overadvance to remain outstanding, but solely with
respect to the amount of such Overadvance, and (C) no Overadvance may remain
outstanding more than 30 days (and for at least five consecutive Business Days
after such Overadvance is repaid, no further Overadvance may be made). In
addition, Overadvances may be made even if the conditions to lending set forth
in Section 2 have not been met. All Overadvances shall constitute Base Rate
Loans, shall bear interest at the Default Rate and shall be payable on the
earlier of demand by Agent or the Commitment Termination Date. Except as
otherwise provided in Section 1.9, the authority of Agent to make Overadvances
is limited to an aggregate amount not to exceed 10% of the Borrowing Base at any
time, shall not cause the Revolving Credit Loan to exceed the Maximum Amount,
and may be revoked prospectively by a written notice to Agent signed by the
Lenders holding more than 50% of the Revolving Credit Commitments.

(b) Swing Line Facility. (i) Upon and subject to the terms and conditions
hereof, the Swing Line Lender agrees to make available from time to time until
the Commitment Termination Date advances (each, a “Swing Line Advance”) to the
Borrower. The aggregate amount of Swing Line Advances outstanding shall not
exceed the lesser of (A) the Swing Line Commitment and (B) the lesser of (x) the
Maximum Amount, and (y) (except for Overadvances) the Borrowing Base, in either
case less the outstanding principal balance of the Revolving Credit Loan at such
time (“Swing Line Availability”). Until the Commitment Termination Date, the
Borrower may from time to time borrow, repay and reborrow under this
Section 1.1(b). Each Swing Line Advance shall be made on notice by the Borrower
in writing (by telecopy or overnight courier) to the Agent, or by such other
notice method as approved by Agent in its sole discretion. Such notice shall be
given no later than 11:00 a.m. (California time) on the Business Day of the
proposed Swing Line Advance. Each such notice of borrowing (a “Notice of Swing
Line Advance”) shall be substantially in the form of Exhibit 1.1(b)(i) hereto
(or in such other form as approved by Agent in its sole discretion) and shall
include the information required in such Exhibit and such other information as
may reasonably be required by the Agent. The Agent shall be entitled to rely
upon and shall be fully protected under this Agreement in relying upon any
Notice of Swing Line Advance or similar notice believed by the Agent to be
genuine and to assume that the persons executing and delivering the same were
duly authorized unless the responsible individual acting thereon for the Agent
shall have actual knowledge to the contrary.

 

3



--------------------------------------------------------------------------------

Unless the Swing Line Lender has received at least one Business Day’s prior
written notice from the Requisite Lenders instructing it not to make a Swing
Line Advance, the Swing Line Lender shall, notwithstanding the failure of any
conditions precedent set forth in Section 2.2, be entitled to fund such Swing
Line Advance, and to have each lender make Revolving Credit Advances in
accordance with Section 1.1(b)(iii) or purchase participation interests in
accordance with Section 1.1(b)(iv). Notwithstanding any other provision of this
Agreement or the other Loan Documents, the Swing Line Loan shall constitute a
Base Rate Loan. Borrower shall repay the aggregate outstanding principal amount
of the Swing Line Loan upon demand therefor by Agent.

(ii) The Borrower shall execute and deliver to the Swing Line Lender a
promissory note to evidence the Swing Line Commitment. Such note shall be in the
principal amount of the Swing Line Commitment of the Swing Line Lender, dated
the Effective Date and substantially in the form of Exhibit 1.1(b)(ii) (the
“Swing Line Note”). The Swing Line Note shall represent the obligation of the
Borrower to pay the amount of the Swing Line Commitment or, if less, the
aggregate unpaid principal amount of all Swing Line Advances made to the
Borrower together with interest thereon as prescribed in Section 1.4. The entire
unpaid balance of the Swing Line Loan and all other non-contingent Obligations
shall be immediately due and payable in full in immediately available funds on
the Commitment Termination Date if not sooner paid in full.

(iii) The Swing Line Lender, at any time and from time to time in its sole and
absolute discretion, may, and shall on at least a weekly basis, on behalf of the
Borrower (and the Borrower hereby irrevocably authorizes the Swing Line Lender
to so act on its behalf) request each Lender (including the Swing Line Lender)
to make a Revolving Credit Advance to the Borrower (which shall be a Base Rate
Loan) in an amount equal to such Lender’s Pro Rata Share of the principal amount
of the Swing Line Loan (the “Refunded Swing Line Loan”) outstanding on the date
such notice is given. Unless any of the events described in Sections 8.1(f)
shall have occurred (in which event the procedures of Section 1.1(b)(iv) shall
apply) and regardless of whether the conditions precedent set forth in this
Agreement to the making of a Revolving Credit Advance are then satisfied, each
Lender shall disburse directly to the Agent, its Pro Rata Share of a Revolving
Credit Advance on behalf of the Swing Line Lender, prior to 1:00 p.m.
(California time), in immediately available funds on the Business Day next
succeeding the date such notice is given. The proceeds of such Revolving Credit
Advances shall be immediately paid to the Swing Line Lender and applied to repay
the Refunded Swing Line Loan.

(iv) If, prior to refunding the Swing Line Loan with a Revolving Credit Advance
pursuant to Section 1.1(b)(iii), one of the events described in Sections 8.1(f)
shall have occurred, then, subject to the provisions of Section 1.1(b)(v) below,
each Lender will, on the date such Revolving Credit Advance was to have been
made for the benefit of the Borrower, purchase from the Swing Line Lender an
undivided participation interest in the Swing Line Loan in an amount equal to
its Pro Rata Share of the Swing Line Loan. Upon request, each Lender will
promptly transfer to the Swing Line Lender, in immediately available funds, the
amount of its participation.

(v) Each Lender’s obligation to make Revolving Credit Advances in accordance
with Section 1.1(b)(iii) and to purchase participation interests in accordance
with Section 1.1(b)(iv) shall be absolute and unconditional and shall not be
affected by any

 

4



--------------------------------------------------------------------------------

circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever; (B) the occurrence or
continuance of any Default or Event of Default; (C) any inability of the
Borrower to satisfy the conditions precedent to borrowing set forth in this
Agreement on the date upon which such participation interest is to be purchased;
or (D) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing. If any Lender does not make available to the
Agent or the Swing Line Lender, as applicable, the amount required pursuant to
Section 1.1(b)(iii) or 1.1(b)(iv), as the case may be, the Swing Line Lender
shall be entitled to recover such amount on demand from such Lender, together
with interest thereon for each day from the date of non-payment until such
amount is paid in full at the Federal Funds Rate for the first two Business Days
and at the interest rate applicable to Base Rate Loans thereafter.

(c) The Agent shall be entitled to rely upon, and shall be fully protected in
relying upon, any Notice of Revolving Credit Advance, Notice of
Conversion/Continuation or similar notice believed by the Agent to be genuine.
The Agent may assume that each Person executing and delivering such a notice was
duly authorized, unless the responsible individual acting thereon for the Agent
has actual knowledge to the contrary. Notwithstanding anything contained herein
to the contrary, Borrower authorizes Agent and Lenders to extend, convert or
continue Advances, effect selections of interest rates, and transfer funds to or
on behalf of Borrower based on telephonic or e-mailed instructions. Borrower
shall confirm each such request by prompt delivery to Agent of a Notice of
Revolving Credit Advance, Notice of Conversion/Continuation, or Notice of Swing
Line Advance, if applicable, but if it differs in any material respect from the
action taken by Agent or Lenders, the records of Agent and Lenders shall govern.
Neither Agent nor any Lender shall have any liability for any loss suffered by
Borrower as a result of Agent or any Lender acting upon its understanding of
telephonic or e-mailed instructions from a person believed in good faith by
Agent or any Lender to be a person authorized to give such instructions on
Borrower’s behalf.

SECTION 1.1A Letters of Credit. Subject to and in accordance with the terms and
conditions contained herein and in Annex J, Borrower shall have the right to
request, and Lenders agree to incur, or purchase participations in, Letter of
Credit Obligations in respect of Borrower.

SECTION 1.2. Repayment; Reduction or Termination of Commitment.

(a) The Borrower hereby promises to pay to the Agent, for the account of each
Lender, the entire outstanding principal amount of the Revolving Credit Loan,
and the Revolving Credit Loan shall mature, on the Commitment Termination Date.

(b) In the event that the outstanding principal balance of the Revolving Credit
Loan made to the Borrower shall at any time exceed the Borrowing Availability,
subject to Section 1.1(a)(v), the Borrower shall immediately repay the Revolving
Credit Advances made to the Borrower in the amount of such excess and, if after
such repayment any excess remains because of the Letter of Credit Obligations,
such repayment shall be accompanied by cash collateralization or other
satisfaction of such Letter of Credit Obligations in accordance with Annex J.
Any such excess balance described in the preceding sentence shall nevertheless

 

5



--------------------------------------------------------------------------------

constitute Obligations that are secured by the Collateral and entitled to all of
the benefits thereof and of the Loan Documents and shall be evidenced by the
Revolving Credit Notes. Notwithstanding the foregoing, any Overadvance made
pursuant to Section 1.1(a)(v) shall be repaid in accordance with
Section 1.1(a)(v).

(c) The Borrower shall have the right at any time and from time to time, upon
sixty (60) days’ prior written notice to the Agent, to permanently reduce
(ratably among the Lenders) or terminate voluntarily the Revolving Credit
Commitments (in whole or in part) without premium or penalty other than as
provided in Section 1.4(e); provided that the Revolving Credit Commitments shall
not be reduced to lower than $25,000,000, except in connection with a reduction
to zero or a termination thereof. The aggregate amount of any such partial
reduction of the Revolving Credit Commitments shall be in integral multiples of
$5,000,000 and to the extent, if any, that the Revolving Credit Loan and the
Swing Line Loan then outstanding exceed the Maximum Amount at such time (after
giving effect to such reduction in the Revolving Credit Commitments), such
reduction shall be accompanied by prepayment of the Revolving Credit Advances in
the amount of such excess and, if after such prepayment any excess remains
because of the Letter of Credit Obligations, such reduction shall be accompanied
by cash collateralization or other satisfaction of such Letter of Credit
Obligations in accordance with Annex J, in each case together with the payment
of any fees, premiums, costs and charges required to be paid pursuant to
Section 1.4(e), and accrued interest on the amount so prepaid to the date of
such prepayment. Upon the termination of the Revolving Credit Commitments, the
Borrower’s right to receive Revolving Credit Advances, or request that Letter of
Credit Obligations be incurred on its behalf, or request Swing Line Advances
shall terminate and the Borrower’s obligation to pay the Unused Facility Fee
shall terminate, and notwithstanding anything to the contrary contained herein
or in any Revolving Credit Note, the entire outstanding balance of the Revolving
Credit Loan and the Swing Line Loan shall be immediately due and payable. On the
date of such termination, the Borrower shall pay to the Agent in immediately
available funds all of its Obligations and any accrued and unpaid interest and
in accordance with Annex J shall cash collateralize all Letter of Credit
Obligations or otherwise satisfy such Letter of Credit Obligations.

(d) [Reserved].

(e) For the purposes of increasing the Revolving Credit Commitments, the
Borrower may from time to time request new or additional commitments (each, an
“Incremental Commitment”) from one or more Lenders or other Persons consented to
by the Agent pursuant to the Incremental Commitment Agreement (each such Person
upon satisfaction of the conditions set forth herein, an “Incremental Lender”)
so long as (x) after giving effect to such Incremental Commitment, (A) the
Revolving Credit Commitment shall not exceed $150,000,000, (B) each such
Incremental Commitment is in a minimum amount of $10,000,000 and integral
multiples of $10,000,000 in excess of such amount, and (C) the aggregate amount
of all such Incremental Commitments hereunder shall not exceed $50,000,000,
(y) the Agent shall have received at least ten (10) days’ prior notice of the
date on which such Incremental Commitment is requested to be effective (such
date, an “Incremental Commitment Date”) and on such date, and (z) no Default or
Event of Default shall have occurred and be continuing, or will occur after
giving effect to such Incremental Commitment. No Incremental Commitment pursuant
to this Section 1.2(e) shall be effective unless the Borrower delivers to the
Agent an Incremental Commitment

 

6



--------------------------------------------------------------------------------

Agreement executed and delivered by the Borrower and the related Incremental
Lender and a certificate executed by an officer of the Borrower listed in
Schedule 10.8 to the effect that the condition set forth in clause (z) above is
satisfied. Neither the Agent nor any Lender shall be obligated to deliver or
fund any Incremental Commitment pursuant hereto unless such Person becomes party
to an Incremental Commitment Agreement as an Incremental Lender. On each
Incremental Commitment Date, and as a condition to becoming a Lender hereunder,
each Incremental Lender shall remit to the Agent Revolving Credit Advances in an
amount necessary to ensure that after giving effect to such funding the
aggregate amount of all Revolving Credit Advances made by such Lender equal such
Lender’s Pro Rata Share of the aggregate amount of all then outstanding
Revolving Credit Advances. The Agent agrees to remit all amounts so received to
each other Lender that is not providing any portion of the applicable
Incremental Commitment in an amount necessary so that after giving effect to
such distribution the aggregate amount of all outstanding Revolving Credit
Advances made by each Lender equal such Lender’s Pro Rata Share of the aggregate
amount of all then outstanding Revolving Credit Advances.

(f) For so long as the provisions set forth in the second sentence of
Section 6.26 are operative, within five (5) Business Days of receipt by the
Borrower or any Domestic Subsidiary thereof of any Net Cash Proceeds of a sale,
assignment or other disposition of assets or property, other than sales of
assets permitted under 6.8(d) or 6.8(f), the Borrower agrees to make a mandatory
prepayment of the Advances in an amount equal to one hundred percent (100%) of
such Net Cash Proceeds.

SECTION 1.3. Use of Proceeds. The Borrower shall use the proceeds of the
Revolving Credit Loan and the Swing Line Loan for (i) the payment of costs and
expenses of the financing transactions contemplated by this Agreement and the
Receivables Funding Agreement that are payable by the Borrower, and (ii) general
working capital and other corporate purposes of the Borrower not prohibited by
the terms of this Agreement and the other Loan Documents. The Borrower agrees
that it shall not borrow any Revolving Credit Advances or Swing Line Advances
except to fulfill its immediate cash needs for such purposes.

SECTION 1.4. Interest.

(a) The Borrower shall pay interest to the Agent for the account of each Lender
on the aggregate outstanding balance of the Revolving Credit Advances made to
the Borrower from time to time from the date made until paid in full at a per
annum interest rate equal to the Base Rate in effect from time to time or, at
the election of the Borrower in accordance with Section 1.4(d), the applicable
LIBOR Rate, in each case, plus the Applicable Margin. The Borrower shall pay
interest to the Agent for the account of the Swing Line Lender on the aggregate
outstanding balance of the Swing Line Advances made to the Borrower from time to
time from the date made until maturity at a per annum interest rate equal to the
interest rate from time to time applicable to Base Rate Loans.

 

7



--------------------------------------------------------------------------------

The Applicable Margins may be adjusted by reference to the following grids:

 

If Fixed Charge Coverage

Ratio is:

  

Level of

Applicable Margins:

< 1.45:1.00

   Level I

< 1.75:1.00 but ³ 1.45:1.00

   Level II

³ 1.75:1.00

   Level III

 

Applicable Margins

     Level I   Level II   Level III

Applicable Margin for Base Rate Loans

   0.00%   0.00%   0.00%

Applicable Margin for LIBOR Loans

   2.75%   2.50%   2.25%

Applicable Margin for Letters of Credit

   2.75%   2.50%   2.25%

Adjustments in the Applicable Margins after the Effective Date shall be
implemented quarterly on a prospective basis, for each calendar month commencing
at least five (5) days after the date of delivery to Lenders of the quarterly
unaudited or annual audited (as applicable) Financial Statements evidencing the
need for an adjustment. Concurrently with the delivery of those Financial
Statements, Borrower shall deliver to Agent and Lenders a certificate, signed by
its chief financial officer, setting forth in reasonable detail the basis for
the continuance of, or any change in, the Applicable Margins. Failure to timely
deliver such Financial Statements shall, in addition to any other remedy
provided for in this Agreement, result in an increase in the Applicable Margins
to the highest level set forth in the foregoing grid, until the date of delivery
of those Financial Statements demonstrating that such an increase is not
required. If an Event of Default has occurred and is continuing at the time any
reduction in the Applicable Margins is to be implemented, that reduction shall
be deferred until the first day of the first calendar month following the date
on which such Event of Default is waived or cured. If, for any reason (including
inaccurate reporting on financial statements or a Compliance Certificate), it is
determined that a higher Applicable Margin should have applied to a period than
was actually applied, then the proper margin shall be applied retroactively and
the Borrower shall pay to Agent, for the benefit of the Lenders, promptly on
demand therefor, an amount equal to the difference between the amount of
interest and fees that would have accrued using the proper margin and the amount
actually paid.

(b) Interest on the Revolving Credit Advances and the Swing Line Advances made
to the Borrower shall be payable by the Borrower to the Agent for the account of
each Lender at the following times: (i) on each Interest Payment Date; (ii) on
the date of any payment or prepayment of the principal of the Revolving Credit
Advances or the Swing Line Advances (to the extent of the interest accrued and
unpaid on such portion paid or prepaid); and (iii) if any interest accrues or
remains payable after the Commitment Termination Date, upon demand. Any payment
of principal of the Revolving Credit Advances or the Swing Line Advances due and
payable on a day other than a Business Day shall be due and payable on the next
succeeding

 

8



--------------------------------------------------------------------------------

Business Day. Interest shall be calculated by the Agent on a daily basis and on
the basis of a three hundred sixty (360) day year, in each case for the actual
number of days occurring in the period for which such interest is payable. Each
determination by the Agent of an interest rate hereunder and each calculation of
interest hereunder shall be conclusive and binding for all purposes, absent
manifest error.

(c) Upon the occurrence and during the continuation of any Event of Default, at
the election of the Agent (or upon the written request of the Requisite Lenders)
confirmed by written notice from the Agent to the Borrower, (x) the interest
rate applicable to the Letter of Credit Fees and principal on the Revolving
Credit Advances and the Swing Line Advances shall be increased to the Default
Rate and (y) interest on interest and other Obligations (excluding principal on
the Revolving Credit Advances and the Swing Line Advances) in default shall be
charged at the Default Rate and shall be payable on demand. Such increased
interest rate or interest charge, as appropriate, or Letter of Credit Fees at
the Default Rate, shall commence to accrue on the date of the occurrence of the
Default giving rise to such Event of Default.

(d) So long as no Default or Event of Default shall have occurred and be
continuing, and subject to the additional conditions precedent set forth in
Section 2.2, the Borrower shall have the option to (i) request that any
Revolving Credit Advances be made as a LIBOR Loan, (ii) convert at any time all
or any part of outstanding Revolving Credit Advances from Base Rate Loans to
LIBOR Loans, (iii) convert any LIBOR Loan to a Base Rate Loan, subject to
payment of LIBOR breakage costs in accordance with Section 1.4(e) if such
conversion is made prior to the expiration of the LIBOR Period applicable
thereto, or (iv) continue all or any portion of any LIBOR Loan as a LIBOR Loan
upon the expiration of the applicable LIBOR Period, and the succeeding LIBOR
Period of that continued LIBOR Loan shall commence on the last day of the LIBOR
Period of the LIBOR Loan to be continued. Any portion of the Revolving Credit
Advances to be made or continued as, or converted into, a LIBOR Loan must be in
a minimum amount of $2,000,000 and integral multiples of $500,000 in excess of
such amount. Any such election must be made by 11:00 a.m. (California time) on
the third (3rd) Business Day prior to (1) the date of any proposed Revolving
Credit Advance which is to bear interest at the LIBOR Rate, (2) the end of each
LIBOR Period with respect to any LIBOR Loans to be continued as such, or (3) the
date on which the Borrower wishes to convert any Base Rate Loan to a LIBOR Loan
for a LIBOR Period designated by the Borrower in such election. If no election
is received with respect to a LIBOR Loan by 11:00 a.m. (California time) on the
third (3rd) Business Day prior to the end of the LIBOR Period with respect
thereto (or if a Default or an Event of Default shall have occurred and be
continuing or the additional conditions precedent set forth in Section 2.2 shall
not have been satisfied), that LIBOR Loan shall be converted to a Base Rate Loan
at the end of its LIBOR Period. The Borrower must make such election by notice
to the Agent in writing, by telecopy or overnight courier (or such other notice
method as approved by Agent in its sole discretion). In the case of any
conversion or continuation, such election must be made pursuant to a written
notice (a “Notice of Conversion/Continuation”) in the form of Exhibit 1.4(d) (or
in such other form or by such other notice method as approved by Agent in its
sole discretion).

(e) To induce the Lenders to provide the LIBOR Rate option on the terms provided
herein, if (i) any LIBOR Loans are repaid in whole or in part prior to the last
day of any applicable LIBOR Period (whether that repayment is made pursuant to
any provision of this

 

9



--------------------------------------------------------------------------------

Agreement or any other Loan Document or is the result of acceleration, by
operation of law or otherwise); (ii) the Borrower shall default in payment when
due of the principal amount of or interest on any LIBOR Loan; (iii) the Borrower
shall default in making any borrowing of, conversion into or continuation of
LIBOR Loans after the Borrower has given notice requesting the same in
accordance herewith; or (iv) the Borrower shall fail to make any prepayment of a
LIBOR Loan after the Borrower has given a notice thereof in accordance herewith,
the Borrower shall indemnify and hold harmless each Lender from and against all
losses, costs and expenses resulting from or arising from any of the foregoing.
Such indemnification shall include any loss (including loss of margin) or
expense arising from the reemployment of funds obtained by it or from fees
payable to terminate deposits from which such funds were obtained. For the
purpose of calculating amounts payable to a Lender under this subsection, each
Lender shall be deemed to have actually funded its relevant LIBOR Loan through
the purchase of a deposit bearing interest at the LIBOR Rate in an amount equal
to the amount of that LIBOR Loan and having a maturity comparable to the
relevant Interest Period; provided, however, that each Lender may fund each of
its LIBOR Loans in any manner it sees fit, and the foregoing assumption shall be
utilized only for the calculation of amounts payable under this subsection. This
covenant shall survive the termination of this Agreement and the payment of the
Revolving Credit Notes and all other amounts payable hereunder. As promptly as
practicable under the circumstances, each Lender shall provide the Borrower with
its written calculation of all amounts payable pursuant to this Section 1.4(e),
and such calculation shall be binding on the parties hereto unless the Borrower
shall object in writing within ten (10) Business Days of receipt thereof,
specifying the basis for such objection in detail.

(f) Notwithstanding anything to the contrary set forth in this Section 1.4, if a
court of competent jurisdiction determines in a final order that the rate of
interest payable hereunder exceeds the highest rate of interest permissible
under law (the “Maximum Lawful Rate”), then so long as the Maximum Lawful Rate
would be so exceeded, the rate of interest payable hereunder shall be equal to
the Maximum Lawful Rate; provided, however, that if at any time thereafter the
rate of interest payable hereunder is less than the Maximum Lawful Rate, the
Borrower shall continue to pay interest hereunder at the Maximum Lawful Rate
until such time as the total interest received by the Agent, on behalf of the
Lenders, is equal to the total interest which would have been received had the
interest rate payable hereunder been (but for the operation of this paragraph)
the interest rate payable since the Closing Date as otherwise provided in this
Agreement. Thereafter, interest hereunder shall be paid at the rate(s) of
interest and in the manner provided in Sections 1.4(a) through (e) above, unless
and until the rate of interest again exceeds the Maximum Lawful Rate, and at
that time this paragraph shall again apply. In no event shall the total interest
received by any Lender pursuant to the terms hereof exceed the amount which such
Lender could lawfully have received had the interest due hereunder been
calculated for the full term hereof at the Maximum Lawful Rate. If the Maximum
Lawful Rate is calculated pursuant to this paragraph, such interest shall be
calculated at a daily rate equal to the Maximum Lawful Rate divided by the
number of days in the year in which such calculation is made. If,
notwithstanding the provisions of this Section 1.4(f), a court of competent
jurisdiction shall finally determine that a Lender has received interest
hereunder in excess of the Maximum Lawful Rate, the Agent shall, to the extent
permitted by applicable law, promptly apply such excess in the order specified
in Section 1.9 and thereafter shall refund any excess to the Borrower or as a
court of competent jurisdiction may otherwise order.

 

10



--------------------------------------------------------------------------------

SECTION 1.5. Eligible Inventory. Based on the most recent Borrowing Base
Certificate delivered by the Borrower to the Agent and on other information
available to the Agent, the Agent shall in its Credit Judgment determine which
Inventory of the Borrower shall be deemed to be “Eligible Inventory” of the
Borrower for purposes of determining the amounts, if any, to be advanced to the
Borrower under the Revolving Credit Loan and the Swing Line Loan. Without
limiting the foregoing, Eligible Inventory shall not include any Inventory of
the Borrower:

(i) that is not owned by the Borrower free and clear of all Liens and rights of
any other Person (including the rights of a purchaser that has made progress
payments and the rights of a surety that has issued a bond to assure the
Borrower’s performance with respect to that Inventory), except the Liens in
favor of the Agent, on behalf of itself and the Lenders;

(ii) that is (i) not located on premises owned, leased or operated by the
Borrower or (ii) stored with a bailee, warehouseman or similar Person, unless,
commencing ninety (90) days after the Effective Date, either, at Borrower’s
election, (x) a satisfactory bailee letter or landlord waiver has been delivered
to the Agent, or (y) Reserves satisfactory to the Agent have been established
with respect thereto, or (iii) located at any site if the aggregate book value
of Inventory at any such location is less than $100,000;

(iii) that is placed on consignment, is in transit or is otherwise not located
on premises owned, leased or operated by the Borrower;

(iv) that is covered by a negotiable document of title, unless such document and
evidence of acceptable insurance covering such Inventory have been delivered to
the Agent;

(v) that in the Agent’s reasonable determination, is excess, obsolete,
unsalable, shopworn, seconds, damaged, imperfect or unfit for sale;

(vi) that consists of display items, promotional materials, packing or shipping
materials, manufacturing supplies, work-in-process Inventory or replacement
parts;

(vii) that consists of goods which have been returned by the buyer;

(viii) that is not of a type held for sale in the ordinary course of the
Borrower’s business;

(ix) that consists of discontinued or slow-moving items (over 90 days old),
goods of substandard quality or goods classified as “clearance inventory”;

(x) that is bill-and-hold inventory or that is evidenced by an account;

(xi) as to which the Agent’s Lien, on behalf of itself and the Lenders, therein
is not a first priority perfected Lien;

(xii) as to which any of the representations or warranties pertaining to
Inventory set forth in this Agreement or the Borrower Security Agreement is
untrue;

 

11



--------------------------------------------------------------------------------

(xiii) that consists of any costs associated with “freight-in” charges;

(xiv) that consists of Hazardous Materials or goods that can be transported or
sold only with licenses that are not readily available; or

(xv) that is not covered by casualty insurance acceptable to the Agent.

SECTION 1.6. Fees. As compensation for the Agent’s and the Lenders’ costs,
skills, services and efforts incurred and expended in making the Revolving
Credit Loan available to the Borrower, the Borrower agrees to pay to the Agent
for its own account or the account of the Lenders, as the case may be, the
Letter of Credit Fee as provided in Annex J and the fees set forth in Annex D.

SECTION 1.7. Cash Management System. On or prior to the Effective Date, the
Borrower and each other Domestic Subsidiary of the Borrower (other than SFC)
will establish and maintain until the Termination Date, the cash management
system described in Annex B.

SECTION 1.8. Receipt of Payments. The Borrower shall make each payment under
this Agreement not later than noon (California time) on the day when due in
Dollars in immediately available funds to the Collection Account. Payments
received after noon (California time) on any Business Day shall be deemed to
have been received on the following Business Day. For the purposes of computing
interest and Fees and determining the Borrowing Availability as of any date:
(i) all payments (including cash sweeps) consisting of cash, wire, or electronic
transfers in immediately available funds shall be deemed received by the Agent
upon deposit in the Collection Account; and (ii) all payments consisting of
checks, drafts, or similar non-cash items shall be deemed received upon receipt
of good funds following deposit in the Collection Account. Subject to
Section 9.9(a)(ii), each payment received by the Agent under this Agreement or
any Revolving Credit Note or Swing Line Note for the account of any Lender or
the Swing Line Lender, as applicable, shall be paid by the Agent promptly to
such Lender, in the same funds received, for application to the Revolving Credit
Loan, Swing Line Loan or other obligation in respect of which such payment is
made.

SECTION 1.9. Application and Allocation of Payments. The Borrower irrevocably
waives the right to direct the application of any and all payments at any time
or times hereafter received from or on behalf of the Borrower, and the Borrower
irrevocably agrees that the Agent and the Lenders shall have the continuing
exclusive right to apply any and all such payments against the then due and
payable Obligations and in repayment of the Revolving Credit Advances as the
Lenders may deem advisable. In the absence of a specific determination by the
Agent with respect thereto or unless otherwise expressly provided herein,
payments shall be applied in the following order: (a) to then due and payable
Fees, expenses and other Obligations (including Revolving Credit Advances made
by the Agent in its capacity as the Agent) owing by the Borrower to the Agent;
(b) to then due and payable interest payments on the Swing Line Loan owing by
the Borrower; (c) to then due and payable principal payments on the Swing Line
Loan owing by the Borrower; (d) to then due and payable interest payments on the
Revolving Credit Loan (to include the Letter of Credit Fees), ratably in
proportion to the interest accrued as to the Revolving Credit Loan; (e) to then
due and payable principal payments on the Revolving Credit Loan owing by the
Borrower and to provide for cash collateral for Letter of Credit

 

12



--------------------------------------------------------------------------------

Obligations in the manner described in Annex J, ratably to the aggregate,
combined principal balance of the Revolving Credit Advances and outstanding
Letter of Credit Obligations; and (f) to any other Obligations to the Lenders
owing by the Borrower; provided that if an Event of Default shall occur and be
continuing or after the acceleration of the Obligations (by operation of law or
otherwise), such payments shall be applied to the Obligations in the manner and
order described in Section 8.4. Except as otherwise provided in this Agreement,
if after making all of the payments referred to in the immediately preceding
sentence, there shall remain with the Agent any excess monies received from or
on behalf of the Borrower, the Agent shall promptly return same to the Borrower
by depositing such amount into a Disbursement Account of the Borrower (or as
required by law); provided that if at such time there shall exist an Event of
Default (and for so long as an Event of Default is continuing), the Agent may
retain such excess monies as cash collateral for any outstanding Obligations.
The Agent, on behalf of the Lenders, is authorized to, and at its option may,
make or cause to be made Revolving Credit Advances by the Lenders on behalf of
the Borrower for payment of any or all Fees, expenses, charges, costs,
principal, interest, or other Obligations then due and payable by the Borrower
under this Agreement or any of the Loan Documents, even if the making of such
Revolving Credit Advance causes the outstanding balance of the Revolving Credit
Loan to exceed the Borrowing Availability, in which case the terms of
Section 1.2(b) shall apply. In addition, if Borrower establishes a controlled
disbursement account with Agent or any Affiliate of Agent, then the presentation
for payment of any check or other item of payment drawn on such account at a
time when there are insufficient funds to cover it shall be deemed to be a
request for Revolving Credit Advances (which shall be Base Rate Loans) on the
date of such presentation, in the amount of the check and items presented for
payment. The proceeds of such Revolver Credit Advances may be disbursed directly
to the controlled disbursement account or other appropriate account.

SECTION 1.10. Lenders’ Additional Rights.

(a) The Borrower agrees that, in addition to (and without limitation of) any
right of setoff, banker’s lien or counterclaim a Lender may otherwise have, each
Lender shall be entitled, at its option (but subject, as between the Lenders, to
the provisions of Section 9.9(f)), to offset balances held by such Lender or its
Affiliates for the account of the Borrower at any of its or its Affiliates
offices, in Dollars or in any other currency, against any principal of or
interest on any of such Lender’s pro rata portion of the Revolving Credit Loan
or any other amount payable to such Lender hereunder, that is not paid when due
(regardless of whether such balances are then due to the Borrower), in which
case such Lender shall promptly notify the Borrower and the Agent thereof;
provided, that such Lender’s failure to give such notice shall not affect the
validity thereof.

(b) Nothing contained herein shall require the Agent and/or the Lenders to
exercise any right as against the Borrower as described in this Section 1.10 or
shall affect the right of the Agent and/or the Lenders to exercise, and retain
the benefits of exercising, any such right with respect to any other
indebtedness or obligation of the Borrower.

SECTION 1.11. Accounting. The Agent will provide a monthly accounting of
transactions under the Revolving Credit Loan and the Swing Line Loan to the
Borrower. Each and every such accounting shall (absent manifest error) be deemed
final, binding and conclusive upon the Borrower in all respects as to all
matters reflected therein, unless the Borrower, within

 

13



--------------------------------------------------------------------------------

sixty (60) days after the date any such accounting is rendered, shall notify the
Agent in writing of any objection which the Borrower may have to any such
accounting, describing the basis for such objection with specificity. In that
event, only those items (the “disputed items”) expressly objected to in such
notice shall be deemed to be disputed by the Borrower. The Agent’s determination
in good faith, based upon the facts available, of any disputed item shall
(absent manifest error) be final, binding and conclusive on the Borrower.

SECTION 1.12. Indemnity.

(a) The Borrower shall indemnify and hold the Agent, each Lender, and their
respective Affiliates, officers, directors, employees, attorneys and agents
(each, an “Indemnified Person”), harmless from and against any and all suits,
actions, costs, fines, deficiencies, penalties, proceedings, claims, damages,
losses, liabilities and expenses (including attorneys’ fees and disbursements
and other costs of investigations or defense, including those incurred upon any
appeal) (each, a “Claim”) which may be instituted or asserted against or
incurred by such Indemnified Person as the result of this Agreement, any other
Loan Document, credit having been extended under this Agreement or any other
Loan Document, the use or intended use of proceeds of Revolving Credit Advances
or Swing Line Advances, or otherwise arising in connection with the transactions
contemplated hereunder and thereunder, including any and all Environmental
Liabilities and Costs and regardless of whether the Indemnified Person is a
party to such Claim; provided, that the Borrower shall not be liable for any
indemnification to such Indemnified Person with respect to (x) any portion of
any such Claim which results from such Indemnified Person’s gross negligence or
willful misconduct as determined by a final judgment of a court of competent
jurisdiction, or (y) any portion of such Claim which arises solely out of or in
connection with a dispute between such Indemnified Person and one or more other
Indemnified Persons. NEITHER THE AGENT NOR ANY LENDER NOR ANY OTHER INDEMNIFIED
PERSON SHALL BE RESPONSIBLE OR LIABLE TO ANY OTHER PARTY HERETO, ANY SUCCESSOR,
ASSIGNEE OR THIRD PARTY BENEFICIARY OF SUCH PERSON OR ANY OTHER PERSON ASSERTING
CLAIMS DERIVATIVELY THROUGH SUCH PARTY, FOR INDIRECT, PUNITIVE, EXEMPLARY OR
CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A RESULT OF CREDIT HAVING BEEN
EXTENDED UNDER THE LOAN DOCUMENTS, THE USE OR INTENDED USE OF PROCEEDS OF
REVOLVING CREDIT ADVANCES OR OTHERWISE IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED HEREBY. The foregoing provision in favor of any Indemnified Person
shall be in addition to any rights that such Indemnified Person may have at
common law or otherwise, including, but not limited to, any right to
contribution.

In any suit, proceeding or action brought by the Agent or the Lenders relating
to any Collateral for any sum owing hereunder, or to enforce any provision of
any Collateral, the Borrower shall save, indemnify and keep the Agent and the
Lenders harmless from and against all expense, loss or damage suffered by reason
of any defense, setoff, counterclaim, recoupment or reduction of liability
whatsoever of the obligor thereunder arising out of a breach by the Borrower of
any obligation thereunder or arising out of any other agreement, indebtedness or
liability at any time owing to, or in favor of, such obligor or its successors
from the Borrower, all such obligations of the Borrower shall be and remain
enforceable against, and only against, the Borrower and shall not be enforceable
against the Agent or any Lender.

 

14



--------------------------------------------------------------------------------

(b) The Borrower hereby acknowledges and agrees that neither the Agent nor any
Lender (as of the date hereof) (i) is now or has ever been in control of any of
the Real Property or the affairs of the Borrower or any Subsidiary thereof, or
(ii) has the capacity through the provisions of the Loan Documents to influence
the conduct of the Borrower or any Subsidiary thereof with respect to the
ownership, operation or management of any of the Real Property.

SECTION 1.13. Access. The Borrower shall (and shall cause each of its Domestic
Subsidiaries to) (a) provide access to the Agent (on behalf of the Lenders) and
any of its officers, employees, representatives, consultants and agents, to the
properties and facilities of the Borrower or any of its Domestic Subsidiaries,
(b) permit the Agent (on behalf of the Lenders) and any of its officers,
employees, representatives, consultants and agents to inspect, audit and make
extracts from all of the Borrower’s and its Domestic Subsidiaries’ records,
files and books of account, (c) permit the Agent (on behalf of the Lenders) or
any representatives, consultants or agents of the Agent to inspect, review and
evaluate the Collateral, and (d) make available to the Agent and its counsel, as
quickly as practicable under the circumstances, originals or copies of all
books, records, board minutes, contracts, insurance policies, environmental
audits, business plans, files, financial statements (actual and pro forma),
filings with federal, state and local and foreign regulatory agencies, and other
instruments and documents which the Agent may reasonably request in order to
assure that the Borrower is in compliance with its obligations under the Loan
Documents, to ascertain and/or verify the business, operations and condition
(financial or otherwise) of the Borrower and/or to audit, inspect, verify,
protect, preserve or otherwise deal with any of the Collateral; provided, that
unless a Default or Event of Default has occurred and is continuing, or the
Agent (acting in good faith) has reason to believe that a Default or Event of
Default is imminent, such audits shall be upon reasonable notice and shall be
conducted during normal business hours (it being understood and agreed that the
Agent will make a good faith effort to schedule any such audits concurrently
with audits under the analogous provisions of the Receivables Funding
Documents). The Borrower agrees to render to the Agent and its representatives,
consultants and agents at the Borrower’s cost and expense, such clerical and
other assistance as may be reasonably requested in connection with the exercise
of the Agent’s rights pursuant to the foregoing sentence. The Borrower shall
also deliver any document or instrument necessary for the Agent as it may from
time to time request, to obtain records from any service bureau or other Person
which maintains records for the Borrower or its Domestic Subsidiaries, and shall
maintain duplicate records or supporting documentation on media, including
computer tapes and disks owned by the Borrower. The Agent shall conduct a field
examination of the Borrower, its books and records, and the Collateral at least
twice per calendar year, unless Requisite Lenders shall otherwise agree.

SECTION 1.14. Taxes.

(a) Any and all payments by or on behalf of the Borrower hereunder or under any
Note or other Loan Document, shall be made, in accordance with this
Section 1.14, free and clear of and without deduction or withholding for any and
all present or future Taxes. If the Borrower shall be required by law to deduct
or withhold any Taxes from or in respect of any sum payable hereunder or under
any Note or other Loan Document to the Agent or any Lender, as applicable,
(i) the sum payable shall be increased as may be necessary so that after making
all required deductions and withholdings (including deductions and withholdings
applicable to

 

15



--------------------------------------------------------------------------------

additional sums payable under this Section 1.14), the Agent or such Lender, as
applicable, receives an amount equal to the sum it would have received had no
such deductions or withholdings been made, (ii) the Borrower shall make such
deductions and withholdings, and (iii) the Borrower shall pay the full amount
deducted or withheld to the relevant taxing or other authority in accordance
with applicable law.

(b) In addition, the Borrower agrees to pay any present or future intangible
personal property, stamp or documentary taxes or any other excise or property
taxes, charges or similar levies that arise from any payment made hereunder or
under the Notes or from the execution, delivery or registration of, or otherwise
with respect to, this Agreement, the other Loan Documents or any other matter
contemplated by this Agreement (hereinafter referred to as “Other Taxes”).

(c) The Borrower shall indemnify and pay, within ten (10) days of demand
therefor, the Agent or any Lender, as applicable, for the full amount of Taxes
or Other Taxes (including any Taxes or Other Taxes imposed by any jurisdiction
on amounts payable under this Section 1.14) paid by the Agent or such Lender, as
applicable, and any liability (including penalties, interest and expenses)
arising therefrom or with respect thereto, whether or not such Taxes or Other
Taxes were correctly or legally asserted.

(d) Within thirty (30) days after the date of any such payment of Taxes or Other
Taxes, the Borrower shall furnish to the Agent or any Lender, as applicable, at
its address referred to in Section 10.9, the original or a certified copy of a
receipt evidencing payment thereof.

(e) Without prejudice to the survival of any other agreement of the Borrower
under this Agreement or any other Loan Document, the agreements and obligations
of the Borrower contained in this Section 1.14 shall survive the Termination
Date.

(f) Each Lender organized under the laws of a jurisdiction outside the United
States (a “Foreign Lender”) as to which payments to be made under this Agreement
or under the Notes are exempt from United States withholding tax under an
applicable statute or tax treaty shall provide to Borrower and Agent a properly
completed and executed IRS Form W-8ECI or Form W-8BEN or other applicable form,
certificate or document prescribed by the IRS or the United States certifying as
to such Foreign Lender’s entitlement to such exemption (a “Certificate of
Exemption”). Any foreign Person that seeks to become a Lender under this
Agreement shall provide a Certificate of Exemption to Borrower and Agent prior
to becoming a Lender hereunder. No foreign Person may become a Lender hereunder
if such Person fails to deliver a Certificate of Exemption in advance of
becoming a Lender.

SECTION 1.15. Capital Adequacy; Increased Costs; Illegality.

(a) If any Lender shall have determined that the adoption after the date hereof
of any law, treaty, governmental (or quasi-governmental) rule, regulation,
guideline or order regarding capital adequacy, reserve requirements or similar
requirements or compliance by such Lender with any request or directive
regarding capital adequacy, reserve requirements or similar requirements
(whether or not having the force of law) from any central bank or other

 

16



--------------------------------------------------------------------------------

Governmental Authority increases or would have the effect of increasing the
amount of capital, reserves or other funds required to be maintained by such
Lender (excluding with respect to LIBOR Loans any such requirement included in
the calculation of the LIBOR Rate) and thereby reducing the rate of return on
such Lender’s capital as a consequence of its obligations hereunder, then the
Borrower shall from time to time upon demand by such Lender (with a copy of such
demand to the Agent) pay to the Agent, for the account of such Lender,
additional amounts sufficient to compensate such Lender for such reduction. A
certificate as to the amount of that reduction and showing the basis of the
computation thereof submitted by such Lender to the Borrower and to the Agent
shall, absent manifest error, be final, conclusive and binding for all purposes.

(b) If, due to either (i) the introduction of or any change in any law or
regulation (or any change in the interpretation thereof) or (ii) the compliance
with any guideline or request from any central bank or other Governmental
Authority (whether or not having the force of law), in each case, effective
after the date hereof, there shall be any increase in the cost to any Lender of
agreeing to make or making, funding or maintaining any Loan, then the Borrower
shall from time to time, upon demand by such Lender (with a copy of such demand
to the Agent), pay to the Agent for the account of such Lender additional
amounts sufficient to compensate such Lender for such increased cost. A
certificate as to the amount of such increased cost, submitted to the Borrower
and to the Agent by such Lender, shall be conclusive and binding on the Borrower
for all purposes, absent manifest error. Each Lender agrees that, as promptly as
practicable after it becomes aware of any circumstances referred to above which
would result in any such increased cost, the affected Lender shall, to the
extent not inconsistent with such Lender’s internal policies of general
application, use reasonable commercial efforts to minimize costs and expenses
incurred by it and payable to it by the Borrower pursuant to this
Section 1.15(b).

(c) Notwithstanding anything to the contrary contained herein, if the
introduction of or any change in any law or regulation (or any change in the
interpretation thereof) shall make it unlawful, or any central bank or other
Governmental Authority shall assert that it is unlawful, for any Lender to agree
to make or to make or to continue to fund or maintain any LIBOR Loan, then,
unless that Lender is able to make or to continue to fund or to maintain such
LIBOR Loan at another branch or office of that Lender without, in that Lender’s
opinion, adversely affecting it or its Revolving Credit Advances or the income
obtained therefrom, on notice thereof and demand therefor by such Lender to the
Borrower through the Agent, (i) the obligation of such Lender to agree to make
or to make or to continue to fund or maintain LIBOR Loans shall terminate and
(ii) the Borrower shall forthwith prepay in full all outstanding LIBOR Loans
owing to such Lender, together with interest accrued thereon, unless the
Borrower, within five (5) Business Days after the delivery of such notice and
demand, converts all such LIBOR Loans into a Base Rate Loan.

(d) Replacement or Prepayment of Lender in Respect of Increased Costs. Within
fifteen (15) days after receipt by the Borrower of written notice and demand
from any Lender (an “Affected Lender”) for payment of additional amounts or
increased costs as provided in Section 1.14(a), 1.15(a) or 1.15(b), the Borrower
may, at its option, notify the Agent and such Affected Lender of its intention
to replace or prepay in full the Affected Lender. So long as no Default or Event
of Default shall have occurred and be continuing, the Borrower, with the

 

17



--------------------------------------------------------------------------------

consent of the Agent, may obtain, at the Borrower’s expense, a replacement
Lender (“Replacement Lender”) for the Affected Lender, which Replacement Lender
must be satisfactory to the Agent in its reasonable discretion. If the Borrower
obtains a Replacement Lender within ninety (90) days following notice of its
intention to do so, the Affected Lender must sell and assign its Revolving
Credit Advances and Revolving Credit Commitment to such Replacement Lender for
an amount equal to the principal balance of all Revolving Credit Advances held
by the Affected Lender and all accrued interest and Fees with respect thereto
through the date of such sale, provided that the Borrower shall have reimbursed
the Affected Lender for the additional amounts or increased costs that it is
entitled to receive under this Agreement through the date of such sale and
assignment, including, without limitation, all amounts payable pursuant to
Section 1.4(e). Alternatively, so long as no Default or Event of Default shall
have occurred and be continuing, the Borrower may, within ninety (90) days
following notice of its intention to do so, prepay the principal balance of all
Revolving Credit Advances held by the Affected Lender and pay all accrued
interest and Fees with respect thereto through the date of such repayment,
provided that the Borrower shall have reimbursed the Affected Lender for the
additional amounts or increased costs that it is entitled to receive under this
Agreement through the date of such prepayment, including, without limitation,
all amounts payable pursuant to Section 1.4(e), and provided further that,
effective upon the date of such prepayment, the Affected Lender’s Revolving
Credit Commitment shall automatically be terminated in its entirety and the
Maximum Amount and the aggregate amount of the Commitments shall be adjusted
accordingly.

(e) Unavailability of Rates. If the Requisite Lenders determine that, for any
reason adequate and reasonable means do not exist for determining the LIBOR Rate
for any requested LIBOR Period with respect to a proposed LIBOR Loan, or that
the LIBOR Rate applicable pursuant to Section 1.4(a) for any requested LIBOR
Period with respect to a proposed LIBOR Loan does not adequately and fairly
reflect the cost to such Lenders of funding such LIBOR Loan, the Agent will
promptly so notify the Borrower and each Lender. Thereafter, the obligation of
the Lenders to make or maintain LIBOR Loans hereunder shall be suspended until
the Agent, upon the instruction of the Requisite Lenders, revokes such notice in
writing. Upon receipt of such notice, the Borrower may revoke any Notice of
Revolving Credit Advance or Notice of Conversion/Continuation then submitted by
it. If the Borrower does not revoke such notice, the Lenders shall make, convert
or continue the Advances, as proposed by the Borrower, in the amount specified
in the applicable notice submitted by the Borrower, but such Advances shall be
made, converted or continued as Base Rate Loans instead of LIBOR Loans.

Notwithstanding the foregoing, the Borrower shall not have the right to obtain a
Replacement Lender or prepay the Affected Lender if the Affected Lender rescinds
its demand for increased costs or additional amounts within fifteen (15) days
following its receipt of the Borrower’s notice of intention to replace or prepay
such Affected Lender. Furthermore, if the Borrower gives a notice of intention
to replace or prepay and does not so replace or prepay such Affected Lender
within ninety (90) days thereafter, the Borrower’s rights under this
Section 1.15(d) shall terminate and the Borrower shall promptly pay all
increased costs or additional amounts demanded by such Affected Lender pursuant
to Sections 1.14(a), 1.15(a) and 1.15(b).

SECTION 1.16. Single Loan. All Advances to the Borrower and all of the other
Obligations of the Borrower arising under this Agreement and the other Loan
Documents shall

 

18



--------------------------------------------------------------------------------

constitute one general obligation of the Borrower secured, until the Termination
Date, by all of the Collateral.

SECTION 1.17. Pro Rata Treatment. Except to the extent otherwise provided
herein: (a) each Revolving Credit Advance shall be incurred and made by the
Lenders pro rata according to the amounts of their respective ratable portions
of the Revolving Credit Commitments; (b) each payment or prepayment of principal
of the Revolving Credit Loan by the Borrower shall be made to the Agent for the
account of the Lenders pro rata in accordance with the respective unpaid
principal amounts of the Revolving Credit Loan held by the Lenders; (c) each
payment of interest on the Revolving Credit Loan by the Borrower shall be made
to the Agent for the account of the Lenders pro rata in accordance with the
amounts of interest on the Revolving Credit Loan then due and payable to each
Lender; (d) each payment of Unused Facility Fees shall be made to the Agent for
the account of the Lenders pro rata according to the amounts of their respective
Revolving Credit Commitments; and (e) each payment of Letter of Credit Fees or
provision of cash collateral for Letter of Credit Obligations shall be made to
the Agent for the account of the Lenders, pro rata, according to the amounts of
their respective Letter of Credit Obligations.

SECTION 1.18. Bank Products. The Borrower may request and the Agent or any
Lender may, in its sole and absolute discretion, arrange for the Borrower or any
of its Subsidiaries to obtain from the Agent or any Lender or any of their
respective Affiliates, Bank Products although the Borrower is not required to do
so. If Bank Products are provided by an Affiliate of the Agent or a Lender in
reliance on an indemnity from the Agent or such Lender (to the extent such
indemnity is approved in writing by the Borrower), the Borrower agrees to pay
the Agent or such Lender, as the case may be, all costs and obligations owing by
the Agent or such Lender which arise from any such indemnity given by the Agent
or such Lender to its Affiliates related to such Bank Products; provided,
however, nothing herein shall limit the Borrower’s rights against the Agent or
such Lender or any of their respective Affiliates that arise under any documents
relating to such Bank Products. This Section 1.18 shall survive termination of
this Agreement.

SECTION 1.19. Non-Receipt of Funds by the Agent. Unless the Agent shall have
been notified by a Lender or by the Borrower (in either case, a “Payor”) prior
to the date on which such Payor is to make payment to the Agent of (in the case
of a Lender) the proceeds of a Revolving Credit Advance to be made by such
Lender hereunder or (in the case of the Borrower) a payment to the Agent for
account of one or more of the Lenders hereunder (such payment being herein
called the “Required Payment”), which notice shall be effective upon receipt by
the Agent, that such Payor does not intend to make the Required Payment to the
Agent, the Agent may assume that the Required Payment has been made and may, in
reliance upon such assumption (but shall not be required to), make the amount
thereof available to the intended recipient(s) on such date; and, if such Payor
has not in fact made the Required Payment to the Agent, the recipient(s) of such
payment shall, on demand, repay to the Agent the amount so made available
together with interest thereon in respect of each day during the period
commencing on the date (the “Advance Date”) such amount was so made available by
the Agent until the date the Agent recovers such amount, at a rate per annum
equal to the interest rate applicable to Base Rate Loans or, if the Payor is a
Lender, the Federal Funds Rate in effect from time to time and, if such
recipient(s) shall fail promptly to make such payment, the Agent shall

 

19



--------------------------------------------------------------------------------

be entitled to recover such amount, on demand, from such Payor, together with
interest as aforesaid; provided that if neither the recipient(s) nor such Payor
shall return or make, as appropriate, the Required Payment to the Agent within
three (3) Business Days of the Advance Date, then, retroactively to the Advance
Date, such Payor and the recipient(s) shall each be obligated to pay interest on
the Required Payment (without duplication) as follows:

(a) if the Required Payment shall represent a payment to be made by the Borrower
to the Lenders, the Borrower and the recipient(s) shall (without duplication)
each be obligated retroactively to the Advance Date to pay interest in respect
of the Required Payment at the Default Rate (and, in case the recipient(s) shall
return the Required Payment to the Agent, without limiting the obligation of the
Borrower to pay interest to such recipient(s) at the Default Rate in respect of
the Required Payment); and

(b) if the Required Payment shall represent proceeds of a Revolving Credit
Advance to be made by the Lenders to the Borrower, such Payor and the Borrower
shall (without duplication) each be obligated retroactively to the Advance Date
to pay interest in respect of the Required Payment at the rate of interest
provided for such Required Payment pursuant hereto (and, in case the Borrower
shall return the Required Payment to the Agent, without limiting any claim the
Borrower may have against the Payor in respect of the Required Payment).

Nothing in this Section 1.19 or elsewhere in this Agreement or the other Loan
Documents shall be deemed to require the Agent to advance funds on behalf of any
Lender or to relieve any Lender from its obligation to fulfill its Revolving
Credit Commitment hereunder or to prejudice any rights that the Borrower may
have against any Lender as a result of any default by such Lender hereunder.

ARTICLE 2

CONDITIONS PRECEDENT

SECTION 2.1. Conditions to Effectiveness. This Agreement shall become effective
when, and only when, the following conditions have been fulfilled to the
satisfaction of the Agent:

(a) This Agreement or counterparts hereof shall have been duly executed by, and
delivered to, the Borrower, the Agent and each Lender.

(b) The Agent and the Lenders shall have received such documents, instruments,
certificates, opinions and agreements as the Agent shall reasonably request in
connection with the transactions contemplated by this Agreement, including in
any event all documents, instruments, agreements and other materials listed in
the Schedule of Closing Documents attached as Annex C hereto, each in form and
substance satisfactory to the Agent and the Requisite Lenders.

(c) The Agent shall have received all fees and other amounts due and payable on
or prior to the Effective Date, including, to the extent invoiced, reimbursement
or payment of all out of pocket expenses required to be reimbursed or paid by
the Borrower hereunder.

 

20



--------------------------------------------------------------------------------

(d) As of the Effective Date, the Borrower and its Subsidiaries shall have
satisfied such other conditions precedent as the Agent shall have reasonably
required.

SECTION 2.2. Conditions to Each Advance and Letter of Credit. It shall be a
condition to the funding of each Advance or the incurrence of any Letter of
Credit Obligation hereunder, or the conversion or continuation of any Revolving
Credit Loan that the following statements shall be true on the date of each such
funding, advance or incurrence, as the case may be:

(a) The Borrower’s representations and warranties contained herein or in any of
the Loan Documents shall be true and correct on and as of the Effective Date and
the date on which each such Advance is made or Letter of Credit Obligation is
incurred, as though made on and as of such date, except to the extent that any
such representation or warranty expressly relates solely to an earlier date and
except for changes therein permitted or contemplated by this Agreement and Agent
and Requisite Lenders have determined not to make such Advance, convert or
continue the Revolving Credit Advances or incur such Letter of Credit Obligation
as a result of the fact that such warranty or representation is untrue or
incorrect.

(b) No event shall have occurred and be continuing, or would result from the
making of any such Advance or incurrence of Letter of Credit Obligations, which
constitutes or would constitute a Default or an Event of Default and Agent or
Requisite Lenders shall have determined not to make any Advance, convert or
continue the Revolving Credit Advances or incur such Letter of Credit Obligation
as a result of that Default or Event of Default.

(c) After giving effect to any such Advance or Letter of Credit Obligations, the
aggregate principal amount of the Revolving Credit Advances and Letter of Credit
Obligations made to the Borrower shall not exceed the Borrowing Availability and
there shall be no requirement under Section 1.2(b) to prepay any Revolving
Credit Loan, the aggregate principal amount of the Swing Line Advances made to
the Borrower shall not exceed the Swing Line Availability, and the aggregate
Letter of Credit Obligations shall not exceed the L/C Sublimit.

(d) No event or circumstance having a Material Adverse Effect shall have
occurred which shall not have been cured or waived in writing by the Requisite
Lenders.

(e) All legal matters incident to the making of such Advance shall have been
satisfied as of such date to the satisfaction of the Agent.

The request and acceptance by the Borrower of the proceeds of any Advance, the
incurrence of any Letter of Credit Obligations or the conversion or continuation
of any Revolving Credit Advance shall be deemed to constitute, as of the date of
such request or acceptance, (i) a representation and warranty by the Borrower
that the conditions in this Section 2.2 have been satisfied and (ii) a
confirmation by the Borrower of the granting and continuance of the Agent’s
Liens, on behalf of itself and the Lenders, pursuant to the Collateral
Documents.

 

21



--------------------------------------------------------------------------------

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

To induce the Agent and the Lenders to enter into this Agreement, the Borrower
represents and warrants to the Agent and the Lenders (which representations and
warranties shall be made on the Effective Date and made or deemed made at such
other times as provided hereunder (including, without limitation, as provided in
Section 2.2)) that:

SECTION 3.1. Existence; Compliance with Law. The Borrower and each of its
Domestic Subsidiaries: (a) is a corporation duly organized, validly existing and
in good standing under the laws of its jurisdiction of incorporation and is duly
qualified to do business and is in good standing in every jurisdiction in which
the nature of its business requires it to be so qualified (except where the
failure to be so qualified and in good standing would not have a Material
Adverse Effect); (b) has the requisite power and authority and the legal right
to own, pledge, mortgage, operate and convey all of its properties, to lease the
property it operates under lease, and to conduct its business as now or proposed
to be conducted, and to execute and deliver this Agreement and the Loan
Documents to which they are parties and to perform the transactions contemplated
hereby and thereby; (c) has all licenses, permits, consents or approvals from or
by, and has made all filings with, and has given all notices to, all
Governmental Authorities having jurisdiction, to the extent required for such
ownership, operation and conduct (except where the failure to have such
licenses, permits, consents or approvals or make such filings or give such
notices would not have a Material Adverse Effect); (d) is in compliance with its
articles or certificate of incorporation and bylaws and other organizational
documents; and (e) is in compliance with all applicable provisions of law
(except where the failure to be in compliance would not have a Material Adverse
Effect).

SECTION 3.2. Executive Offices; Collateral Locations; Corporate or Other Names.
As of the Effective Date, the current locations of each Credit Party’s executive
office and all warehouses and premises within which any Collateral is stored or
located are set forth in Schedule 3.2 and, except as set forth in Schedule 3.2,
such locations have not changed during the preceding twelve months. In addition,
Schedule 3.2 lists the federal employer identification number of each Credit
Party.

SECTION 3.3. Power; Authorization; Enforceable Obligations. The execution,
delivery and performance by each Credit Party of this Agreement and the other
Loan Documents to which it is a party and the creation by such Credit Party of
all Liens provided for herein and therein: (a) are within such Credit Party’s
corporate power; (b) have been duly authorized by all necessary corporate or
other action; (c) do not contravene or cause such Credit Party to be in default
under (i) any provision of such Credit Party’s articles or certificate of
incorporation or bylaws, (ii) any contractual restriction contained in any
indenture (other than the Convertible Senior Notes), loan or credit agreement,
lease, mortgage, security agreement, bond, note or other agreement or instrument
binding on or affecting such Credit Party or its property, or (iii) any law,
rule, regulation, order, license requirement, writ, judgment, award, injunction,
or decree applicable to, binding on or affecting such Credit Party or its
property; (d) will not result in the creation or imposition of any Lien upon any
of the property of such Credit Party or any Domestic Subsidiary thereof other
than those in favor of the Agent or any Lender, all pursuant to the Loan

 

22



--------------------------------------------------------------------------------

Documents; and (e) do not require the consent or approval of any Governmental
Authority or any other Person, except those referred to in Section 2.1(d), all
of which will have been duly obtained, made or complied with prior to the
Effective Date and which are in full force and effect. At or prior to the
Effective Date, each of the Loan Documents shall have been duly executed and
delivered for the benefit of or on behalf of the Credit Party intended to be
party thereto and each shall then constitute a legal, valid and binding
obligation of such Credit Party, enforceable against such Credit Party in
accordance with its terms, subject, as to enforceability, to (A) any applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws now or
hereafter in effect relating to or affecting the enforceability of creditors’
rights generally and (B) general equitable principles, whether applied in a
proceeding at law or in equity.

SECTION 3.4. Financial Statements and Projections. The Borrower has delivered
the Financials and Projections identified in Schedule 3.4 (which Projections are
attached hereto as Exhibit 3.4), and each of such Financials and Projections
complies with the description thereof contained in Schedule 3.4.

SECTION 3.5. No Litigation. Except as set forth in Schedule 3.5, no action,
claim or proceeding is now pending or, to the knowledge of the Borrower,
threatened against the Borrower or any Subsidiary thereof, at law, in equity or
otherwise, before any Governmental Authority (a) which challenges any such
Person’s right, power, or competence to enter into or perform any of its
obligations under the Loan Documents, or the validity or enforceability of any
Loan Document or any action taken thereunder, or (b) which is reasonably likely
to result in a Material Adverse Effect. To the knowledge of the Borrower, there
does not exist a state of facts which is reasonably likely to give rise to such
proceedings. Except as set forth in Schedule 3.5, the Borrower is not a party to
any consent decree.

SECTION 3.6. Taxes. Except as disclosed in Schedule 3.6, all federal, state,
local and foreign tax returns, reports and statements, including information
returns (Form 1120-S) required to be filed by the Borrower or any Domestic
Subsidiary thereof, have been filed with the appropriate Governmental Authority
and all Charges and other impositions shown thereon to be due and payable (other
than Charges or other impositions which the Borrower is diligently contesting in
good faith by appropriate proceedings, in respect of which no final unappealable
order has been made against the Borrower, and with respect to which the Borrower
is maintaining adequate reserves under GAAP) have been paid prior to the date on
which any fine, penalty, interest or late charge may be added thereto for
nonpayment thereof, or any such fine, penalty, interest, late charge or loss has
been paid. The Borrower and each Domestic Subsidiary thereof has paid when due
and payable all material Charges required to be paid by it. Proper and accurate
amounts have been withheld by the Borrower and each Domestic Subsidiary thereof
from its employees for all periods in full and complete compliance with the tax,
social security and unemployment withholding provisions of applicable federal,
state, local and foreign law and such withholdings have been timely paid to the
respective Governmental Authorities. Schedule 3.6 sets forth those taxable years
for which any of the tax returns of the Borrower or any Domestic Subsidiary
thereof are currently being audited by the IRS or any other applicable
Governmental Authority; and any assessments or threatened assessments in
connection with such audit or otherwise currently outstanding. Except as
described in Schedule 3.6, neither the Borrower nor any Domestic Subsidiary
thereof has executed or filed with the IRS or any other Governmental Authority
any agreement or other document extending, or having the effect of

 

23



--------------------------------------------------------------------------------

extending, the period for assessment or collection of any Charges. Neither the
Borrower nor any Domestic Subsidiary thereof has agreed or been requested to
make any adjustment under IRC Section 481(a) by reason of a change in accounting
method or otherwise. Neither the Borrower nor any Domestic Subsidiary thereof
has any obligation under any written tax sharing agreement except as described
in Schedule 3.6.

SECTION 3.7. Material Adverse Change. Except as set forth in Schedule 3.7, as of
the Effective Date, neither the Borrower nor any Subsidiary thereof has any
material obligations, contingent liabilities, or liabilities for Charges,
long-term leases or unusual forward or long-term commitments which are not
reflected in the audited November 30, 2009 consolidated balance sheet of the
Borrower and its Subsidiaries (including all footnote disclosures thereto),
except for those which were incurred or entered into in the ordinary course of
the Borrower’s or such Subsidiary’s business. Except as set forth in Schedule
3.7, since November 30, 2009, no event has occurred which would result in a
Material Adverse Effect.

SECTION 3.8. Ownership of Property; Liens. The real estate listed in Schedule
3.8 constitutes all of the Real Property owned, leased or used in the Borrower’s
and its Domestic Subsidiaries’ business. The Borrower and each of its Domestic
Subsidiaries holds (a) good and marketable fee simple title to all Real Property
owned by it and described in Schedule 3.8, (b) valid and marketable leasehold
interests in all of such Person’s Leases (both as lessor and lessee, sublessee
or assignee) described in Schedule 3.8, and (c) good and marketable title to, or
valid leasehold interests in, all of its assets identified as Eligible
Inventory, and (d) good and marketable title to, or valid leasehold interests
in, all of its other properties and assets, except, with respect to the title
and leasehold interests referred to in the foregoing clauses (a), (b) and (d),
where the failure to so hold such title or leasehold interests could not
reasonably be expected to result in a Material Adverse Effect. None of the
properties and assets of the Borrower and its Domestic Subsidiaries are subject
to any Liens, except Liens permitted by Section 6.7. The Borrower and its
Domestic Subsidiaries have received all deeds, assignments, waivers, consents,
non-disturbance and recognition or similar agreements, bills of sale and other
documents, and duly effected all recordings, filings and other actions necessary
to establish, protect and perfect the Borrower’s or such Subsidiary’s right,
title and interest in and to all such real estate and other assets or property,
except where the failure to do so could not reasonably be expected to result in
a Material Adverse Effect. Except as described in Schedule 3.8, (a) and except
for monetary obligations the subject of a Permitted Protest, neither the
Borrower nor any of its Domestic Subsidiaries is in default of its monetary
obligations thereunder or has delivered or received any notice of default under
any such Lease with respect to any monetary obligations, and no event has
occurred which, with the giving of notice, the passage of time, or both, would
constitute a default under any such Lease with respect to any monetary
obligations; and (b) no portion of any Real Property owned or leased by the
Borrower or any of its Domestic Subsidiaries has suffered any material damage by
fire or other casualty loss which has either (i) not heretofore been repaired
and restored to good operating condition, or (ii) could not reasonably be
expected to result in a Material Adverse Effect. All material permits required
to have been issued or appropriate to enable the Real Property to be lawfully
occupied and used for all of the purposes for which they are currently occupied
and used, have been (or will be when required under Applicable Law) lawfully
issued and are in (or will be when required under Applicable Law) full force and
effect. Neither the Borrower nor any of its Domestic Subsidiaries owns any
tangible real or personal property located outside the United States.

 

24



--------------------------------------------------------------------------------

SECTION 3.9. Restrictions; No Default; Material Contracts. No contract, lease,
agreement or other instrument to which the Borrower or any of its Domestic
Subsidiaries is a party or by which it or any of its properties or assets is
bound or affected and no provision of any charter, corporate restriction,
applicable law or governmental regulation has resulted in or will result in a
Material Adverse Effect. Neither the Borrower nor any of its Domestic
Subsidiaries is in default and, to the Borrower’s knowledge, no third party is
in default, under or with respect to any material instrument, document or
agreement evidencing, creating, guaranteeing or governing Debt in an aggregate
amount exceeding $10,000,000, or Guaranteed Debt of Borrower or such Domestic
Subsidiary, or any Material Contract. No Default or Event of Default has
occurred and is continuing. For purposes of this Agreement, “Material Contracts”
shall mean all contracts, agreements, leases and other instruments between the
Borrower, or any Subsidiary thereof, and any Person which are from time to time
filed or required to be filed on any regular, periodic or special report filed
by Borrower with the Securities and Exchange Commission (or any governmental
agency substituted therefor). The Borrower and each of its Domestic Subsidiaries
is in compliance with (i) all material license agreements to which it is a party
or bound by, and (ii) the terms and conditions of its insurance coverage and
policies therefor.

SECTION 3.10. Labor Matters. Except as set forth in Schedule 3.10, there are no
material strikes or other labor disputes against the Borrower or any of its
Domestic Subsidiaries that are pending or, to the Borrower’s knowledge,
threatened which could have a Material Adverse Effect. Hours worked by and
payment made to employees of the Borrower or any of its Domestic Subsidiaries
have not been in violation of the Fair Labor Standards Act or any other
applicable law dealing with such matters which could have a Material Adverse
Effect. All material payments due from the Borrower or any of its Domestic
Subsidiaries on account of employee health and welfare insurance have been paid
or accrued as a liability on the books of the Borrower or any of its Domestic
Subsidiaries. Except as set forth in Schedule 3.10, neither the Borrower nor any
of its Domestic Subsidiaries has any material obligation under any collective
bargaining agreement, management agreement, or any employment agreement, and a
correct and complete copy of each agreement listed on Schedule 3.10 has been
provided to the Agent. There is no material organizing activity involving the
Borrower or any of its Domestic Subsidiaries pending or, to the Borrower’s
knowledge, threatened by any labor union or group of employees. Except as set
forth in Schedule 3.5, there are no representation proceedings pending or, to
the Borrower’s knowledge, threatened with the National Labor Relations Board or
any similar Governmental Authority, and no labor organization or group of
employees of the Borrower or any of its Domestic Subsidiaries has made a pending
demand for recognition, and there are no material complaints or charges against
the Borrower or any of its Domestic Subsidiaries pending or threatened to be
filed with any federal, state, local or foreign court, governmental agency or
arbitrator based on, arising out of, in connection with, or otherwise relating
to the employment or termination of employment by the Borrower or any of its
Domestic Subsidiaries of any individual, which proceedings, demands, complaints
or charges could have a Material Adverse Effect.

SECTION 3.11. Ventures, Subsidiaries and Affiliates; Outstanding Stock and Debt.
On the Effective Date, neither the Borrower nor any of its Subsidiaries has any
Subsidiaries other than those Subsidiaries set forth on Schedule 3.11 and,
except as set forth in Schedule 3.11, on the Effective Date, neither the
Borrower nor any of its Subsidiaries is engaged in any joint venture or
partnership with any other Person or has any equity interest in any other
Person. On

 

25



--------------------------------------------------------------------------------

the Effective Date, the Stock of the Borrower and of any Subsidiary thereof
owned by each of the stockholders thereof named or described in Schedule 3.11
constitutes all of the issued and outstanding Stock of such Persons and all such
Stock is duly and validly issued, fully paid and non-assessable. Schedule 3.11
lists the name of each Subsidiary of the Borrower, its jurisdiction of
organization, the number of authorized and outstanding shares or interest of
Stock of such Subsidiary and the owners of such Stock as of the Effective Date.
Except as set forth in Schedule 3.11 and except for (i) the Convertible Senior
Notes and (ii) stock options issued after the Effective Date pursuant to the
Borrower’s stock option plans set forth on Schedule 3.14, there are no
outstanding rights to purchase stock, options, warrants or similar rights,
agreements or plans pursuant to which the Borrower or any of its Domestic
Subsidiaries may be required to issue, sell or purchase any Stock or other
equity security. Schedule 3.11 lists all Debt of the Borrower and its Domestic
Subsidiaries as of the Effective Date, other than any such Debt consisting of
any Letters of Credit, any other letter of credit issued for the account of the
Borrower or such Domestic Subsidiary by Bank of America, or any unsecured Debt
in an aggregate amount for all such unsecured Debt that is less than
$10,000,000. On and as of the Effective Date, the aggregate amount of all
Investments maintained by Borrower outside of the Borrower’s securities accounts
pursuant to the Borrower’s unqualified deferred compensation arrangements does
not exceed $150,000.

SECTION 3.12. Government Regulation. Neither the Borrower nor any Domestic
Subsidiary thereof (a) is an “investment company” or an “affiliated person” of,
or “promoter” or “principal underwriter” for, an “investment company,” as such
terms are defined in the Investment Company Act of 1940, as amended, or (b) is
subject to regulation under the Federal Power Act, the Interstate Commerce Act
or any other federal or state or foreign statute that restricts or limits such
Person’s ability to incur Debt, pledge its assets, or to perform its obligations
hereunder or under any other Loan Document, and, with respect to the Borrower,
the making of the Advances by the Lenders, the incurrence of Letter of Credit
Obligations on behalf of the Borrower, the application of the proceeds and
repayment thereof by the Borrower, and the consummation of the transactions
contemplated by this Agreement and the other Loan Documents, will not constitute
a violation by the Borrower or any Domestic Subsidiary thereof (or to the
knowledge of the Borrower, by any other Person) of any provision of any such
statute or any rule, regulation or order issued by the Securities and Exchange
Commission.

SECTION 3.13. Margin Regulations. Neither the Borrower nor any Subsidiary
thereof is engaged in the business of extending credit for the purpose of
purchasing or carrying Margin Stock and no proceeds of any Revolving Credit
Advance will be used to purchase or carry any Margin Stock or to extend credit
to others for the purpose of purchasing or carrying any Margin Stock. Neither
the Borrower nor any Subsidiary thereof will take or permit to be taken any
action which might cause any Loan Document or any document or instrument
delivered pursuant hereto or thereto to violate any regulation of the Board of
Governors of the Federal Reserve Board.

SECTION 3.14. ERISA.

(a) Schedule 3.14 lists all Plans maintained or contributed to by the Borrower,
any Domestic Subsidiary thereof or any ERISA Affiliate, and separately
identifies the Title IV Plans, Multi-employer Plans, multiple employer plans
subject to Section 4064 of ERISA,

 

26



--------------------------------------------------------------------------------

nonqualified or unfunded Pension Plans, Welfare Plans and Retiree Welfare Plans.
Each Qualified Plan and all amendments thereto for which the remedial amendment
period (within the meaning of section 401(b) of the IRC and applicable
regulations) has expired are covered by a favorable determination letter or (in
the case of a prototype plan) a favorable opinion letter issued by the IRS.
Except as disclosed in Schedule 3.14, to the knowledge of the Borrower, the
Qualified Plans continue to qualify under Section 401 of the IRC, the trusts
created thereunder continue to be exempt from tax under the provisions of IRC
Section 501(a), and nothing has occurred which would cause the loss of such
qualification or tax-exempt status. Except as disclosed in Schedule 3.14, to the
knowledge of the Borrower, each Plan is in compliance in all material respects
with the applicable provisions of ERISA and the IRC, including the filing of all
reports required under the IRC or ERISA which are true and correct as of the
date filed, and all required contributions and benefits have been paid in
accordance with the provisions of each such Plan. Neither the Borrower, any
Domestic Subsidiary thereof nor any ERISA Affiliate, with respect to any
Qualified Plan, has failed to make any contribution or pay any amount due as
required by IRC Section 412 or Section 302 of ERISA. Except as set forth on
Schedule 3.14, with respect to all Retiree Welfare Plans, the present value of
future anticipated expenses pursuant to the latest actuarial projections of
liabilities does not exceed $300,000; with respect to Pension Plans, other than
Qualified Plans and the unfunded Pension Plans listed in Schedule 3.14, the
present value of the liabilities for current participants thereunder using
interest assumptions described in IRC Section 411(a)(ii) does not exceed
$300,000. Neither the Borrower nor any Domestic Subsidiary thereof or ERISA
Affiliate has engaged in a prohibited transaction, as defined in IRC
Section 4975 or Section 406 of ERISA, in connection with any Plan which would
subject the Borrower or any Domestic Subsidiary thereof (after giving effect to
any exemption) to a material tax on prohibited transactions imposed by IRC
Section 4975 or any other material liability.

(b) Except as set forth in Schedule 3.14: (i) no Title IV Plan has any Unfunded
Pension Liability; (ii) no ERISA Event or event described in Section 4062(e) of
ERISA with respect to any Title IV Plan has occurred or is reasonably expected
to occur which in either case would be material; (iii) there are no pending, or
to the knowledge of the Borrower, material threatened, claims, actions or
lawsuits (other than claims for benefits in the normal course), asserted or
instituted against (x) any Plan or its assets, (y) any fiduciary with respect to
any Plan or (z) the Borrower, any Domestic Subsidiary thereof or any ERISA
Affiliate with respect to any Plan; (iv) neither the Borrower or any Domestic
Subsidiary thereof nor any ERISA Affiliate has incurred or reasonably expects to
incur any Withdrawal Liability (and no event has occurred which, with the giving
of notice under Section 4219 of ERISA, would result in such liability) under
Section 4201 of ERISA as a result of a complete or partial withdrawal from a
Multi-employer Plan; (v) within the last five (5) years neither the Borrower or
any Domestic Subsidiary thereof nor any ERISA Affiliate has engaged in a
transaction which resulted in a Title IV Plan with Unfunded Pension Liabilities
being transferred outside of the “controlled group” (within the meaning of
Section 4001(a)(14) of ERISA) of any such entity; (vi) no Plan which is a
Retiree Welfare Plan provides for continuing benefits or coverage for any
participant or any beneficiary of a participant after the last day of the month
during which such participant’s termination of employment (except as may be
required by IRC Section 4980B and at the sole expense of the participant or the
beneficiary of the participant); (vii) the Borrower, each Domestic Subsidiary
thereof and each ERISA Affiliate have materially complied with the notice and
continuation coverage requirements of IRC Section 4980B and the proposed or
final

 

27



--------------------------------------------------------------------------------

regulations thereunder; and (viii) no liability under any Plan has been funded,
nor has such obligation been satisfied with, the purchase of a contract from an
insurance company that is not rated AAA by Standard & Poor’s Ratings Service and
the equivalent by each other nationally recognized rating agency.

SECTION 3.15. Brokers. No broker or finder acting on behalf of the Borrower or
any Subsidiary thereof brought about the obtaining, making or closing of the
credit extended pursuant to this Agreement or the transactions contemplated by
the Loan Documents or the transactions contemplated thereby, and neither the
Borrower nor any Subsidiary thereof has any obligation to any Person in respect
of any finder’s or brokerage fees in connection herewith or therewith.

SECTION 3.16. Patents, Trademarks, Copyrights and Licenses. Except as otherwise
set forth in Schedule 3.16, on the Effective Date, and thereafter, as of the end
of each first and third Fiscal Quarter of each Fiscal Year, the Borrower and
each of its Domestic Subsidiaries owns all licenses, patents, patent
applications, copyrights, service marks, trademarks, trademark applications and
trade names which are necessary to continue to conduct its business as
heretofore conducted by it, now conducted by it and proposed to be conducted by
it, each of which is listed, together with United States Patent and Trademark
Office or United States Copyright Office application or registration numbers (or
similar information for foreign registration or applications), where applicable,
in Schedule 3.16, and will be updated by the Borrower to reflect any change
therein at the end of each first and third Fiscal Quarter of each Fiscal Year.
The Borrower and each of its Subsidiaries conducts business without infringement
or claim of infringement of any license, patent, copyright, service mark,
trademark, trade name, trade secret or other intellectual property right of
others, except where such infringement or claim of infringement, individually or
in the aggregate, could not have or result in a Material Adverse Effect. Except
as set forth in Schedule 3.16, to the Borrower’s knowledge, there is no
infringement or claim of infringement by others of any material license, patent,
copyright, service mark, trademark, trade name, trade secret or other
intellectual property right of the Borrower or any Subsidiary thereof, except
where such infringement or claim of infringement, individually or in the
aggregate, could not have or result in a Material Adverse Effect.

SECTION 3.17. Full Disclosure. No information contained in this Agreement, the
other Loan Documents, the Financials or any written statement furnished by or on
behalf of the Borrower or any Affiliate thereof pursuant to the terms of this
Agreement or any other Loan Document, which has previously been delivered to the
Agent or any Lender, contains any untrue statement of a material fact or omits
to state a material fact necessary to make the statements contained herein or
therein not misleading in light of the circumstances under which they were made.
All business plans and other forecasts and projections (including the
Projections) furnished by or on behalf of the Borrower and made available to the
Agent or any Lender relating to the financial condition, operations, business,
properties or prospects of the Borrower or any Subsidiary thereof were prepared
in good faith on the basis of the facts and assumptions stated therein, which
assumptions were fair in light of the conditions existing at the time of
delivery of such forecasts, and represented, at the time of delivery, the
Borrower’s reasonable estimate of its plans, forecasts or projections, as
applicable, based on the information available at the time (it being
acknowledged that actual results may vary, and such variations may be material).

 

28



--------------------------------------------------------------------------------

SECTION 3.18. Hazardous Materials. Except in the case of routine operations in
the ordinary course of business in compliance with applicable permits issued by
all applicable Governmental Authorities, the Real Property is free of any
Hazardous Material. Except as set forth in Schedule 3.18, there are no existing
or potential environmental liabilities of the Borrower or any of its Domestic
Subsidiaries of which the Borrower, after due inquiry, has knowledge, which
could result in Environmental Liabilities and Costs in excess of $1,000,000
individually or $5,000,000 in the aggregate for the Borrower and its Domestic
Subsidiaries. Except as set forth in Schedule 3.18, neither the Borrower nor any
of its Domestic Subsidiaries has caused or suffered to occur any Release at,
under, above or within any Real Property or any other real property which could
expose such Person to any actual or potential liability in excess of $1,000,000,
and the aggregate actual or potential liabilities of the Borrower and its
Domestic Subsidiaries with respect to all such Releases does not exceed
$5,000,000. Neither the Borrower nor any of its Domestic Subsidiaries is
involved in operations which are reasonably likely to lead to the imposition of
any liability under the Environmental Laws in excess of $5,000,000 or any Lien
on it, or any owner of any premises which it occupies, under the Environmental
Laws, and neither the Borrower nor any of its Domestic Subsidiaries has
permitted any tenant or occupant of such premises to engage in any such
activity.

SECTION 3.19. Insurance Policies. Schedule 3.19 lists all insurance of any
nature maintained as of the Effective Date for current occurrences by the
Borrower and its Domestic Subsidiaries. Such insurance complies with and shall
at all times comply with the standards set forth in Annex F.

SECTION 3.20. Deposit and Disbursement Accounts. Schedule 3.20 lists all banks
and other financial institutions at which the Borrower or any of its Domestic
Subsidiaries (other than SFC) maintains deposits and/or other accounts and/or
post office lock boxes, including the Disbursement Accounts, and such Schedule
correctly identifies the name, address and telephone number of each depository,
the name in which the account is held, a description of the purpose of the
account, and the complete account number.

SECTION 3.21. Solvency. The Borrower and each of its Subsidiaries is Solvent and
will not become insolvent after giving effect to the transactions contemplated
by this Agreement and the Receivables Funding Documents. The Borrower and each
of its Subsidiaries, after giving effect to the transactions contemplated by
this Agreement and the Receivables Funding Documents, will have an adequate
amount of capital to conduct its business in the foreseeable future. Both before
and after giving effect to the Advances and Letter of Credit Obligations to be
made or incurred on each date on which Advances and Letter of Credit Obligations
requested hereunder are made or incurred, the Borrower and each of its
Subsidiaries is and will be Solvent.

ARTICLE 4

FINANCIAL STATEMENTS AND INFORMATION

SECTION 4.1. Reports and Notices. The Borrower covenants and agrees that from
and after the Effective Date and until the Termination Date, it shall deliver to
the Agent and each

 

29



--------------------------------------------------------------------------------

Lender the Financials, Projections and notices at the times and in the manner
set forth in Annex E.

SECTION 4.2. Communication with Accountants. The Borrower (for itself and its
Subsidiaries) authorizes the Agent (on behalf of the Lenders) to communicate
directly with its and each Subsidiary’s independent certified public accountants
and authorizes those accountants to make available to the Agent (on behalf of
the Lenders) and each Lender any and all financial statements and other
supporting financial documents and schedules with respect to the business,
financial condition and other affairs of the Borrower and each Subsidiary
thereof, in each instance, provided that (i) the Agent shall give the Borrower
prior notice of each intended communication with such accountants and of each
request to have such accountants make available to the Agent any such financial
information and material, (ii) the Agent shall permit a representative of the
Borrower to be present at any such communication or making available of
financial information and material and (iii) the Borrower shall be required to
comply with a request under this Section 4.2 only to the extent such request is
reasonably related to the transactions contemplated by the Loan Documents. At or
before the Effective Date, the Borrower shall deliver a letter (the
“Accountant’s Letter”) addressed to and acknowledged by such accountants
instructing them to make available to the Agent (on behalf of the Lenders) such
information and records as the Agent may reasonably request and to otherwise
comply with the provisions of this Article 4. After the Effective Date, if the
Borrower or any Subsidiary thereof engages the services of accountants other
than PricewaterhouseCoopers LLP, it shall deliver a letter addressed to and
acknowledged by such accountants containing the same terms and provisions as the
Accountant’s Letter.

ARTICLE 5

AFFIRMATIVE COVENANTS

The Borrower covenants and agrees (for itself and any Subsidiary thereof) that,
unless the Requisite Lenders shall otherwise consent in writing, from and after
the date hereof and until the Termination Date:

SECTION 5.1. Maintenance of Existence and Conduct of Business. Other than, in
the case of clauses (a) and (b) below, with respect to any Domestic Subsidiary
that is reorganized in a manner permitted under Section 6.1(a), the Borrower
shall (and shall cause each of its Domestic Subsidiaries to): (a) do or cause to
be done all things necessary to preserve and keep in full force and effect its
corporate existence and, except where the failure to do so could not reasonably
be expected to result in a Material Adverse Effect, its rights and franchises;
(b) continue to conduct its business substantially as now conducted or as
otherwise permitted hereunder; (c) at all times maintain, preserve and protect
all of its Intellectual Property, and preserve all the remainder of its
property, in use or useful in the conduct of its business and keep the same in
good repair, working order and condition (taking into consideration ordinary
wear and tear) and from time to time make, or cause to be made, all necessary or
appropriate repairs, replacements and improvements thereto consistent with
industry practices, so that the business carried on in connection therewith may
be properly and advantageously conducted at all times; provided that neither the
Borrower nor any Subsidiary shall be required to maintain, preserve and

 

30



--------------------------------------------------------------------------------

protect any Intellectual Property which the Borrower shall have determined, in
its prudent business judgment, is not necessary to the proper and advantageous
conduct of its business; (d) maintain its Equipment and Fixtures in good
operating condition sufficient for the continuation of such Person’s business
conducted on a basis consistent with past practices and shall provide or arrange
for all maintenance and service and all repairs necessary for such purpose; and
(e) with respect to each Credit Party, transact business only under the names
set forth in Schedule 3.2 (unless the Borrower shall provide the Agent with not
less than thirty (30) days prior written notice of any Credit Party’s use of
another name and take such actions as the Agent may reasonably request in
connection therewith).

SECTION 5.2. Payment of Charges and Claims. The Borrower shall (and shall cause
each of its Subsidiaries to) pay and discharge in accordance with the terms
thereof (A) all Charges imposed upon it or its income and profits, or any of its
property (real, personal or mixed), (B) all lawful claims for labor, materials,
supplies and services or otherwise, which if unpaid might by law become a Lien
on its property, and (C) all rent in whatever form owing with respect to the
lease by the Borrower or any of its Subsidiaries of real property; provided,
that neither the Borrower nor any such Subsidiary shall be required to pay any
such Charge, claim or rent which is being contested in good faith by proper
legal actions or proceedings, so long as at the time of commencement of any such
action or proceeding and during the pendency thereof (i) no Default or Event of
Default shall have occurred and be continuing, (ii) adequate reserves with
respect thereto are established and are maintained in accordance with GAAP,
(iii) such contest operates to suspend collection of the contested Charges,
claims or rent and is maintained and prosecuted continuously with diligence,
(iv) none of the Collateral would be subject to forfeiture or loss or any Lien
by reason of the institution or prosecution of such contest, (v) no Lien shall
exist, be imposed or be attempted to be imposed for such Charges, claims or rent
during such action or proceeding unless the full amount of such Charge, claim or
rent is covered by insurance satisfactory in all respects to the Agent, and
(vi) the Borrower or such Subsidiary, as appropriate, shall promptly pay or
discharge such contested Charges, claims or rent and all additional charges,
interest penalties and expenses, if any, and shall, concurrently with the
delivery of each quarterly Compliance Certificate (and in any event within 30
days after the end of each Fiscal Quarter), deliver to the Agent (x) evidence
acceptable to the Agent of such compliance, payment or discharge, if such
contest is terminated or discontinued adversely to the Borrower or such
Subsidiary, as appropriate, and (y) a report listing all such contested Charges
then existing to the extent in excess of $5,000,000 in the aggregate and any and
all reserves established and maintained with respect thereto.

SECTION 5.3. Books and Records. The Borrower shall (and shall cause each of its
Subsidiaries to) keep adequate records and books of account with respect to its
business activities, in which proper entries, reflecting all of its consolidated
and consolidating financial transactions, are made in accordance with GAAP and
on a basis consistent with the Financials.

SECTION 5.4. Litigation. The Borrower shall notify the Agent and each Lender in
writing, promptly upon learning thereof, of any litigation, Claim or other
action commenced or threatened against the Borrower or any of its Subsidiaries,
and of the institution against any such Person of any suit or administrative
proceeding which (a) is reasonably likely to involve an amount in excess of
$10,000,000 individually or (to the extent litigation, Claims or other actions

 

31



--------------------------------------------------------------------------------

are related) in the aggregate or (b) is reasonably likely to result in a
Material Adverse Effect if adversely determined.

SECTION 5.5. Insurance.

(a) The Borrower shall, at its (or any of its Domestic Subsidiaries’) sole cost
and expense, maintain or cause to be maintained with respect to the Borrower and
its Domestic Subsidiaries, the policies of insurance in such amounts and as
otherwise described in Annex F. The Borrower shall notify the Agent promptly of
any occurrence causing a material loss of any real or personal property and the
estimated (or actual, if available) amount of such loss, except as specified
otherwise in Annex F. The Borrower (for itself and its Domestic Subsidiaries)
hereby directs all present and future insurers under its “All Risk” policies of
insurance to pay all proceeds payable thereunder in respect of Collateral
directly to the Agent (on behalf of the Holders), other than proceeds relating
to the loss or damage to property which secures Debt permitted under
Section 6.3(f) that is required by the terms of such Debt to be paid to the
holder thereof (“Excluded Proceeds”). The Borrower (for itself and its Domestic
Subsidiaries) irrevocably makes, constitutes and appoints the Agent (and all
officers, employees or agents designated by the Agent) as such Person’s true and
lawful agent and attorney in-fact for the purpose of (i) making, settling and
adjusting claims under the “All Risk” policies of insurance, (ii) endorsing the
name of such Person on any check, draft, instrument or other item of payment for
the proceeds (other than Excluded Proceeds) of such “All Risk” policies of
insurance, and (iii) for making all determinations and decisions with respect to
such “All Risk” policies of insurance; provided, that the Agent agrees not to
exercise such powers as attorney-in-fact under clause (i) or (iii) above unless
a Default or Event of Default shall have occurred and be continuing. In the
event the Borrower and/or a Domestic Subsidiary of the Borrower at any time or
times hereafter shall fail to obtain or maintain (or fail to cause to be
obtained or maintained) any of the policies of insurance required above or to
pay any premium in whole or in part relating thereto, the Agent or the Lenders,
without waiving or releasing any Obligations or Default or Event of Default
hereunder, may at any time or times thereafter (but shall not be obligated to)
obtain and maintain such policies of insurance and pay such premium and take any
other action with respect thereto which the Agent or the Lenders deem advisable.
All sums so disbursed, including attorneys’ fees, court costs and other charges
related thereto, shall be payable, on demand, by the Borrower to the Agent (on
behalf of the Holders) and shall be additional Obligations hereunder secured by
the Collateral, provided, that if and to the extent the Borrower fails to
promptly pay any of such sums upon the Agent’s demand therefor, the Agent is
authorized to, and at its option may, make or cause to be made Revolving Credit
Advances on behalf of the Borrower for payment thereof. If, notwithstanding that
all proceeds of insurance in respect of any Collateral shall be payable to the
Agent, the Borrower or any Subsidiary thereof receives any proceeds of insurance
in respect of any Collateral in respect of the policies required to be
maintained under this Agreement (except for such proceeds which the Borrower or
any Domestic Subsidiary thereof is permitted to retain pursuant to the last
sentence of Section 5.14(a) to replace, repair or restore Property as therein
provided), such proceeds shall be held in trust by such Person (and the Borrower
shall cause such Person to hold in trust such proceeds) for the Agent and,
unless the Agent otherwise permits, shall be forthwith paid over to the Agent.

 

32



--------------------------------------------------------------------------------

(b) The Borrower shall, if so requested by the Agent, deliver to the Agent, as
often as the Agent may reasonably request, a report of a reputable insurance
broker satisfactory to the Agent with respect to its insurance policies.

(c) The Borrower shall deliver to the Agent endorsements to all of its and its
Domestic Subsidiaries’ (i) “All Risk” and business interruption insurance naming
the Agent, for the benefit of the Holders, as loss payee to the extent provided
in Section 5.5(a), and (ii) general liability and other liability policies
naming the Agent, for the benefit of the Holders, as an additional insured.

SECTION 5.6. Compliance with Laws. The Borrower shall (and shall cause each of
its Subsidiaries to) comply with all federal, state, local and foreign laws,
permits and regulations applicable to it, including those relating to licensing,
environmental, ERISA and labor matters (except where the failure to so comply
could not be reasonably expected to result in a Material Adverse Effect and
would not be reasonably likely to subject the Borrower or any of its
Subsidiaries to any criminal penalties (other than non-material fines) or the
Agent or any of the Lenders to any civil or criminal penalties).

SECTION 5.7. Agreements. The Borrower shall (and shall cause each of its
Subsidiaries to) perform, within all required time periods (after giving effect
to any applicable grace periods), all of its obligations and enforce all of its
rights under each agreement, contract, instrument or other document to which it
is a party, including any leases, licenses and customer contracts to which it is
a party where the failure to so perform and enforce could have or result in a
Material Adverse Effect. The Borrower shall (and shall cause each of its
Subsidiaries to) take such actions or omit to take such actions so as not to
cause a breach of the representations and warranties made hereunder and under
the other Loan Documents.

SECTION 5.8. Supplemental Disclosure. The Borrower, on the request of the Agent
or any Lender, will (or may, as it shall elect) supplement (or cause to be
supplemented) each Schedule hereto, or representation herein or in any other
Loan Document with respect to any matter hereafter arising which, if existing or
occurring at the date of this Agreement, would have been required to be set
forth or described in such Schedule or as an exception to such representation or
which is necessary to correct any information in such Schedule or representation
which has been rendered inaccurate thereby; provided that such supplement to any
such Schedule or representation shall not be deemed an amendment thereof except
if and to the extent that (i) the information disclosed in such supplement
updates (A) Schedule 3.2 or Schedule 3.8 to include any Real Property leased or
acquired by Borrower or any Domestic Subsidiary thereof in accordance with this
Agreement, but includes no additional exceptions or other changes to said
schedule, (B) Schedule 3.11 to include any Subsidiaries, joint ventures or
partnerships with, or other equity interests in, any Person that are acquired or
created by Borrower or any Domestic Subsidiary thereof in accordance with this
Agreement, but only if the Borrower is in compliance with its obligations under
Sections 5.15 and 5.17 with respect thereto, (C) Schedule 3.14 to include any
new Plans maintained or contributed to by the Borrower or any Domestic
Subsidiary or ERISA Affiliate thereof in accordance with this Agreement, but
includes no additional exceptions or other changes to said schedule,
(D) Schedule 3.16 to include any additional licenses, patents, patent
applications, copyrights, service marks, trademarks, trademark applications and
trade names acquired in accordance with this Agreement and then

 

33



--------------------------------------------------------------------------------

owned by the Borrower or any Domestic Subsidiary thereof, and any registration
numbers applicable thereto, but includes no additional exceptions or other
changes to said schedule, (E) Schedule 3.20 to include any deposit or securities
accounts opened and maintained by Borrower or any Domestic Subsidiary thereof in
accordance with this Agreement and Annex B hereto, and (F) the schedules in any
Security Agreement that disclose (x) the properties or locations where
Collateral is located to include any new properties or locations leased or
acquired after the Effective Date at which Collateral is located, in each case
if and to the extent that each such property and location is leased or acquired,
and Collateral is located at each such property and location, in accordance with
this Agreement and the Loan Documents or (y) commercial tort claims or
instruments required to be disclosed in accordance with the terms thereof and,
in the case of any such supplement amending any schedule referred to in this
clause (F), such schedule shall be deemed amended upon the delivery of written
notice by the Borrower to Agent of any such new property or location, or
(ii) such amendment is expressly consented to in writing by the Agent and
Requisite Lenders, and no such amendments, except as the same may be consented
to in a writing which expressly includes a waiver, shall be or be deemed a
waiver by the Lenders of any Default disclosed therein. The Borrower shall, if
so requested by the Agent or the Requisite Lenders, furnish to the Agent and the
Lenders as often as it reasonably requests, statements and schedules further
identifying and describing the Collateral and such other reports in connection
with the Collateral as the Agent and the Lenders may reasonably request, all in
reasonable detail, and the Borrower shall advise the Agent and the Lenders
promptly, in reasonable detail, of (a) any Lien, other than as permitted
pursuant to Section 6.7, attaching to or asserted against any of the Collateral,
(b) any material change in the composition of the Collateral, and (c) the
occurrence of any other event which would have a Material Adverse Effect upon
the Collateral and/or the Agent’s and Lenders’ Lien thereon.

SECTION 5.9. Environmental Matters. The Borrower shall (and shall cause each of
its Subsidiaries to) (a) comply in all material respects with the Environmental
Laws and permits applicable to it, (b) notify the Agent and each Lender promptly
after the Borrower or any Subsidiary thereof becomes aware of any Release upon
any Real Property which is reasonably likely to result in or expose the Borrower
or any of its Subsidiaries to actual or potential liability in excess of
$1,000,000, and (c) promptly forward to the Agent and each Lender a copy of any
order, notice, permit, application, or any communication or report received by
the Borrower or any Subsidiary thereof in connection with any such Release or
any other matter relating to the Environmental Laws that may affect any Real
Property or the Borrower or any Subsidiary thereof. The provisions of this
Section 5.9 shall apply whether or not the Environmental Protection Agency, any
other federal agency or any state or local or foreign environmental agency has
taken or threatened any action in connection with any Release or the presence of
any Hazardous Materials.

SECTION 5.10. Landlords’ Agreements, Mortgagee Agreements and Bailee Letters.
The Borrower shall use good faith reasonable efforts to obtain a landlord’s
agreement, mortgagee agreement or bailee letter, as applicable, from the lessor
of each leased property or mortgagee of owned property or with respect to any
warehouse, processor or converter facility or other location where Collateral is
located, which agreement or letter shall contain a waiver or subordination of
all Liens or claims that the landlord, mortgagee or bailee may assert against
the Inventory or Collateral at that location, and shall otherwise be
satisfactory in form and substance to the Agent; provided, however, that the
Borrower shall have no obligation to reimburse Agent

 

34



--------------------------------------------------------------------------------

and Lenders for any legal fees incurred by Agent or any Lender in connection
with the negotiation, preparation, filing and/or recordation of any such
landlord’s agreement, mortgagee agreement or bailee letter relating to any such
property that is leased or owned, or any other location where Collateral is
located, on and as of the Effective Date, and the Borrower’s obligation to
reimburse Agent and Lenders for any legal fees incurred by Agent or any Lender
in connection with the negotiation, preparation, filing and/or recordation of
all such landlord’s agreements, mortgagee agreements and bailee letters relating
to any other such properties and locations shall not exceed $2,000 for each such
property or location; and provided, further, that the Lenders shall have no
obligation to reimburse Agent for any such legal fees incurred by Agent in
excess of $2,000 for each such property or location unless Agent incurs such
legal fees with the consent, or pursuant to the instructions, of the Requisite
Lenders. With respect to such locations or warehouse space, if the Agent has not
received a landlord or mortgagee agreement or bailee letter, as applicable, then
commencing ninety (90) days after the Effective Date, the Borrower’s Eligible
Inventory at that location may, in the Agent’s discretion, be subject to such
Reserves as may be established by the Agent in its reasonable business judgment.
The Borrower shall timely and fully pay and perform its obligations under all
leases and other agreements with respect to each leased location or public
warehouse where any Collateral is or may be located.

SECTION 5.11. [Reserved]

SECTION 5.12. Application of Proceeds. The Borrower shall use the proceeds of
Advances as provided in Section 1.3.

SECTION 5.13. Fiscal Year. The Borrower shall (and shall cause each of its
Subsidiaries to) maintain as its Fiscal Year the twelve-month period ending on
November 30 in each year.

SECTION 5.14. Casualty and Condemnation.

(a) The Borrower shall promptly notify the Agent of any loss, damage, or
destruction to any Collateral or any Real Property owned by the Borrower or any
of its Domestic Subsidiaries whether or not constituting Collateral
(collectively, “Property”) or arising from its use, whether or not covered by
insurance; provided that no such notice is necessary with respect to the loss,
damage or destruction of any Collateral or Real Property with a value of less
than $3,000,000 per casualty event and $10,000,000 in the aggregate. The Agent
on behalf of the Lenders (in consultation with the Borrower so long as no
Default or Event of Default is continuing) is hereby authorized to adjust losses
and collect all insurance proceeds in respect of any Collateral directly. If,
notwithstanding the provisions hereof, which require that the Agent be the sole
loss payee for insurance proceeds in respect of Collateral, a check or other
instrument from an insurer is made payable to the Borrower or the Borrower and
the Agent jointly, the Agent may endorse the Borrower’s name thereon and take
such other action as the Agent may elect to obtain the proceeds thereof. After
deducting from such proceeds the expenses, if any, incurred by the Agent in the
collection or handling thereof, the Agent may apply such proceeds to the
reduction of the Obligations under or in connection with this Agreement and the
other Loan Documents in the manner set forth in Section 1.9 or, at the Agent’s
option with the consent of the Requisite Lenders, may permit or require the
Borrower to use such proceeds, or any part thereof, to replace, repair or
restore such Collateral as provided in paragraph (d) below. So long

 

35



--------------------------------------------------------------------------------

as no Default or Event of Default shall be continuing, the Borrower shall be
entitled to use such proceeds to the extent the same are proceeds payable with
respect to a casualty to Collateral other than Inventory (or such lesser amount
thereof as shall be necessary) to replace, repair, restore or rebuild such
Collateral as provided in paragraph (d) below where the amount of such moneys on
account of a single event of loss, damage or destruction is less than $3,000,000
and it is reasonably expected that such replacement, repair, restoration or
rebuilding can be completed within six (6) months after the loss, damage or
destruction (and if not completed by the end of such six-month period, the
remaining monies shall be delivered to the Agent to be applied to the payment of
the Obligations).

(b) The Borrower shall, promptly upon the Borrower or any of its Domestic
Subsidiaries learning of the institution of any proceeding for the condemnation
or other taking of any of its Property constituting Collateral, notify the Agent
of the pendency of such proceeding, and agrees that the Agent may participate in
any such proceeding and the Borrower from time to time will deliver (or cause to
be delivered) to the Agent all instruments reasonably requested by the Agent to
permit such participation. The Agent shall (and is hereby authorized to) collect
any and all awards, payments or other proceeds of any such condemnation or
taking and apply such proceeds to the reduction of the Obligations in the manner
set forth in Section 1.9 or, at the Agent’s option with the consent of the
Requisite Lenders, may permit or require the Borrower to use such proceeds, or
any part thereof, to replace, repair or restore such Collateral as provided in
paragraph (d) below.

(c) Subject to the terms and conditions hereof (including Section 2.2), after
application of the proceeds of any loss or taking of the Borrower’s Collateral
to the reduction of the Obligations pursuant to paragraphs (a) and (b) above,
the Borrower may borrow Revolving Credit Advances for the purpose of replacing,
repairing or restoring any Collateral subject to such loss or taking in
accordance with paragraph (d) below.

(d) Any Collateral which is to be replaced, repaired or restored pursuant to
paragraph (a), (b) or (c) above shall be replaced, repaired or restored pursuant
to such terms and conditions as the Agent may reasonably require and with
materials and workmanship of substantially as good a quality as existed before
such loss or taking, and the Borrower shall commence such replacement, repair or
restoration as soon as practicable and proceed diligently with it until
completion to the Agent’s satisfaction. The Borrower shall provide to the Agent
written progress reports, other information and evidence of its compliance with
the foregoing.

SECTION 5.15. Subsidiaries. In the event that, at any time on or after the
Effective Date, the Borrower or any of its Domestic Subsidiaries creates, forms
or acquires a new Domestic Subsidiary, the Borrower shall execute and deliver
(or cause to be executed and delivered) to Agent, for the benefit of the
Holders, within 60 days after such creation, formation or acquisition, and at
all times thereafter shall maintain (or cause to be maintained) in effect, (a) a
Guaranty from such new Domestic Subsidiary in respect of the Obligations in
substantially the form of Exhibit B, (b) a Security Agreement, in substantially
the form of Exhibit C, and if necessary or reasonably desirable, other
applicable Collateral Documents, granting a first priority Lien (subject only to
Permitted Encumbrances) on all assets of such new Domestic Subsidiary, (c) a
Stock Pledge Agreement granting a Lien on all present and future issued and
outstanding Stock of such new Domestic Subsidiary, all distributions made or to
be made in respect thereof

 

36



--------------------------------------------------------------------------------

and all proceeds thereof, and (d) such supporting documentation, including
corporate resolutions and opinions of counsel with respect to such additional
Guaranty, Security Agreement, Stock Pledge Agreement or other documentation, as
may be reasonably required by the Agent.

SECTION 5.16. Intellectual Property. In the event that the Borrower or any
Domestic Subsidiary shall acquire any Intellectual Property which is or becomes
material to the business or operations of the Borrower or such Subsidiary or
which otherwise becomes valuable, then the Borrower or such Subsidiary which has
acquired such material or valuable Intellectual Property shall execute and
deliver to the Agent, concurrently with the delivery of the next quarterly
Compliance Certificate (and in any event within 60 days after the end of the
next Fiscal Quarter), such security documents and other instruments, agreements,
and certificates, each in form and substance satisfactory to the Agent, as the
Agent may reasonably request in order that the Agent shall have been granted a
first priority perfected and fully enforceable Lien in such material or valuable
Intellectual Property and all Proceeds thereof.

SECTION 5.17. Further Assurances. The Borrower shall, and shall cause each of
its Subsidiaries to, at its cost and expense, upon request of the Agent, duly
execute and deliver, or cause to be duly executed and delivered, to the Agent
such further instruments and do and cause to be done such further acts as may be
necessary or proper in the opinion of the Agent to carry out more effectually
the provisions and purposes of this Agreement or any other Loan Document.

ARTICLE 6

NEGATIVE COVENANTS

The Borrower covenants and agrees (for itself and each of its Subsidiaries)
that, without the Requisite Lenders’ prior written consent, from and after the
date hereof and until the Termination Date:

SECTION 6.1. Mergers, Subsidiaries, Etc. The Borrower shall not (and shall not
suffer or permit any of its Domestic Subsidiaries to), directly or indirectly,
by operation of law or otherwise, merge with, consolidate with, liquidate into,
acquire all or substantially all of the assets or Stock of, or otherwise combine
with, any Person or acquire any Subsidiary; provided that:

(a) any Domestic Subsidiary of the Borrower may merge, consolidate with or
liquidate into any other Domestic Subsidiary of the Borrower; and

(b) the Borrower or any of its Domestic Subsidiaries may acquire all or
substantially all of the assets or Stock or other ownership interests of any
Person (the “Target”), in each case subject to satisfaction of the following
conditions of this Section 6.1 (any such acquisition of a Target, a “Permitted
Acquisition”):

(i) such Permitted Acquisition shall only involve assets comprising a business,
or those assets of a business, of the type engaged in by the Borrower as of the
Effective Date, and which business would not subject the Agent or any Lender to
regulatory or third party

 

37



--------------------------------------------------------------------------------

approvals in connection with the exercise of its rights and remedies under this
Agreement or any other Loan Documents, other than approvals applicable to the
exercise of such rights and remedies with respect to the Borrower prior to such
Permitted Acquisition;

(ii) the sum of all amounts paid or payable in connection with any such
Permitted Acquisition (including all transaction costs and all Debt, liabilities
and contingent obligations incurred or assumed in connection therewith or
otherwise reflected on a consolidated balance sheet of the Borrower and the
Target, together with the sum of all such amounts paid or payable for all such
prior Permitted Acquisitions made in the then current Fiscal Year of the
Borrower (collectively, “Prior Permitted Acquisitions”) and the sum of all
amounts paid or payable for all Permitted Investments made in the then current
Fiscal Year of the Borrower in accordance with Section 6.2(g) shall not exceed
$200,000,000 in the aggregate in any Fiscal Year of the Borrower (the “Cap”);
provided that any consideration paid or payable to a Target in connection with a
Permitted Acquisition that consists either of (x) Stock of the Borrower or
(y) other securities convertible into or exercisable for Stock of the Borrower
that are not required to be reflected as liabilities on the balance sheet of the
Borrower in accordance with GAAP, shall not be included in the calculation of
the Cap;

(iii)(A) the Fixed Charge Coverage Ratio for each Rolling Period at the end of
each of the four full Fiscal Quarters immediately following the closing of such
Permitted Acquisition shall be projected to be equal to or greater than 1.25 to
1.00; (B) at all time during the thirty (30) days prior to the actual date of
consummation of such Permitted Acquisition and immediately following the actual
date of consummation of such Permitted Acquisition, Net Borrowing Availability
shall be the greater of (i) at least 30% of the Maximum Amount or (ii) at least
$30,000,000; and (C) the Borrower shall deliver to Agent, at least five (5) days
prior to the consummation of such Permitted Acquisition, a certificate of the
chief financial officer of the Borrower, in form and substance acceptable to the
Agent, certifying that the above conditions in this Section 6.1(b)(iii) have
been met (and showing in reasonable detail the calculations used in determining
compliance);

(iv) the Agent shall have received, (A) prior to the date of such Permitted
Acquisition, drafts of the acquisition agreement for such Permitted Acquisition
and of all related agreements, instruments, opinions, certificates and other
documents reasonably requested by the Agent, and (B) no later than five
(5) Business Days after the date of such Permitted Acquisition, copies of the
executed acquisition agreement, related agreements and instruments for such
Permitted Acquisition, and all opinions, certificates and other documents
reasonably requested by the Agent, in form and substance satisfactory to the
Agent;

(v) the Borrower shall have complied with its obligations under Sections 5.10,
5.15 and 5.17 with respect to such Permitted Investment; and

(vi) both before and after giving effect to such Permitted Acquisition, no
Default or Event of Default shall have occurred and be continuing;

provided, that, notwithstanding the foregoing, the Inventory of the Target shall
not be included in Eligible Inventory without the prior written consent of the
Agent and the Requisite Lenders.

 

38



--------------------------------------------------------------------------------

SECTION 6.2. Investments. The Borrower shall not (and shall not suffer or permit
any of its Domestic Subsidiaries to), directly or indirectly, make or maintain
any Investment except:

(a) as otherwise permitted by Section 6.1(b), 6.4 or 6.6;

(b) Investments outstanding on the Effective Date and listed in Schedule 6.2,
but not any additional investments therein (it being understood that any such
Investment, once repaid or recovered, may not be reborrowed or renewed) unless
such additional investment is permitted under another clause of this
Section 6.2;

(c) cash and Cash Equivalents; provided that, except to the extent not required
by Annex B, all Cash Equivalents of the Borrower and any of its Domestic
Subsidiaries shall be held in a deposit or securities account of the Borrower or
a Domestic Subsidiary thereof over which the Agent, for the benefit of the
Holders, has retained “control” as determined under Divisions 8 and 9 of the
Code, and holds a first priority perfected Lien, subject only to Permitted
Encumbrances;

(d) Investments maintained by the Borrower pursuant to the Borrower’s
unqualified deferred compensation arrangements; provided that (i) the Borrower
grants to Agent, for the benefit of the Holders, a first priority Lien (subject
only to Permitted Encumbrances) in all such Investments made after the Effective
Date that are not maintained by the Borrower in securities accounts and that are
in excess of $250,000 individually, or $1,000,000 in the aggregate, and takes
any actions reasonably necessary or reasonably requested by Agent to perfect
such security interest, and (ii) such Investments shall not exceed $40,000,000
in the aggregate at any time;

(e) capital contributions by the Borrower to SFC of cash or Accounts created by
the Borrower pursuant to and as contemplated by the Receivables Sale Agreement
so long as no Termination Event (as defined in the Receivables Funding
Agreement) is continuing;

(f) loans by the Borrower to SFC pursuant to the Receivables Funding Documents
and the Ancillary Services and Lease Agreement;

(g) other Investments in any Person (other than a Domestic Excluded Subsidiary)
not otherwise permitted by clauses (a) through (f) above or clauses (h) through
(i) below (a “Permitted Investment”), subject to satisfaction of the following
conditions, as applicable:

(i)(A) after giving effect to any such Permitted Investment (other than
Permitted Investments made pursuant to Section 6.2(g)(ii) and
Section 6.2(g)(iii)), the sum of all amounts paid or payable in connection with
all Permitted Investments (including all transaction costs and all Debt,
liabilities and contingent obligations incurred or assumed in connection
therewith or otherwise reflected on a consolidated balance sheet of the
Borrower), together with the sum of all such amounts paid or payable for all
such prior Permitted Investments made in the then current Fiscal Year of the
Borrower (collectively, “Prior Permitted Investments”) and the sum of all
amounts paid or payable for all Permitted Acquisitions made in the then current
Fiscal Year of the Borrower in accordance with Section 6.l(b), shall not exceed,
in the aggregate, the

 

39



--------------------------------------------------------------------------------

Cap; (B) the Fixed Charge Coverage Ratio for the four full Fiscal Quarters
immediately following the closing of such Permitted Investment shall be
projected to be equal to or greater than 1.25 to 1.00; (C) at all time during
the thirty (30) days prior to the actual date of consummation of such Permitted
Investment and immediately following the actual date of consummation of such
Permitted Investment, Net Borrowing Availability shall be the greater of (i) at
least 30% of the Maximum Amount or (ii) at least $30,000,000; and (D) the
Borrower shall deliver to the Agent a certificate of the chief financial officer
of the Borrower, in form and substance acceptable to the Agent, certifying that
the above conditions in this Section 6.1(g)(i) have been met (and showing in
reasonable detail the calculations used in determining compliance); provided,
that the Net Cash Proceeds received by Borrower after the Third Amended and
Restated Effective Date and in the same Fiscal Year of the Borrower during which
such Permitted Investment was made, in respect of dividends on, or the repayment
of principal of any loan constituting, a Permitted Investment made pursuant to
this Section 6.2(g)(i) shall be deemed to reduce amounts paid or payable in
connection with Permitted Investments made pursuant to this Section 6.2(g)(i)
for purposes of calculating compliance with the foregoing Cap;

(ii) after giving effect to any such Permitted Investment in the Canadian
Subsidiary (other than Permitted Investments made pursuant to
Section 6.2(g)(i)), the sum of all amounts paid or payable in connection with
all Permitted Investments (whether currently existing or made hereafter, and
expressly including that certain intercompany loan in an aggregate principal
amount of $33,972,313 (Canadian dollars) made by the Borrower to the Canadian
Subsidiary pursuant to that certain Limited Recourse Promissory Note dated
February 4, 2010 executed by the Canadian Subsidiary in favor of the Borrower)
in the Canadian Subsidiary pursuant to this Section 6.2(g)(ii)) (including all
transaction costs and all Debt, liabilities and contingent obligations incurred
or assumed in connection therewith or otherwise reflected on a consolidated
balance sheet of the Borrower), shall not exceed, in the aggregate, $90,000,000;
provided, that the Net Cash Proceeds received by Borrower from the Canadian
Subsidiary after the Third Amended and Restated Effective Date in respect of
dividends on, or the repayment of principal of any loan constituting, a
Permitted Investment made pursuant to this Section 6.2(g)(ii) shall be deemed to
reduce amounts paid or payable in connection with Permitted Investments in the
Canadian Subsidiary made pursuant to this Section 6.2(g)(ii) for purposes of
calculating compliance with the foregoing limit;

(iii) after giving effect to any such Permitted Investment in Synnex Mexico
(other than Permitted Investments made pursuant to Section 6.2(g)(i)), the sum
of all amounts paid or payable in connection with all Permitted Investments
(whether currently existing or made hereafter) in Synnex Mexico pursuant to this
Section 6.2(g)(iii)) (including all transaction costs and all Debt, liabilities
and contingent obligations incurred or assumed in connection therewith or
otherwise reflected on a consolidated balance sheet of the Borrower), shall not
exceed, in the aggregate, $25,000,000; provided, that the Net Cash Proceeds
received by Borrower from Synnex Mexico after the Third Amended and Restated
Effective Date in respect of dividends on, or the repayment of principal of any
loan constituting, a Permitted Foreign Investment made pursuant to this
Section 6.2(g)(iii) shall be deemed to reduce amounts paid or payable in
connection with Permitted Foreign Investments in Synnex Mexico made pursuant to
this Section 6.2(g)(iii) for purposes of calculating compliance with the
foregoing limit;

 

40



--------------------------------------------------------------------------------

(iv) after giving effect to any such Permitted Investment in any Person that is
not a Subsidiary of Borrower (a “Permitted Other Investment”), the sum of all
amounts paid or payable in connection with all Permitted Other Investments
(including all transaction costs and all Debt, liabilities and contingent
obligations incurred or assumed in connection therewith or otherwise reflected
on a consolidated balance sheet of the Borrower), together with the sum of all
such amounts paid or payable for all such prior Permitted Other Investments made
in the then current Fiscal Year of the Borrower, shall not exceed, in the
aggregate, $50,000,000 per Fiscal Year of the Borrower;

(v) with respect to any Permitted Investment in a Domestic Subsidiary, other
than a Permitted Acquisition (but without limiting the requirements of
Section 6.2(g)(vii) below), subject to any restriction contained in any
agreement between the Borrower or the applicable Domestic Subsidiary and the
other investors in such Permitted Investment, at or prior to the closing of such
Permitted Investment, the Agent will be granted a first priority perfected Lien
(subject to Permitted Encumbrances) in such Permitted Investment (including any
security or instrument evidencing such Permitted Investment), and the Borrower
or the applicable Domestic Subsidiary shall have executed such documents and
taken such actions as may be required by the Agent in connection therewith;

(vi) average daily Net Borrowing Availability for the 30-day period preceding
the consummation of any Permitted Investment made pursuant to Section 6.2(g)(ii)
or Section 6.2(g)(iii) shall have been $30,000,000 or more;

(vii) with respect to any Permitted Other Investment, the Agent shall have
received, (A) prior to the date of such Permitted Other Investment, drafts of
the purchase or subscription agreement for such Permitted Other Investment and
of all related agreements, instruments, opinions, certificates and other
documents reasonably requested by the Agent, and (B) no later than five
(5) Business Days after the date of such Permitted Other Investment, copies of
the executed purchase or subscription agreement, related agreements and
instruments for such Permitted Other Investment, and all opinions, certificates
and other documents reasonably requested by the Agent, in form and substance
satisfactory to the Agent;

(viii) at the time of such Permitted Investment and after giving effect thereto,
no Default or Event of Default shall have occurred and be continuing; and

(ix) the Borrower shall have complied with its obligations under Sections 5.10,
5.15 and 5.17 with respect to such Permitted Investment;

(h) [Reserved];

(i) subject to the restrictions of Section 6.2(g)(ii), Investments in the
Canadian Subsidiary by the Borrower solely for working capital purposes under an
intercompany revolving advance loan facility; and

(j) Investments in Concentrix or Subsidiaries of Concentrix organized under the
laws of the United States of America, any State thereof or the District of
Columbia to the extent excluded from the definition of Domestic Subsidiary (a
“Concentrix Investment”) so long as, after giving effect to such Concentrix
Investment, the sum of all amounts paid or payable in

 

41



--------------------------------------------------------------------------------

connection with all Concentrix Investments (including all transaction costs and
all Debt, liabilities and contingent obligations incurred or assumed in
connection therewith or otherwise reflected on a consolidated balance sheet of
the Borrower) does not exceed $5,000,000 in the aggregate; provided that during
the period from the Effective Date up to and including March 31, 2011,
additional Concentrix Investments up to $40,000,000 in the aggregate may be made
for the purpose of acquiring all or substantially all of the assets or Stock or
other ownership interest of any Person (subject to the requirements set forth in
Section 6.1(b) (other than clause (b)(ii) of such Section and, solely with
respect to compliance with Sections 5.10 and 5.15, clause (b)(v) of such
Section)) so long as each such Concentrix Investment would otherwise be
permitted hereunder and the related acquisition has been disclosed to the Agent
prior to the Effective Date; provided, further, that the Net Cash Proceeds
received by Borrower after the Third Amended and Restated Effective Date in
respect of dividends on, or the repayment of principal of any loan constituting,
a Concentrix Investment made pursuant to this Section 6.2(j) shall be deemed to
reduce amounts paid or payable in connection with Concentrix Investments made
pursuant to this Section 6.2(j) for purposes of calculating compliance with the
foregoing limit.

Notwithstanding the foregoing, to the extent the consideration paid or payable
in connection with any Investment permitted under this Section 6.2 consists
either of (i) Stock of the Borrower or (ii) other securities convertible into or
exercisable for Stock of the Borrower that are not required to be reflected as
liabilities on the balance sheet of the Borrower in accordance with GAAP, the
amount of any such consideration shall not be included in the Cap or otherwise
be subject to the restrictions of this Section 6.2.

SECTION 6.3. Debt. The Borrower shall not (and shall not suffer or permit any of
its Domestic Subsidiaries to) create, incur, assume or permit to exist any Debt,
except:

(a) the Obligations;

(b) Deferred Taxes;

(c) purchase money Debt secured by purchase money Liens and Capital Leases
permitted under clause (d) or (e) of Section 6.7 (and refinancings of such
purchase money Debt permitted by such clause (d));

(d) Debt incurred by SFC under the Receivables Funding Documents and the
Ancillary Services and Lease Agreement;

(e) Debt which constitutes Guaranteed Debt permitted under Section 6.6;

(f) any other Debt owing by the Borrower or any Domestic Subsidiary in an
aggregate principal amount not to exceed $50,000,000, provided, that (a) the
Borrower supply to the Agent confirmation, in form and substance acceptable to
the Agent, that the terms and conditions governing such Debt do not (1) provide
for the grant of a Lien with respect to any of the Borrower’s assets in which a
Lien has been granted pursuant to the Collateral Documents (collectively,
“Restricted Assets”), or (2) restrict or prohibit the sale of, or the granting
of a security interest in, any Restricted Assets by the Borrower, and (b) to the
extent that the holder of such Debt is to obtain a Lien upon any of the
Borrower’s Real Property, such holder shall

 

42



--------------------------------------------------------------------------------

execute and deliver to the Agent a mortgagee or landlord waiver acceptable in
form and substance to the Agent;

(g) Debt which constitutes intercompany Debt permitted under Section 6.2;

(h) hedging obligations under swaps, caps and collar arrangements arranged by a
Lender entered into for the sole purposes of hedging in ordinary course of
business and consistent with industry practices (and not for speculative
purposes);

(i) other Debt set forth in Schedule 3.11 (or refinancing or refunding thereof),
but not any refinancing that results in such Debt (I) having an aggregate
principal amount in excess of the Debt that was refinanced or refunded,
(2) maturing sooner than the Debt being refinanced or refunded, (3) ranking at
the time of such refinancing or refunding senior to the Debt being refinanced or
refunded, and (4) containing terms (including, without limitation, terms
relating to security, amortization, interest rate, premiums, fees, covenants,
events of default and remedies) materially less favorable to the Borrower or to
the Lenders than those applicable to the Debt being refinanced or refunded; and

(j) Debt which constitutes a Lien on Investment Property or General Intangibles
that represent capital stock or other equity interests in Foreign Subsidiaries.

SECTION 6.4. Affiliate and Employee Loans and Transactions. The Borrower shall
not (and shall not suffer or permit any of its Domestic Subsidiaries to) enter
into any lending, borrowing or other commercial transaction with any of its
Foreign Subsidiaries, Affiliates, officers, directors, shareholders or
employees, including payment of any management, consulting, advisory or similar
fee; provided that:

(i) the Borrower and SFC may enter into and perform the Receivables Funding
Documents; provided that sales, transfers, capital contributions and other
dispositions by the Borrower and any other “Originator” (as defined in the
Receivables Sale Agreement) to SFC of Accounts as therein contemplated shall
only be permitted so long as no “Termination Event” (as defined in the
Receivables Funding Agreement) is continuing;

(ii) the Borrower may (x) continue to hold and receive payments in respect of
each of the officer loans described on Schedule 6.4, but not any increase in the
amount thereof, and (y) make additional loans and advances to its officers and
employees in the ordinary course of business, provided that the aggregate
outstanding principal amount of all such additional loans and advances, together
with such existing loans described on Schedule 6.4, shall not exceed $6,000,000
at any time;

(iii) the Borrower may enter into any commercial transaction (other than a
lending or borrowing transaction or a transaction which would be prohibited by
another provision of this Agreement or another Loan Document) with SFC on terms
not less favorable to the Borrower than those which would have been obtained in
an arm’s-length transaction with a non-affiliated third party;

(iv) the Borrower may enter into any commercial transaction (other than a
transaction that would be prohibited by another provision of this Agreement or
another Loan

 

43



--------------------------------------------------------------------------------

Document) with any of its Affiliates on terms not less favorable to the Borrower
than those which would have been obtained in an arm’s-length transaction with a
non-affiliated third party;

(v) SFC and the Borrower may enter into and perform the Ancillary Services and
Lease Agreement;

(vi)(w) any Credit Party may enter into customary indemnification arrangements
with its directors and officers in the ordinary course of business in connection
with the performance by such directors and officers of their duties and
responsibilities in their capacities as officers and directors, (x) any Credit
Party may enter into employment agreements with its employees and officers,
(y) any Credit Party may reimburse any officer, director or employee of such
Credit Party, in the ordinary course of business and in accordance with the
policies, procedures and guidelines of the Borrower and its Subsidiaries, as
such policies and procedures are adjusted from time to time, for out-of-pocket
expenses incurred by such Person in the performance of such Person’s duties and
responsibilities as an officer, director or employee, and (z) the Borrower may
enter into the arrangements set forth on Schedule 3.14.

(vii) the Borrower and its Domestic Subsidiaries may enter into the transactions
permitted under Section 6.1 and Section 6.2.

Set forth in Schedule 6.4 is a list of all lending, borrowing or other
commercial transactions existing or outstanding as of the Effective Date (other
than the Borrower’s policies and procedures relating to expense reimbursement).

SECTION 6.5. Capital Structure and Business. Except as permitted under
Section 5.1, the Borrower shall not (and shall not suffer or permit any of its
Subsidiaries to):

(a) make any changes in its business objectives, purposes or operations which
could in any way adversely affect the repayment of the Obligations or have or
result in a Material Adverse Effect;

(b) make any change in its capital structure as described in Schedule 3.11 and
Schedule 6.2 (including the issuance or recapitalization of any shares of Stock
or other securities convertible into Stock or any revision of the terms of its
outstanding Stock), except that changes in the Borrower’s capital structure
shall be permitted so long as such changes, individually and in the aggregate,
do not constitute a Change of Control;

(c) amend its articles of incorporation, charter, bylaws or other organizational
documents in any manner which may (x) adversely affect the Agent or the Lenders,
the Revolving Credit Loan, the Swing Line Loan, the Collateral or the ability of
the Borrower to perform its obligations under the Loan Documents or (y) violate
(or authorize or permit acts or events which may violate) any of the provisions
of any Loan Document (including, without limitation, Section 6.5(b) hereof); or

(d) engage in any business other than manufacturing, contract assembly,
operational, logistics, distribution, business process services, supply chain
management services and related sales and services.

 

44



--------------------------------------------------------------------------------

SECTION 6.6. Guaranteed Debt. The Borrower shall not (and shall not suffer or
permit any of its Domestic Subsidiaries to) incur any Guaranteed Debt except:

(a) by endorsement of instruments or items of payment for deposit to the general
account of such Person;

(b) for performance bonds or indemnities entered into in the ordinary course of
business consistent with past practices;

(c) unsecured Guaranteed Debt in respect of Debt permitted under Section 6.3(c),
(d) or (f);

(d) secured Guaranteed Debt in an amount not to exceed $10,000,000;

(e) [Reserved];

(f) unsecured Guaranteed Debt in an amount not to exceed $250,000,000;

(g) [Reserved];

(h) [Reserved];

(i) [Reserved].

SECTION 6.7. Liens. The Borrower shall not (and shall not suffer or permit any
of its Domestic Subsidiaries to) create or permit to exist any Lien on any of
its properties or assets except for:

(a) presently existing or hereafter created Liens in favor of the Agent or the
Lenders to secure the Obligations;

(b) [Reserved];

(c) Permitted Encumbrances;

(d) purchase money mortgages or other purchase money Liens and Capital Leases
(including, without limitation, finance leases) granted after the date hereof
upon any fixed or capital assets hereafter acquired, so long as (i) any such
Lien does not extend to or cover any other asset of the Borrower or any of its
Subsidiaries, (ii) such Lien secures the obligation to pay the purchase price of
such asset (or the obligation under such capital or finance lease) only,
(iii) the principal amount secured by each such Lien does not exceed the unpaid
purchase price for such asset, and (iv) the aggregate amount of Debt secured by
such purchase money Liens and Capital Leases shall not at any time exceed
(together with the Debt secured by any purchase money Liens and Capital Leases
permitted under clause (b) above and any Debt permitted below in this clause
(d) to refinance purchase money Debt) $25,000,000, and Liens to secure any
refinancing of the purchase money Debt permitted under this clause (d) and under
clause (b) above so long as (x) the Debt refinancing such purchase money Debt
does not exceed the outstanding principal amount of the Debt being refinanced,
and (y) the Lien securing such new

 

45



--------------------------------------------------------------------------------

Debt secures only such Debt and does not extend to or cover any asset other than
the asset securing the refinanced Debt;

(e) purchase money Liens on Inventory, so long as any such Lien held by any
creditor extends only to Inventory the acquisition of which was financed by such
creditor and not to any other property of the Borrower or any of its
Subsidiaries;

(f) Liens created under or pursuant to the Receivables Funding Documents;

(g) Liens on Investment Property or General Intangibles that represent capital
stock or other equity interests in Foreign Subsidiaries; and

(h) subordinated claims or preferential arrangements arising under or through
intercreditor agreements with creditors of Borrower’s customers who provide
secured financing to Borrower’s customers.

SECTION 6.8. Sale of Assets. The Borrower shall not (and shall not suffer or
permit any of its Domestic Subsidiaries to) sell, transfer, convey, assign or
otherwise dispose of any of its assets or properties, including any Collateral;
provided, that the foregoing shall not prohibit:

(a) the sale by the Borrower or any of its Domestic Subsidiaries of its Accounts
and General Intangibles to SFC pursuant to and in accordance with the
Receivables Sale Agreement; provided that no such sales shall be permitted from
and after (i) the occurrence of the “Facility Termination Date” (as defined in
the Receivables Funding Documents), or (ii) notice of the occurrence of a Stop
Event shall have been given by the Agent or any Lender to The Bank of Nova
Scotia (or its successor) in its capacity as “Administrative Agent” under the
Receivables Funding Documents;

(b) the sale of Inventory in the ordinary course of business;

(c) the sale or disposition of any Equipment which, in each instance, has become
no longer useful, obsolete or surplus to the business of the Borrower or any
Domestic Subsidiary thereof;

(d) the sale by the Borrower of any securities and other Investments held from
time to time in securities accounts maintained in connection with deferred
compensation arrangements pursuant to Section 6.2(d), provided that the proceeds
of such sale are maintained in such securities accounts and reinvested in
accordance with the terms of such deferred compensation arrangements;

(e) any other sale of assets or property (other than Eligible Inventory,
Production Inventory or Inventory and any other Collateral included in
calculating the Borrowing Base) in an amount not to exceed $15,000,000 in each
Fiscal Year, provided that the proceeds of any such sale are applied to repay
the Advances pursuant to Section 1.2(f) (to the extent the provisions of
Section 1.2(f) are applicable at the time of such sale);

(f) any Domestic Subsidiary (other than an Excluded Domestic Subsidiary) of the
Borrower may sell, transfer, convey, assign or otherwise dispose of any of their
assets or

 

46



--------------------------------------------------------------------------------

properties, including any Collateral, to another Domestic Subsidiary (other than
an Excluded Domestic Subsidiary) of the Borrower; and

(g) sales pursuant to sale-leasebacks permitted under Section 6.13.

SECTION 6.9. Material Contracts. The Borrower shall not (and shall not suffer or
permit any of its Subsidiaries to) cancel or terminate any Material Contract or
amend or otherwise modify any Material Contract, or waive any default or breach
under any Material Contract, unless (i) no Default or Event of Default exists at
the time or could reasonably be expected to occur as a result thereof, and
(ii) either (a) the Borrower determines that such action is in its best
interests and in accordance with prudent business practice, or (b) such action
could not reasonably be expected to have a Material Adverse Effect. The Borrower
shall not agree to any amendment or modification of the definition of “Facility
Termination Date” contained in the Receivables Funding Documents to a date
earlier than the date in clause (a) of the definition of Commitment Termination
Date.

SECTION 6.10. ERISA. Neither the Borrower nor any Subsidiary thereof nor any
ERISA Affiliate shall acquire any new ERISA Affiliate that maintains or has an
obligation to contribute to a Pension Plan that has either an “accumulated
funding deficiency,” as defined in Section 302 of ERISA, or “unfunded vested
benefits,” as defined in Section 4006(a)(3)(E)(iii) of ERISA in the case of any
Pension Plan other than a Multi-employer Plan and in Section 4211 of ERISA in
the case of a Multi-employer Plan. Additionally, neither the Borrower nor any
Subsidiary thereof nor any ERISA Affiliate shall: (a) permit or suffer any
condition set forth in Schedule 3.14 to cease to be met and satisfied at any
time; (b) terminate any Pension Plan that is subject to Title IV of ERISA where
such termination could reasonably be anticipated to result in liability to the
Borrower or any of its Subsidiaries, (c) permit any accumulated funding
deficiency, as defined in Section 302(a)(2) of ERISA, to be incurred with
respect to any Pension Plan; (d) fail to make any contributions or fail to pay
any amounts due and owing as required by the terms of any Plan before such
contributions or amounts become delinquent; (e) make a complete or partial
withdrawal (within the meaning of Section 4201 of ERISA) from any Multi-employer
Plan that would cause the Borrower, Subsidiary or ERISA Affiliate to incur
withdrawal liability; or (f) at any time fail to provide the Agent and the
Lenders with copies of any Plan documents or governmental reports or filings, if
reasonably requested by the Agent or any Lender.

SECTION 6.11. Financial Covenants. The Borrower shall not breach or fail to
comply with any of the financial covenants set forth in Annex G, each of which
shall be calculated in accordance with GAAP consistently applied (and based upon
the financial statements delivered hereunder).

SECTION 6.12. Hazardous Materials. The Borrower shall not and shall not suffer
or permit any of its Subsidiaries or any other Person within the control of the
Borrower: (a) to cause or permit a Release of Hazardous Material on, under in or
about any Real Property; (b) to use, store, generate, treat or dispose of
Hazardous Materials; or (c) to transport any Hazardous Materials to or from any
Real Property; in each case in a manner or to an extent which could expose any
such Person to any actual or potential liability in excess of $1,000,000, or
could

 

47



--------------------------------------------------------------------------------

expose the Borrower and its Domestic Subsidiaries to actual or potential
liabilities in excess of $5,000,000 in the aggregate.

SECTION 6.13. Sale-Leasebacks. The Borrower shall not (and shall not suffer or
permit any of its Domestic Subsidiaries to) engage in any sale-leaseback or
similar transaction involving any of its property or assets with an estimated
fair market value in excess of $50,000,000 in the aggregate.

SECTION 6.14. Cancellation of Debt; Conversion, Repurchase and Redemption of
Convertible Senior Notes. Except as set forth in this Section 6.14, the Borrower
shall not (and shall not suffer or permit any of its Domestic Subsidiaries to)
(a) cancel any claim or Debt owing to it, except for reasonable consideration
and in the ordinary course of business, (b) voluntarily prepay any Debt (other
than (x) the Obligations or (y) in connection with any refinancing or refunding
of Debt permitted to be incurred pursuant to Section 6.3(i)), (c) voluntarily
repurchase or redeem the Convertible Senior Notes, in each case, for cash or
(d) pay to the noteholders of the Convertible Senior Notes (the “Convertible
Senior Noteholders”) in cash to satisfy the Borrower’s obligations to
Convertible Senior Noteholders in connection with the mandatory conversion,
repurchase or redemption of the Convertible Senior Notes; provided that:

(i) any Domestic Subsidiary may voluntarily prepay any Debt owed by such
Domestic Subsidiary to the Borrower or any other Domestic Subsidiary (other than
a Domestic Excluded Subsidiary);

(ii) Borrower may pay shares of the Borrower’s common stock to the Convertible
Senior Noteholders in connection with the conversion, repurchase or redemption
of the Convertible Senior Notes or the voluntary prepayment of the Convertible
Senior Notes;

(iii) Borrower may make cash payments to the Convertible Senior Noteholders to
satisfy the Borrower’s obligations to the Convertible Senior Noteholders in
connection with the mandatory conversion, repurchase or redemption of the
Convertible Senior Notes so long as: (x) the aggregate amount of all such
payments under this clause (iii) does not exceed $15,000,000 (the “Note Cap”),
and (y) no Default or Event of Default shall have occurred and be continuing
after giving effect to any such cash payment;

(iv) Borrower may make cash payments to the Convertible Senior Noteholders in
connection with: (x) the mandatory conversion, repurchase or redemption of the
Convertible Senior Notes that would otherwise cause the Note Cap to be exceeded;
and (y) the voluntarily repurchase or redemption the Convertible Senior Notes,
so long as, in each case, (A) both before and after giving effect to such cash
payment, no Default or Event of Default shall have occurred and be continuing;
(B) Borrower delivers to Agent at least five (5) Business Days prior to such
cash payment a certificate of the chief financial officer of the Borrower, in
form and substance acceptable to the Agent, certifying that (x) the Borrower’s
actual Net Borrowing Availability shall at all times have exceeded the greater
of (i) $40,000,000 or (ii) 40% of the Maximum Amount (in each case, taking into
account such cash payment) for the 30 day period prior to the date such cash
payment is required to be made and immediately following the making of such cash
payment (and showing in reasonable detail the calculations used in determining
compliance), and (y) the pro forma Fixed Charge Coverage Ratio (as such term is
defined in

 

48



--------------------------------------------------------------------------------

Annex G hereto) is greater than 1.50 to 1.00, and (C) Borrower delivers to Agent
on the date of such cash payment a certificate of the chief financial officer of
the Borrower, in form and substance acceptable to the Agent, certifying that the
Borrower is in compliance with each financial covenant set forth in Annex G on
such date (and showing in reasonable detail the calculations used in determining
compliance); and

(v) Borrower may prepay any other Debt otherwise permitted hereunder so long as,
in each case, (A) both before and after giving effect to such cash payment, no
Default or Event of Default shall have occurred and be continuing; (B) Borrower
delivers to Agent at least five (5) Business Days prior to such cash payment a
certificate of the chief financial officer of the Borrower, in form and
substance acceptable to the Agent, certifying that (x) the Borrower’s actual Net
Borrowing Availability shall at all times have exceeded the greater of
(i) $40,000,000 or (ii) 40% of the Maximum Amount (taking into account such cash
payment) for the 30 day period prior to the date such cash payment is required
to be made and immediately following the making of such cash payment (and
showing in reasonable detail the calculations used in determining compliance),
and (y) the Borrower, on a consolidated basis with its Subsidiaries, has a pro
forma Fixed Charge Coverage Ratio greater than 1.50 to 1.00, and (C) Borrower
delivers to Agent on the date of such cash payment a certificate of the chief
financial officer of the Borrower, in form and substance acceptable to the
Agent, certifying that the Borrower is in compliance with each financial
covenant set forth in Annex G on such date (and showing in reasonable detail the
calculations used in determining compliance).

SECTION 6.15. Restricted Payments. The Borrower shall not (and shall not suffer
or permit any of its Domestic Subsidiaries to) make any Restricted Payment to
any Person, except that:

(a) the Borrower and its Domestic Subsidiaries may declare and pay dividends on
its Stock solely in the same class of Stock of such Person, so long as no
Default or Event of Default has occurred and is continuing on the date of
declaration or payment thereof or would result therefrom.

(b)(i) any Domestic Subsidiary of the Borrower may declare and pay dividends or
return capital or make any other distribution on its Stock or make payments on
any Debt, in each instance, to the Borrower or any other direct or indirect
wholly-owned Domestic Subsidiary of the Borrower (other than a Domestic Excluded
Subsidiary), (ii) any Foreign Subsidiary may declare and pay dividends or return
capital or make any other distribution on its Stock or make payments on any
Debt, in each instance, to the Borrower or any other Subsidiary (other than
Concentrix) of the Borrower, and (iii) any Subsidiary of Concentrix may declare
and pay dividends or return capital or make any other distribution on its Stock
or make payments on any Debt, in each instance, to Concentrix in an amount not
to exceed $10,000,000 in the aggregate;

(c) the Borrower may (i) repurchase shares of its common stock or options for
such shares or (ii) declare and pay dividends on its Stock in cash, provided, in
each case, that (1) the daily average of the Net Borrowing Availability for the
30-day period immediately preceding the date of such repurchase or dividend and
immediately following such repurchase or dividend shall at all times have
exceeded the greater of (i) 30% of the Maximum Amount or (ii)

 

49



--------------------------------------------------------------------------------

$30,000,000 (in each case, taking into account such repurchase or dividend),
(2) no Event of Default shall have occurred and be continuing as of the date of
such repurchase or dividend (both before and after giving effect thereto), and
(3) the aggregate amount of such repurchases and dividends shall not exceed
$7,500,000 in any twelve-month period;

(d) the Borrower may (i) repurchase shares of its common stock or options for
such shares or (ii) declare and pay dividends on its Stock in cash, provided, in
each case that (1) the daily average of the Net Borrowing Availability for the
30-day period immediately preceding the date of such repurchase or dividend and
immediately following such repurchase or dividend shall at all times have
exceeded the greater of (i) 30% of the Maximum Amount or (ii) $30,000,000 (in
each case, taking into account such repurchase or dividend), (2) the pro forma
Fixed Charge Coverage Ratio, after giving effect to such repurchase or dividend,
is greater than 1.50 to 1.00, (3) no Event of Default shall have occurred and be
continuing as of the date of such repurchase or dividend (both before and after
giving effect thereto) and (4) the aggregate amount of all such repurchases and
dividends shall not exceed, when combined with all repurchases and dividends
made pursuant to Section 6.15(c), $20,000,000 in any twelve month period;

(e) SFC may make Restricted Payments to the Borrower to pay SFC’s obligations
under the Ancillary Services and Lease Agreement, and SFC may make Restricted
Payments to the Borrower pursuant to the Receivables Funding Documents;

SECTION 6.16. Real Property Leases. The Borrower shall not (and shall not suffer
or permit any of its Domestic Subsidiaries to) enter into or renew (by
amendment, modification or otherwise) any Lease other than renewals of existing
Leases upon market terms in effect at the time of renewal or upon more favorable
(to such Person) or substantially the same terms as are in effect on the
Effective Date, except that, so long as no Default or Event of Default exists at
the time or could reasonably be expected to occur as a result thereof, the
Borrower or any Domestic Subsidiary may enter into new Leases or renew existing
Leases having rentals not exceeding $30,000,000 in the aggregate for any Fiscal
Year covered by such new Leases or renewal periods of existing Leases during the
term of this Agreement.

SECTION 6.17. Bank Accounts. The Borrower shall not (and shall not suffer or
permit any of its Domestic Subsidiaries to) maintain any deposit, operating or
other bank accounts except for those accounts identified in Schedule 3.20;
provided, however, that so long as no Default or Event of Default has occurred
and is continuing, the Borrower may, after giving five (5) days’ prior written
notice to the Agent, establish and maintain additional accounts in accordance
with Annex B; provided, further that within 30 days after the opening of such
account, the Borrower and such bank shall have executed and delivered to the
Agent a Restricted Account Agreement. Notwithstanding the foregoing, no
additional accounts may be opened at any time Net Borrowing Availability is less
than or equal to $20,000,000 unless (a) the Agent shall have consented to the
opening of such account with the relevant bank, and (b) at the time of the
opening of such account, the Borrower and such bank shall have executed and
delivered to the Agent a Restricted Account Agreement.

SECTION 6.18. No Speculative Transactions. The Borrower shall not (and shall not
suffer or permit any of its Subsidiaries to) engage in any transaction involving
interest rate or commodity options or futures contracts, derivatives, currency
options or futures contracts or any

 

50



--------------------------------------------------------------------------------

similar transactions, unless such transaction is entered into in the ordinary
course of business for the purpose of directly mitigating risks associated with
liabilities, commitments or assets of such Person, or reasonably anticipated by
such Person, and not for purposes of speculation.

SECTION 6.19. Margin Regulations. The Borrower shall not use the proceeds of any
Revolving Credit Advance to purchase or carry any Margin Stock or any equity
security of a class which is registered pursuant to Section 12 of the Securities
Exchange Act of 1934.

SECTION 6.20. Limitation on Negative Pledge Clauses, Etc. The Borrower shall not
(and shall not suffer or permit any of its Domestic Subsidiaries to), directly
or indirectly, enter into any agreement, indenture, instrument, or other
arrangement with any Person which:

(a) prohibits or limits the ability to create, incur, assume or suffer to exist
any Lien upon any of its property, assets or revenues, whether now owned or
hereafter acquired, other than: (i) the agreements with the Agent or the Lenders
pursuant to a Loan Document, (ii) Lien restrictions in a Capital Lease,
(iii) other purchase money financing arrangements permitted hereunder relating
to the asset financed thereunder, (iv) the Receivables Funding Documents,
(v) Permitted Encumbrances; and (vi) restrictions on the Borrower or a Domestic
Subsidiary from incurring Liens on the capital stock or other equity interests
in any Foreign Subsidiary pursuant to agreements (including any stock pledge
agreement) entered into by the Borrower or a Domestic Subsidiary in accordance
with the terms of this Agreement to provide credit support to a Foreign
Subsidiary in connection with financing arrangements entered into by such
Foreign Subsidiary from time to time.

(b) prohibits or restrains, or has the effect of prohibiting or restraining, or
imposes materially adverse conditions upon,

(i) the incurrence or payment of Debt, except (A) as provided in the Receivables
Funding Documents, or (B) any such restriction on the payment of Debt (including
without limitation any guaranty or subrogation agreement) entered into by the
Borrower in accordance with the terms of this Agreement to provide credit
support to the Canadian Subsidiary in connection with financing arrangements
entered into by the Canadian Subsidiary from time to time, or

(ii) the declaration or payment of dividends or other Restricted Payments,

(iii) the making of loans, advances or Investments, or

(iv) the sale, assignment, transfer or other disposition of any property or
assets, other than (A) pursuant to the terms of any purchase money Debt or
Capital Lease permitted hereunder relating to the asset in question, (B) as
provided in the Canadian Collateralized Guaranty, so long as the beneficiary of
the Canadian Collateralized Guaranty is subject to the IBM Intercreditor
Agreement, (C) restrictions in contracts of the Borrower or any such Domestic
Subsidiary on the assignment of the rights and duties under such contracts), or
(D) (x) the capital stock or other equity interests in any Foreign Subsidiary or
(y) any Debt owed to the Borrower or a Domestic Subsidiary by a Foreign
Subsidiary, in each case, as provided in agreements (including, without
limitation, pursuant to any subordination, guaranty, subrogation agreement or
stock pledge agreement) entered into by the Borrower or a Domestic Subsidiary in
accordance

 

51



--------------------------------------------------------------------------------

with the terms of this Agreement to provide credit support to a Foreign
Subsidiary in connection with financing arrangements entered into by such
Foreign Subsidiary from time to time.

SECTION 6.21. Accounting Changes. The Borrower shall not (and shall not suffer
or permit any of its Subsidiaries to) make any significant change in accounting
treatment and reporting practices except for changes concurred in by such
Person’s Independent Accounting Firm.

SECTION 6.22. Amendments and Modifications to Debt Documents. The Borrower shall
not:

(a)(and shall not suffer or permit any of its Domestic Subsidiaries to) directly
or indirectly, amend, modify, supplement, waive compliance with, grant a waiver
under, or assent to noncompliance with any instrument, document or agreement
evidencing, creating, guaranteeing or governing Debt or Guaranteed Debt in
excess of $10,000,000 permitted under Section 6.3 or 6.6 or entered into in
connection therewith (other than (x) instruments, documents or agreements
evidencing, creating, guaranteeing or governing Debt permitted under
Section 6.3(c) and Section 6.3(e) so long as such action shall not violate or
cause a violation of any provision of any Loan Document and (y) in connection
with the refinancing or refunding of such Debt as permitted by Section 6.3(i))
if such amendment, modification, supplement, or waiver (i) increases the
principal balance of such Debt or Guaranteed Debt, or increases any required
payment of principal or interest; (ii) accelerates the date on which any
installment of principal or any interest is due, or adds any additional
redemption, put or prepayment provisions; (iii) shortens the final maturity date
or otherwise accelerates amortization; (iv) increases the interest rate;
(v) increases or adds any fees or charges; or (vi) modifies any covenant in a
manner or adds any representation, covenant or default that is more onerous or
restrictive in any material respect for the Borrower or any of its Subsidiaries,
or that is otherwise materially adverse to the Borrower, any of its
Subsidiaries, or Lenders; and

(b)(and shall not suffer or permit SFC to) agree to amend, supplement or
otherwise modify any of the following defined terms set forth in the Receivables
Funding Documents (or any other defined term referenced directly or indirectly
in the definition of any such defined term), in each case as such defined term
is defined in Annex X to the Receivables Funding Documents as in effect on the
date hereof: “Dilution Reserve Ratio”, “Dynamic Advance Rate”, “Eligible
Receivables”, “Excess Concentration Amount”, “Funding Availability”, “Obligor”,
“Originator”, and “Borrower Account”.

SECTION 6.23. Change of Corporate Name or Location; Change of Fiscal Year. No
Credit Party shall (a) change its name as it appears in official filings in the
state of its incorporation or other organization, (b) change its chief executive
office, principal place of business, corporate offices, or the location of its
records concerning the Collateral, (c) change the type of entity that it is,
(d) change its organization identification number, if any, issued by its state
of incorporation or other organization, or (e) change its state of incorporation
or organization, in each case without at least 30 days’ prior written notice to
Agent and after Agent’s written acknowledgment that any reasonable action
requested by Agent in connection therewith, including to continue the perfection
of any Liens in favor of Agent, on behalf of

 

52



--------------------------------------------------------------------------------

Lenders, in any Collateral, has been completed or taken, and provided that any
such new location shall be in the continental United States. No Credit Party
shall change its Fiscal Year.

SECTION 6.24. [Reserved].

SECTION 6.25. Mex Bank of America Account. Borrower shall not deposit any
amounts into the Mex Bank of America Account other than the Excluded Assets or
proceeds thereof.

SECTION 6.26. SFC Accounts. Other than with respect to the Accrual Account,
Borrower shall not permit SFC to maintain more than $100,000 in the aggregate
for more than two (2) Business Days in Deposit Accounts of SFC that are not
subject to Control Agreements that provide for a daily sweep of funds (for the
avoidance of doubt, as an example, SFC may maintain $1,000,000 in such Deposit
Accounts for two (2) consecutive Business Days so long as such amount is reduced
to $100,000 or less prior to the third succeeding Business Day). Borrower shall
promptly (and in any event no later than one Business Day thereafter) cause SFC
to sweep on a daily basis all amounts received in the “Borrower Account” (as
defined in the Receivables Funding Documents) to the Blocked Account at any
time: (a) Net Borrowing Availability is less than or equal to $20,000,000, or
(b) upon Agent’s election, a Default or Event of Default has occurred and is
continuing.

SECTION 6.27. Synnex GBS as Holding Company. The Borrower shall not permit
Synnex GBS to incur any liabilities, own or acquire any assets (other than the
Stock of Foreign Subsidiaries to the extent not otherwise prohibited by this
Agreement) or engage itself in any operations or business other than (i) holding
the Stock of Foreign Subsidiaries, (ii) issuing its own Stock, (iii) paying its
taxes, (iv) holding directors’ and shareholders’ meetings, preparing corporate
and similar records and other activities required to maintain its separate
corporate or other legal nature, (v) preparing reports to and preparing and
making notices to and filings with, Governmental Authorities and to its holders
of Stock, (vi) receiving proceeds of, dividends and distributions from Foreign
Subsidiaries and immediately distributing the proceeds thereof to Borrower,
(vii) entering into and complying with agreements relating to its Stock or
corporate governance to the extent not otherwise prohibited hereunder,
(viii) activities incidental to the foregoing clauses (i) through (vii) and
(ix) actions required pursuant to Applicable Law.

ARTICLE 7

TERM

SECTION 7.1. Duration. The financing arrangements contemplated hereby shall be
in effect until the Commitment Termination Date. On the Commitment Termination
Date, the Revolving Credit Commitments shall terminate and the Revolving Credit
Loan and all other Obligations shall immediately become due and payable in full,
in immediately available funds in Dollars.

SECTION 7.2. Survival of Obligations. Except as otherwise expressly provided for
in the Loan Documents, no termination or cancellation (regardless of cause or
procedure) of any financing arrangement under this Agreement shall in any way
affect or impair the Obligations,

 

53



--------------------------------------------------------------------------------

duties, indemnities, and liabilities of the Borrower, or the rights of the Agent
or any Lender and the Lenders relating to any Obligations, due or not due,
liquidated, contingent or unliquidated or any transaction or event occurring
prior to such termination, or any transaction or event, the performance of which
is not required until after the Commitment Termination Date. Except as otherwise
expressly provided herein or in any other Loan Document, all undertakings,
agreements, covenants, warranties and representations of or binding upon the
Borrower, and all rights of the Agent and each Lender, all as contained in the
Loan Documents shall not terminate or expire, but rather shall survive such
termination or cancellation and shall continue in full force and effect until
such time as all of the Obligations have been indefeasibly paid in full in
immediately available funds in Dollars in accordance with the terms of the
agreements creating such Obligations.

ARTICLE 8

EVENTS OF DEFAULT; RIGHTS AND REMEDIES

SECTION 8.1. Events of Default. The occurrence of any one or more of the
following events (regardless of the reason therefor) shall constitute an “Event
of Default” hereunder:

(a) The Borrower shall fail to make any payment in respect of any Obligations
hereunder or under any of the other Loan Documents when due and payable or
declared due and payable, including any payment of principal of, or interest on,
or Fees in respect of, the Revolving Credit Loan or the Swing Line Loan, and,
with respect to the failure to make any payment of any Obligations hereunder
(other than principal on the Revolving Credit Loan or the Swing Line Loan, which
shall have no grace period), such failure shall continue unremedied for one
(1) Business Day.

(b) The Borrower shall fail or neglect to perform, keep or observe any of the
provisions of Section 1.7 or Article 6 (other than Section 6.2, 6.4, 6.13 or
6.16, in each instance, to the extent such failure or neglect can be remedied),
including any of the provisions set forth in Annex B or Annex G.

(c) The Borrower or any other Subsidiary of the Borrower shall fail or neglect
to perform, keep or observe any term or provision of this Agreement or of any of
the other Loan Documents (other than any such term or provision referred to
in paragraph (a) or (b) above), and the same shall remain unremedied (if capable
of being remedied) for a period ending on the first to occur of twenty (20) days
after the Borrower shall receive written notice of any such failure or neglect
from the Agent or any Lender or twenty (20) days after the Borrower shall become
aware thereof.

(d)(x) A default shall occur and be continuing under any other agreement,
document or instrument to which the Borrower or any of its Subsidiaries is a
party or by which any such Person or its property is bound, and such default
(i) involves the failure to make any payment (whether of principal, interest or
otherwise) due (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise) in respect of any Debt of such Person

 

54



--------------------------------------------------------------------------------

in an aggregate amount exceeding $10,000,000 or (ii) permits any holder of such
Debt or a trustee to cause such Debt, or a portion thereof, in an aggregate
amount exceeding $10,000,000, to become due prior to its stated maturity or
prior to its regularly scheduled dates of payment; or (y) any such default under
clause (x) above (whether or not continuing) causes or results in such Debt, or
a portion thereof, in an aggregate amount exceeding $10,000,000, to become due
prior to its stated maturity or prior to its regularly scheduled dates of
payment.

(e) Any representation or warranty herein or in any Loan Document or in any
written statement pursuant thereto or hereto, any report, financial statement or
certificate made or delivered to the Agent or any Lender by the Borrower or
Subsidiary of the Borrower shall be untrue or incorrect in any material respect
(except that such materiality qualifier shall not be applicable to any
representation or warranty that already is qualified or modified by materiality
in the text thereof) as of the date when made or deemed made (including those
made or deemed made pursuant to Section 2.2).

(f)(i) The fair market value of the liabilities of the Borrower or any Material
Subsidiary of the Borrower shall exceed the fair market value of its assets, or
(ii) the Borrower or any Material Subsidiary of the Borrower shall generally not
pay any of its Debts as such Debts become due, or shall admit in writing its
inability to pay its Debts generally, or shall make a general assignment for the
benefit of creditors, or any proceeding shall be instituted by or against the
Borrower or any Material Subsidiary of the Borrower seeking to adjudicate it
bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief or composition of it or any of its
Debts under any law relating to bankruptcy, insolvency, reorganization or relief
of debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee, custodian or other similar official for it or for any
substantial part of its property, or any of the actions sought in such
proceeding (including, without limitation, the entry of an order for relief
against, or the appointment of a receiver, trustee, custodian or other similar
official for, it or for any substantial part of its property) shall occur, or
the Borrower or any Material Subsidiary of the Borrower shall take any corporate
action to authorize any of the actions set forth in this Section 8.1(f)(ii).

(g) Judgments or orders for the payment of money (other than such judgments or
orders in respect of which adequate insurance is maintained for the payment
thereof) in excess of $5,000,000 in the aggregate are rendered against the
Borrower and/or any Domestic Subsidiary of the Borrower, and either
(i) enforcement proceedings shall have been commenced upon any such judgment, or
(ii) such judgments shall remain undischarged, unvacated, unstayed on appeal,
unbonded or undismissed for a period of thirty (30) days or more.

(h) There shall occur any Material Adverse Effect which shall not have been
cured (or waived by the Requisite Lenders) within twenty (20) days of notice
thereof from the Agent to the Borrower.

(i) Any provision of any Loan Document shall for any reason cease to be valid,
binding and enforceable in accordance with its terms or the Borrower or other
party thereto shall so state in writing; or any Lien created under any
Collateral Document shall cease to be a valid and perfected Lien having the
first priority in Collateral purported to be covered thereby

 

55



--------------------------------------------------------------------------------

(subject to Liens permitted hereby) as a result of any action or failure to take
action on the part of the Borrower or any Subsidiary of the Borrower.

(j) A Change of Control shall occur.

(k) There shall occur any “Termination Event” or the “Facility Termination Date”
shall have occurred, in each case, under and as defined in the Receivables
Funding Agreement.

(l) Following the payment of cash by Borrower in connection with (A) the
mandatory or voluntary conversion, repurchase or redemption of the Convertible
Senior Notes utilizing clause (iv) of the proviso in Section 6.14 above or
(B) the prepayment of any other permitted Debt pursuant to clause (v) of the
proviso in Section 6.14 above, Net Borrowing Availability of the Borrower is
less than the greater of (i) $40,000,000 or (ii) 40% of the Maximum Amount at
any time for the 30 day period following the date such payment is made.

(m) There shall occur any Non-Extension Event

SECTION 8.2. Remedies. If any Event of Default shall have occurred and be
continuing, the Letter of Credit Fee and the rate of interest applicable to the
Revolving Credit Loan and the Swing Line Loan and interest and other Obligations
shall be increased to or charged at, as appropriate, effective as of the date of
the occurrence of the Default giving rise to such Event of Default, the Default
Rate as provided in Section 1.4(c) or Annex D, as appropriate, unless such
increase or charge is waived in writing by the Requisite Lenders. If any Event
of Default shall have occurred and be continuing, the Agent may, or if requested
by the Requisite Lenders, shall without notice, take any one or more of the
following actions: (a) terminate the Revolving Credit Commitments, whereupon the
Lenders’ obligation to make further Advances, to incur Letter of Credit
Obligations and to request or cause Letters of Credit to be issued hereunder,
shall terminate; (b) declare all or any portion of the Obligations to be
forthwith due and payable, including the Revolving Credit Loan and the Swing
Line Loan, whereupon such Obligations shall become and be due and payable, and
require that the Letter of Credit Obligations be cash collateralized in the
manner set forth in Annex J, all without presentment, demand, protest or further
notice of any kind, all of which are expressly waived by Borrower and each of
its Subsidiaries; or (c) exercise any rights and remedies provided to the Agent
and the Lenders under the Loan Documents and/or at law or equity, including all
remedies provided under the Code; provided that upon the occurrence of an Event
of Default specified in Section 8.1(f) with respect to any Credit Party, the
Revolving Credit Commitments of the Lenders shall immediately terminate and the
Obligations shall become immediately due and payable, in each case, without
declaration, notice or demand by or to any Person.

SECTION 8.3. Waivers by Borrower. Except as otherwise provided for in this
Agreement and applicable law, to the full extent permitted by applicable law,
the Borrower waives (a) presentment, demand and protest and notice of
presentment, dishonor, notice of intent to accelerate, notice of acceleration,
protest, default, nonpayment, maturity, release, compromise, settlement,
extension or renewal of any or all Loan Documents, notes, commercial paper,
accounts, contract rights, documents, instruments, chattel paper and guaranties
at any time held by the Agent or any Lender on which the Borrower may in any way
be liable, and the Borrower

 

56



--------------------------------------------------------------------------------

hereby ratifies and confirms whatever the Agent or any Lender may do in this
regard, (b) all rights to notice and a hearing prior to the Agent’s or the
Lenders’ taking possession or control of, or to the Agent’s or the Lenders’
replevy, attachment or levy upon, the Collateral or any bond or security which
might be required by any court prior to allowing the Agent or any Lender to
exercise any of its remedies, and (c) the benefit of any right of redemption and
all valuation, appraisal and exemption laws. The Borrower acknowledges that it
has been advised by counsel of its choice with respect to this Agreement, the
other Loan Documents and the transactions contemplated by this Agreement and the
other Loan Documents.

SECTION 8.4. Application of Proceeds. After the occurrence of an Event of
Default or the acceleration of the Obligations, the proceeds of the Collateral
and of property of Persons other than the Borrower securing the Obligations
shall be applied by the Agent to payment of the Obligations in the following
order, unless all Holders otherwise agree in writing or a court of competent
jurisdiction shall otherwise direct:

(i) FIRST, to payment of all costs and expenses of the Agent and the Lenders
incurred in connection with the preservation, collection and enforcement of the
Obligations, or of any of the Liens granted to the Agent or the Lenders pursuant
to the Collateral Documents or otherwise, including, without limitation, any
amounts advanced by the Agent to protect or preserve the Collateral;

(ii) SECOND, to payment of accrued and unpaid interest on the Swing Line Loan;

(iii) THIRD, to payment of the principal of the Swing Line Loan;

(iv) FOURTH, to payment of that portion of the Obligations (excluding the Swing
Line Loan and Cash Management Obligations) constituting accrued and unpaid
interest and fees and indemnities payable under Article 1 hereof and Annex D
hereof ratably among the Agent and the Lenders in accordance with the proportion
which the accrued interest and fees and indemnities payable under such Article 1
and Annex D constituting such Obligations owing to the Agent and each such
Lender at such time bears to the aggregate amount of accrued interest and fees
and indemnities payable under such Article 1 and Annex D constituting such
Obligations owing to the Agent and all Lenders at such time until such interest,
fees and indemnities shall be paid in full;

(v) FIFTH, to payment of the principal of the Obligations (excluding the Swing
Line Loan and Cash Management Obligations), ratably among the Agent and the
Lenders in accordance with the proportion which the principal amount of such
Obligations owing to the Agent and each such Lender, as applicable, bears to the
aggregate principal amount of such Obligations owing to the Agent and all
Lenders until such principal of such Obligations shall be paid in full, with
that portion of the Obligations constituting Letter of Credit Obligations
instead being cash collateralized in accordance with Annex J hereof;

(vi) SIXTH, to the payment of all Cash Management Obligations, ratably among the
Lenders in accordance with the proportion which the amount of such Cash
Management Obligations owing to each such Lender bears to the aggregate
principal amount of

 

57



--------------------------------------------------------------------------------

such Cash Management Obligations owing to all Lenders until such Cash Management
Obligations shall be paid in full; and

(vii) SEVENTH, to the payment of all other Obligations, ratably among the
Lenders in accordance with the proportion which the amount of such other
Obligations owing to each such Lender bears to the aggregate principal amount of
such other Obligations owing to all Lenders until such other Obligations shall
be paid in full; and

(viii) EIGHTH, the balance, if any, after all of the Obligations has been
indefeasibly satisfied, shall, except as otherwise provided in any Loan
Document, be deposited by the Agent in an operating account or accounts of the
Borrower with the Agent designated by the Borrower or paid over to such other
Person or Persons as may be required by law.

The Borrower acknowledges and agrees that they shall remain severally liable to
the extent of any deficiency between the amount of the proceeds of the
Collateral and the aggregate amount of the sums referred to in the first through
eighth clauses above in respect of its Obligations.

ARTICLE 9

ASSIGNMENT AND PARTICIPATIONS; APPOINTMENT OF AGENT

SECTION 9.1. Assignment and Participations. (a) The Borrower consents to any
Lender’s assignment of, and/or sale of participations in, at any time or times,
the Loan Documents, Advances and any Revolving Credit Commitment, Letter of
Credit Obligations, or of any portion thereof or interest therein, including any
Lender’s rights, title, interests, remedies, powers or duties thereunder,
whether evidenced by a writing or not. Any assignment by a Lender shall (i) be
to an Eligible Assignee and shall require the execution of an assignment
agreement (an “Assignment Agreement”) substantially in the form attached hereto
as Exhibit 9.1(a) and otherwise in form and substance satisfactory to, and
acknowledged by, the Agent; (ii) be conditioned on such assignee Lender
representing to the assigning Lender and the Agent that it is purchasing the
applicable Revolving Credit Advances or Letter of Credit Obligations to be
assigned to it for its own account, for investment purposes and not with a view
to the distribution thereof; (iii) if a partial assignment, be in an amount at
least equal to $5,000,000 and, after giving effect to any such partial
assignment, the assigning Lender shall have retained a Revolving Credit
Commitment in an amount at least equal to $5,000,000; and (iv) include a payment
to the Agent of an assignment fee of $3,500. In the case of an assignment by a
Lender under this Section 9.1, the assignee shall have, to the extent of such
assignment, the same rights, benefits and obligations as it would if it were a
Lender hereunder. The assigning Lender shall be relieved of its obligations
hereunder with respect to its Revolving Credit Commitment or assigned portion
thereof from and after the date of such assignment. The Borrower hereby
acknowledges and agrees that any assignment will give rise to a direct
obligation of the Borrower to the assignee and that the assignee shall be
considered to be a “Lender”. In all instances, each Lender’s liability to make
Advances hereunder shall be several and not joint and shall be limited to such
Lender’s Revolving Credit Commitment. In the event the Agent or any Lender
assigns or otherwise transfers all or any part of a Note, the Agent or any such
Lender shall so notify the

 

58



--------------------------------------------------------------------------------

Borrower and the Borrower shall, upon the request of the Agent or such Lender,
execute new Notes in exchange for the Notes being assigned. Notwithstanding the
foregoing provisions of this Section 9.1(a), any Lender may at any time pledge
or assign all or any portion of such Lender’s rights under this Agreement and
the other Loan Documents to a Federal Reserve Bank (provided, however, that no
such pledge or assignment shall release such Lender from such Lender’s
obligations hereunder or under any other Loan Document).

(b) Any participation by a Lender of all or any part of its Revolving Credit
Commitment shall be in an amount at least equal to $5,000,000, and with the
understanding that all amounts payable by the Borrower hereunder shall be
determined as if that Lender had not sold such participation, and that the
holder of any such participation, unless such holder is an Affiliate of such
Lender, shall not be entitled to require such Lender to take or omit to take any
action hereunder except actions directly affecting (i) any reduction in the
principal amount of, or interest rate or Fees payable with respect to, any
Advance in which such holder participates, (ii) any extension of the scheduled
amortization of the principal amount of any Advance in which such holder
participates or the final maturity date thereof, and (iii) any release of all or
substantially all of the Collateral (other than in accordance with the terms of
this Agreement, the Collateral Documents or the other Loan Documents). Solely
for purposes of Sections 1.12, 1.14, 1.15 and 9.8, the Borrower acknowledges and
agrees that a participation shall give rise to a direct obligation of the
Borrower to the participant and the participant shall be considered to be a
“Lender”. Except as set forth in the preceding sentence the Borrower shall not
have any obligation or duty to any participant. Neither the Agent nor any Lender
(other than the Lender selling a participation) shall have any duty to any
participant and may continue to deal solely with the Lender selling a
participation as if no such sale had occurred.

(c) Except as expressly provided in this Section 9.1, no Lender shall, as
between the Borrower and that Lender, or the Agent and that Lender, be relieved
of any of its obligations hereunder as a result of any sale, assignment,
transfer or negotiation of, or granting of participation in, all or any part of
the Advances, the Notes or other Obligations owed to such Lender.

(d) The Borrower shall assist any Lender permitted to sell assignments or
participations under this Section 9.1 as reasonably required to enable the
assigning or selling Lender to effect any such assignment or participation,
including the execution and delivery of any and all agreements, notes and other
documents and instruments as shall be reasonably requested and the preparation
of informational materials for, and the participation of management in meetings
with, potential assignees or participants. The Borrower shall certify the
correctness, completeness and accuracy of all descriptions of the Borrower and
its affairs contained in any selling materials provided by it and all other
information provided by it and included in such materials, except that any
Projections delivered by the Borrower shall only be certified by the Borrower as
having been prepared by the Borrower in compliance with the representations
contained in Section 3.4.

(e) A Lender may furnish any information concerning the Borrower in the
possession of such Lender from time to time to assignees and participants
(including prospective assignees and participants). Each Lender shall obtain
from assignees or participants confidentiality covenants substantially
equivalent to those contained in Section 10.13.

 

59



--------------------------------------------------------------------------------

(f) So long as no Event of Default shall have occurred and be continuing, no
Lender shall assign or sell participations in any portion of its Advances or
Revolving Credit Commitment to a potential Lender or participant, if, as of the
date of the proposed assignment or sale, the assignee Lender or participant
would be subject to capital adequacy or similar requirements under
Section 1.15(a), increased costs under Section 1.15(b), an inability to fund
LIBOR Loans under Section 1.15(c), or withholding taxes in accordance with
Section 1.15(d).

(g) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”), may grant to a special purpose funding vehicle wholly owned
by the Granting Lender (an “SPC”), identified as such in writing by the Granting
Lender to the Agent and the Borrower, the option to provide to the Borrower all
or any part of any Advances that such Granting Lender would otherwise be
obligated to make to the Borrower pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to make any Advance;
(ii) if an SPC elects not to exercise such option or otherwise fails to provide
all or any part of such Advance, the Granting Lender shall be obligated to make
such Advance pursuant to the terms hereof and (iii) the Borrower shall not be
liable for any obligations to the SPC or the Granting Lender under Section 1.15
that would not have been incurred if the Granting Lender had not exercised its
right to utilize the SPC structure contemplated hereby. The making of an Advance
by an SPC hereunder shall utilize the Commitment of the Granting Lender to the
same extent, and as if such Advance were made by such Granting Lender. No SPC
shall be liable for any indemnity or similar payment obligation under this
Agreement (all liability for which shall remain with the Granting Lender). Any
SPC may (i) with notice to, but without the prior written consent of, the
Borrower and the Agent assign all or a portion of its interests in any Advances
to the Granting Lender or to any financial institutions (consented to by the
Borrower and the Agent) providing liquidity and/or credit support to or for the
account of such SPC to support the funding or maintenance of Advances and
(ii) disclose on a confidential basis any non-public information relating to its
Advances to any rating agency, commercial paper dealer or provider of any
surety, guarantee or credit or liquidity enhancement to such SPC. This
Section 9.1(g) may not be amended without the prior written consent of each
Granting Lender, all or any of whose Advances are being funded by an SPC at the
time of such amendment. For the avoidance of doubt, the Granting Lender shall
for all purposes, including without limitation, the approval of any amendment or
waiver of any provision of any Loan Document or the obligation to pay any amount
otherwise payable by the Granting Lender under the Loan Documents, continue to
be the Lender of record hereunder.

SECTION 9.2. Appointment of Agent. Bank of America is hereby appointed to act on
behalf of all Holders as the Agent under this Agreement and the other Loan
Documents. The provisions of this Section 9.2 are solely for the benefit of the
Agent and the Holders and neither the Borrower nor any other Person shall have
any rights as a third party beneficiary of any of the provisions hereof. In
performing its functions and duties under this Agreement and the other Loan
Documents, the Agent shall act solely as an agent of the Holders and does not
assume and shall not be deemed to have assumed any obligation toward or
relationship of agency or trust with or for the Borrower or any other Person.
The Agent shall have no duties or responsibilities except for those expressly
set forth in this Agreement and the other Loan Documents. The duties of the
Agent shall be mechanical and administrative in nature and the Agent shall not
have, or be deemed to have, by reason of this Agreement, any other Loan Document
or otherwise a fiduciary relationship in respect of any Lender. Neither the
Agent nor any of its Affiliates nor any of their

 

60



--------------------------------------------------------------------------------

respective officers, directors, employees, agents or representatives shall be
liable to any Holder for any action taken or omitted to be taken by it hereunder
or under any other Loan Document, or in connection herewith or therewith, except
for damages solely caused by its or their own gross negligence or willful
misconduct as finally determined by a court of competent jurisdiction.

If the Agent shall request instructions from the Requisite Lenders,
Supermajority Lenders or all Lenders, as applicable, with respect to any act or
action (including failure to act) in connection with this Agreement or any other
Loan Document, then the Agent shall be entitled to refrain from such act or
taking such action unless and until the Agent shall have received instructions
from the Requisite Lenders, Supermajority Lenders or all Lenders, as applicable,
and the Agent shall not incur liability to any Person by reason of so
refraining. The Agent shall be fully justified in failing or refusing to take
any action hereunder or under any other Loan Document (a) if such action would,
in the opinion of the Agent, be contrary to law or the terms of this Agreement
or any other Loan Document, (b) if such action would, in the opinion of the
Agent, expose the Agent to Environmental Liabilities or (c) if the Agent shall
not first be indemnified to its satisfaction against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take
any such action. Without limiting the foregoing, no Holder shall have any right
of action whatsoever against the Agent as a result of the Agent acting or
refraining from acting hereunder or under any other Loan Document in accordance
with the instructions of the Requisite Lenders, Supermajority Lenders or all
Lenders, as applicable. The Lenders hereby authorize and direct the Agent to
execute and deliver the Intercreditor Agreements.

SECTION 9.3. The Agent’s Reliance, Etc. Neither the Agent nor any of its
Affiliates nor any of their respective directors, officers, agents or employees
shall be liable for any action taken or omitted to be taken by it or them under
or in connection with this Agreement or the other Loan Documents, except for
damages solely caused by its or their own gross negligence or willful misconduct
as finally determined by a court of competent jurisdiction. Without limitation
of the generality of the foregoing, the Agent: (a) may treat the payee of any
Note as the holder thereof until the Agent receives written notice of the
assignment or transfer thereof signed by such payee and in form satisfactory to
the Agent; (b) may consult with legal counsel, independent public accountants
and other experts selected by it and shall not be liable for any action taken or
omitted to be taken in good faith by it in accordance with the advice of such
counsel, accountants or experts; (c) makes no warranty or representation to any
Holder and shall not be responsible to any Holder for any statements, warranties
or representations made in or in connection with this Agreement or the other
Loan Documents; (d) shall not have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of this
Agreement or the other Loan Documents on the part of the Borrower to inspect the
Collateral (including the books and records) of the Borrower; (e) shall not be
responsible to any Holder for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or the other
Loan Documents or any other instrument or document furnished pursuant hereto or
thereto; and (f) shall incur no liability under or in respect of this Agreement
or the other Loan Documents by acting upon any notice, consent, certificate or
other instrument or writing (which may be by telecopy, telegram, cable or telex)
believed by it to be genuine and signed or sent by the proper party or parties.

 

61



--------------------------------------------------------------------------------

SECTION 9.4. Bank of America and Affiliates. With respect to its Revolving
Credit Commitment hereunder, Bank of America shall have the same rights and
powers under this Agreement and the other Loan Documents as any other Lender and
may exercise the same as though it were not the Agent; and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, include Bank of America
in its individual capacity. Bank of America and its Affiliates may lend money
to, invest in, and generally engage in any kind of business with, the Borrower,
any of its Affiliates and any Person who may do business with or own securities
of the Borrower or any such Affiliate, all as if Bank of America were not the
Agent and without any duty to account therefor to the Holders. Bank of America
and its Affiliates may accept fees and other consideration from the Borrower for
services in connection with this Agreement or otherwise without having to
account for the same to the Holders.

SECTION 9.5. Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Agent or any other Holder and based
on the Financial Statements referred to in Section 3.4 and such other documents
and information as it has deemed appropriate, made its own credit and financial
analysis of the Borrower and its own decision to enter into this Agreement. Each
Lender also acknowledges that it will, independently and without reliance upon
the Agent or any other Holder and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement.

SECTION 9.6. Indemnification. The Lenders agree to indemnify the Agent (to the
extent not reimbursed by the Borrower and without limiting the obligations of
the Borrower hereunder), ratably according to their respective Pro Rata Shares,
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may be imposed on, incurred by, or asserted
against the Agent in any way relating to or arising out of this Agreement or any
other Loan Document or any action taken or omitted by the Agent in connection
therewith; provided, however, that no Lender shall be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting solely from the Agent’s gross
negligence or willful misconduct as finally determined by a court of competent
jurisdiction. Without limiting the foregoing, each Lender agrees to reimburse
the Agent promptly upon demand for its ratable share of any out-of-pocket
expenses (including counsel fees) incurred by the Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement
and each other Loan Document, to the extent that the Agent is not reimbursed for
such expenses by the Borrower.

SECTION 9.7. Successor Agent. The Agent may resign at any time by giving not
less than thirty (30) days prior written notice thereof to the Lenders and the
Borrower. Upon any such resignation, the Requisite Lenders shall have the right
to appoint a successor Agent. If no successor Agent shall have been so appointed
by the Requisite Lenders and shall have accepted such appointment within 30 days
after the resigning Agent’s giving notice of resignation, then the resigning
Agent may, on behalf of the Holders, appoint a successor Agent, which shall be a
Lender, if a Lender is willing to accept such appointment, or otherwise shall be
a commercial bank or financial institution or a subsidiary of a commercial bank
or financial institution if such

 

62



--------------------------------------------------------------------------------

commercial bank or financial institution is organized under the laws of the
United States of America or of any State thereof and has a combined capital and
surplus of at least $300,000,000. If no successor Agent has been appointed
pursuant to the foregoing, by the 30th day after the date such notice of
resignation was given by the resigning Agent, such resignation shall become
effective and the Requisite Lenders shall thereafter perform all the duties of
the Agent hereunder until such time, if any, as the Requisite Lenders appoint a
successor Agent as provided above. Any successor Agent appointed by Requisite
Lenders hereunder shall be subject to the approval of the Borrower, such
approval not to be unreasonably withheld or delayed; provided that such approval
shall not be required if a Default or an Event of Default shall have occurred
and be continuing. Upon the acceptance of any appointment as Agent hereunder by
a successor Agent, such successor Agent shall succeed to and become vested with
all the rights, powers, privileges and duties of the resigning Agent. Upon the
earlier of the acceptance of any appointment as Agent hereunder by a successor
Agent or the effective date of the resigning Agent’s resignation, the resigning
Agent shall be discharged from its duties and obligations under this Agreement
and the other Loan Documents, except that any indemnity rights or other rights
in favor of such resigning Agent shall continue. After any resigning Agent’s
resignation hereunder, the provisions of this Section 9 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was the
Agent under this Agreement and the other Loan Documents. The Agent may be
removed at the written direction of the holders (other than the Agent) of
two-thirds or more of the Revolving Credit Commitments (excluding the Agent’s
Revolving Credit Commitment); provided that in so doing, such Lenders shall be
deemed to have waived and released any and all claims they may have against the
Agent.

SECTION 9.8. Setoff and Sharing of Payments. In addition to any rights now or
hereafter granted under applicable law and not by way of limitation of any such
rights, upon the occurrence and during the continuance of any Event of Default,
each Lender and each holder of any Note is hereby authorized at any time or from
time to time, without notice to the Borrower or to any other Person, any such
notice being hereby expressly waived, to set off and to appropriate and to apply
any and all balances held by it at any of its offices for the account of the
Borrower (regardless of whether such balances are then due to the Borrower) and
any other properties or assets any time held or owing by that Lender or that
holder to or for the credit or for the account of the Borrower against and on
account of any of the Obligations which are not paid when due. Except to the
extent otherwise provided herein, any Lender or holder of any Revolving Credit
Note exercising a right to set off or otherwise receiving any payment on account
of the Obligations in excess of its Pro Rata Share thereof shall purchase for
cash (and the other Lenders or holders shall sell) such participations in each
such other Lender’s or holder’s Pro Rata Share of the Obligations as would be
necessary to cause such Lender to share the amount so set off or otherwise
received with each other Lender or holder in accordance with their respective
Pro Rata Shares. Each Lender’s obligation under this Section 9.8 shall be in
addition to and not limitation of its obligations to purchase a participation in
an amount equal to its Pro Rata Share of the Swing Line Loan under
Section 1.1(b)(iv). The Borrower agrees, to the fullest extent permitted by law,
that (a) any Lender or holder may exercise its right to set off with respect to
amounts in excess of its Pro Rata Share of the Obligations and may sell
participations in such amount so set off to other Lenders and holders and
(b) any Lender or holders so purchasing a participation in the Advances made or
other Obligations held by other Lenders or holders may exercise all rights of
set-off, bankers’ lien, counterclaim or similar rights with respect to such
participation as fully as if such Lender or holder were a direct holder of the
Advances and the other Obligations in the

 

63



--------------------------------------------------------------------------------

amount of such participation. Notwithstanding the foregoing, if all or any
portion of the set-off amount or payment otherwise received is thereafter
recovered from the Lender that has exercised the right of set-off, the purchase
of participations by that Lender shall be rescinded and the purchase price
restored without interest.

SECTION 9.9. Advances; Payments; Non-Funding Lenders; Information; Actions in
Concert.

(a) Advances; Payments. (i) The Lenders shall refund or participate in the Swing
Line Loan in accordance with clauses (iii) and (iv) of Section 1.1(b). The Agent
shall endeavor to notify the Lenders of each Notice of Revolving Credit Advance
by 11:00 a.m. (California time) on the proposed funding date for Base Rate Loans
or by noon. (California time) at least three Business Days before any proposed
funding of LIBOR Loans, by telecopy, telephone or other similar form of
transmission. Each Lender shall make the amount of such Lender’s Pro Rata Share
of each Revolving Credit Advance available to the Agent in same day funds by
wire transfer to the Agent’s account as set forth in Annex H not later than 2:00
p.m. (California time) on the requested funding date, unless Agent’s notice is
received after the times provided above, in which event each Lender shall fund
its Pro Rata Share by noon (California time) on the next Business Day. After
receipt of such wire transfers (or, in the Agent’s sole discretion, before
receipt of such wire transfers), subject to the terms hereof, the Agent shall
make the requested Revolving Credit Advance to the Borrower. All payments by
each Lender shall be made without setoff, counterclaim or deduction of any kind.

(ii) The Agent will advise each Lender by telephone or telecopy of the amount of
such Lender’s Pro Rata Share of principal, interest and Fees paid for the
benefit of Lenders with respect to each applicable Revolving Credit Advance.
Provided that such Lender has made all payments required to be made by it and
purchased all participations required to be purchased by it under this Agreement
and the other Loan Documents as of the date of any such payment, the Agent will
pay to each Lender such Lender’s Pro Rata Share of principal, interest and Fees
paid by the Borrower for the benefit of that Lender on the Revolving Credit
Advances held by it. Such payments shall be made by wire transfer to such
Lender’s account (as specified by such Lender in Annex H or the applicable
Assignment Agreement) not later than 5:00 p.m. (New York time) on the date of
such payment.

(b) Availability of Lender’s Pro Rata Share. The Agent may assume that each
Lender will make its Pro Rata Share of each Revolving Credit Advance available
to the Agent on each funding date. If such Pro Rata Share is not, in fact, paid
to the Agent by such Lender when due, the Agent will be entitled to recover such
amount on demand from such Lender without set-off, counterclaim or deduction of
any kind. If any Lender fails to pay the amount of its Pro Rata Share forthwith
upon the Agent’s demand, the Agent shall promptly notify the Borrower and the
Borrower shall immediately repay such amount to the Agent. Nothing in this
Section 9.9(b) or elsewhere in this Agreement or the other Loan Documents shall
be deemed to require the Agent to advance funds on behalf of any Lender or to
relieve any Lender from its obligation to fulfill its Revolving Credit
Commitment hereunder or to prejudice any rights that the Borrower may have
against any Lender as a result of any default by such Lender hereunder. To the
extent that the Agent advances funds to the Borrower on behalf of any Lender and
is not reimbursed therefor on

 

64



--------------------------------------------------------------------------------

the same Business Day as such advance is made, the Agent shall be entitled to
retain for its account all interest accrued on such advance until reimbursed by
the applicable Lender.

(c) Return of Payments. (i) If the Agent pays an amount to a Lender under this
Agreement in the belief or expectation that a related payment has been or will
be received by the Agent from the Borrower and such related payment is not
received by the Agent, then the Agent will be entitled to recover such amount
from such Lender on demand without set-off, counterclaim or deduction of any
kind.

(ii) If the Agent determines at any time that any amount received by the Agent
under this Agreement must be returned to the Borrower or paid to any other
Person pursuant to any insolvency law or otherwise, then, notwithstanding any
other term or condition of this Agreement or any other Loan Document, the Agent
will not be required to distribute any portion thereof to any Lender. In
addition, each Lender will repay to the Agent on demand any portion of such
amount that the Agent has distributed to such Lender, together with interest at
such rate, if any, as the Agent is required to pay to the Borrower or such other
Person, without set-off, counterclaim or deduction of any kind.

(d) Non-Funding Lenders. The failure of any Non-Funding Lender to make any
Revolving Credit Advance, to purchase any participation in the Swing Line Loan
to be made or purchased by it on the date specified therefor or to incur or
purchase any participation in Letter of Credit Obligations shall not relieve any
other Lender (each such other Lender, an “Other Lender”) of its obligations to
make such Advance or purchase such participation on such date, but neither any
Other Lender nor the Agent shall be responsible for the failure of any
Non-Funding Lender to make a Revolving Credit Advance to be made, or to purchase
a participation to be purchased, by such Non-Funding Lender, and no Non-Funding
Lender shall have any obligation to the Agent or any Other Lender for the
failure by such Non-Funding Lender. Lenders and Agent agree (which agreement is
solely among them, and not for the benefit of or enforceable by any Borrower)
that, solely for purposes of determining a Non-Funding Lender’s right to vote on
matters relating to the Loan Documents and to share in payments, fees and
Collateral proceeds thereunder, a Non-Funding Lender shall not be deemed to be a
“Lender” until all its defaulted obligations have been cured. Agent may (but
shall not be required to), in its discretion, retain any payments or other funds
received by Agent that are to be provided to a Non-Funding Lender hereunder, and
may apply such funds to such Lender’s defaulted obligations or readvance the
funds to Borrowers in accordance with the Agreement. If a Lender is a
Non-Funding Lender, Agent may, by notice to such Non-Funding Lender, require
such Non-Funding Lender to assign all of its rights and obligations under the
Loan Documents to Eligible Assignee(s) specified by Agent, pursuant to an
appropriate Assignment Agreement and within 20 days after Agent’s notice. Agent
is irrevocably appointed as attorney-in-fact to execute any such Assignment
Agreement if the Non-Funding Lender fails to execute same. Such Non-Funding
Lender shall be entitled to receive, concurrently with such assignment, all
amounts owed to it under the Loan Documents, including all principal, interest
and fees through the date of assignment. Notwithstanding anything contained
herein to the contrary, Borrower reserves all of its rights and remedies against
each Non-Funding Lender to recover for any damages caused to Borrower by such
Non-Funding Lender on account of such Non-Funding Lender’s failure to make any
payment or provide funds to Agent or Borrower as required hereunder.

 

65



--------------------------------------------------------------------------------

(e) Dissemination of Information. The Agent will use reasonable efforts to
provide the Lenders with any notice of Default or Event of Default received by
the Agent from, or delivered by the Agent to, the Borrower, with notice of any
Event of Default of which the Agent has actually become aware and with notice of
any action taken by the Agent following any Event of Default; provided, however,
that the Agent shall not be liable to any Lender for any failure to do so,
except to the extent that such failure is attributable solely to the Agent’s
gross negligence or willful misconduct as finally determined by a court of
competent jurisdiction. The Lenders acknowledge that the Borrower is required to
provide Financial Statements and Collateral Reports to the Lenders in accordance
with Annex E hereto and agree that the Agent shall have no duty to provide the
same to the Lenders.

(f) Actions in Concert. Anything in this Agreement to the contrary
notwithstanding, each Lender hereby agrees with each other Lender that no Lender
shall take any action to protect or enforce its rights arising out of this
Agreement or the Notes (including exercising any rights of set-off) without
first obtaining the prior written consent of the Agent or Requisite Lenders, it
being the intent of the Lenders that any such action to protect or enforce
rights under this Agreement and the Notes shall be taken in concert.

ARTICLE 10

MISCELLANEOUS

SECTION 10.1. Complete Agreement; Amendments and Waivers. (a) This Agreement and
the other Loan Documents constitute the complete agreement between the parties
with respect to the subject matter hereof and thereof and supersede all prior
agreements, commitments, understandings or inducements (oral or written,
expressed or implied).

(b) Except for actions expressly permitted to be taken by the Agent, no
amendment, modification, termination or waiver of any provision of this
Agreement or any other Loan Documents, or any consent to any departure by the
Borrower therefrom, shall in any event be effective unless the same shall be in
writing and signed by the Agent and the Borrower, and by the Requisite Lenders,
Supermajority Lenders or all affected Lenders, as applicable. Except as set
forth in clauses (c) and (d) below, all such amendments, modifications,
terminations or waivers requiring the consent of any Lenders shall require the
written consent of Requisite Lenders.

(c) No amendment, modification, termination or waiver of or consent with respect
to any provision of this Agreement which increases the percentage advance rates
set forth in the definition of the Borrowing Base, or which makes less
restrictive the nondiscretionary criteria for exclusion from Eligible Inventory
set forth in Section 1.5, shall be effective unless the same shall be in writing
and signed by the Agent, the Supermajority Lenders and the Borrower. No
amendment, modification, termination or waiver of or consent with respect to any
provision of this Agreement which (i) waives compliance with the conditions
precedent set forth in Section 2.2 to the making of any Advance or the
incurrence of any Letter of Credit Obligations, or (ii) changes the methodology
used in computing any Reserve included in the most recent Borrowing Base
Certificate as of the Effective Date, which change directly results in a
reduction

 

66



--------------------------------------------------------------------------------

in the amount of such Reserve, shall be effective unless the same shall be in
writing and signed by the Agent, the Requisite Lenders and the Borrower.
Notwithstanding anything contained in this Agreement to the contrary, no waiver
or consent with respect to any Default (if in connection therewith the Agent or
the Requisite Lenders, as the case may be, have exercised its or their right to
suspend the making of further Advances pursuant to Section 8.2(a)) or any Event
of Default shall be effective for purposes of the conditions precedent to the
making of Advances or the incurrence of Letter of Credit Obligations set forth
in Section 2.2 unless the same shall be in writing and signed by the Agent, the
Requisite Lenders and the Borrower.

(d) No amendment, modification, termination or waiver shall, unless in writing
and signed by the Agent and each Lender directly affected thereby, do any of the
following: (i) increase the principal amount of any Lender’s Revolving Credit
Commitment (which action shall be deemed to directly affect all Lenders);
(ii) reduce the principal of, rate of interest on or Fees payable with respect
to any Advances or the incurrence of any Letter of Credit Obligations of any
affected Lender; (iii) extend any scheduled payment date or final maturity date
of the principal amount of any Advance of any affected Lender; (iv) waive,
forgive, defer, extend or postpone any payment of interest or Fees as to any
affected Lender; (v) release any Guaranty or, except as otherwise permitted
herein or in the other Loan Documents, permit the Borrower or any of its
Subsidiaries to sell or otherwise dispose of any Collateral with a value
exceeding $2,000,000 in the aggregate (which action shall be deemed to directly
affect all Lenders); (vi) change the percentage of the Revolving Credit
Commitments or of the aggregate unpaid principal amount of the Advances which
shall be required for the Lenders or any of them to take any action hereunder;
(vii) amend or waive this Section 10.1 or the definitions of the terms
“Requisite Lenders,” or “Supermajority Lenders” insofar as such definitions
affect the substance of this Section 10.1; or (viii) amend or waive
Section 1.1(a)(v) insofar as such amendment would increase the amount of
Overadvances permitted to be made or outstanding under this Agreement; or
(ix) amend or waive Section 6.8(a) or the definition of the term “Stop Event”
insofar as such definition affects the substance of Section 6.8(a). Furthermore,
no amendment, modification, termination or waiver affecting the rights or duties
of Agent or L/C Issuer under this Agreement or any other Loan Document,
including any increase in the L/C Sublimit or any release of any Guaranty or
Collateral requiring a writing signed by all Lenders, shall be effective unless
in writing and signed by Agent or L/C Issuer, as the case may be, in addition to
Lenders required hereinabove to take such action. Each amendment, modification,
termination or waiver shall be effective only in the specific instance and for
the specific purpose for which it was given. No amendment, modification,
termination or waiver shall be required for the Agent to take additional
Collateral pursuant to any Loan Document. No amendment, modification,
termination or waiver of any provision of any Note shall be effective without
the written concurrence of the holder of that Note. No notice to or demand on
the Borrower in any case shall entitle the Borrower to any other or further
notice or demand in similar or other circumstances. Any amendment, modification,
termination, waiver or consent effected in accordance with this Section 10.1
shall be binding upon each holder of the Notes at the time outstanding and each
future holder of the Notes.

(e) If, in connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”):

 

67



--------------------------------------------------------------------------------

(i) requiring the consent of all affected Lenders, the consent of Requisite
Lenders is obtained, but the consent of other Lenders whose consent is required
is not obtained (any such Lender whose consent is not obtained as described in
this clause (i) and in clause (ii) below being referred to as “Non Consenting
Lender”);

(ii) requiring the consent of Supermajority Lenders, the consent of Requisite
Lenders is obtained, but the consent of Supermajority Lenders is not obtained;

then, so long as Agent is not a Non Consenting Lender, at Borrower’s request
made within 60 days following the proposal of the Proposed Change, Agent, or a
Person reasonably acceptable to Agent, shall have the right with Agent’s consent
and in Agent’s sole discretion (but shall have no obligation) to purchase from
such Non Consenting Lenders, and such Non Consenting Lenders agree that they
shall, upon Agent’s request, sell and assign to Agent or such Person, all of the
Revolving Credit Commitments of such Non Consenting Lenders for an amount equal
to the principal balance of the Revolving Credit Loan held by the Non Consenting
Lenders and all accrued interest and Fees with respect thereto through the date
of sale, such purchase and sale to be consummated within 60 days after
Borrower’s request pursuant to an executed Assignment Agreement.

(f) Upon indefeasible payment in full in cash and performance of all of the
Obligations (other than indemnification Obligations under Section 1.12),
termination of the Revolving Credit Commitments and a release of all claims
against the Agent and the Lenders, and so long as no suits, actions proceedings,
or claims are pending or threatened against any Indemnified Person asserting any
Claim, the Agent shall deliver to the Borrower termination statements, mortgage
releases and other documents necessary or appropriate to evidence the
termination of the Liens securing payment of the Obligations.

SECTION 10.2. Fees and Expenses. Except as otherwise provided in Section 5.10,
Borrower shall reimburse (i) Agent for all fees, costs and expenses (including
the reasonable fees and expenses of all of its counsel, advisors, consultants
and auditors) and (ii) Agent (and, with respect to clauses (a) through
(f) below, all Lenders) for all fees, costs and expenses, including the
reasonable fees, costs and expenses of counsel or other advisors (including
environmental and management consultants and appraisers) incurred in connection
with the negotiation, preparation and filing and/or recordation of the Loan
Documents and incurred in connection with:

(a) any amendment, modification or waiver of, or consent with respect to, or
termination of, any of the Loan Documents or advice in connection with the
syndication and administration of the Advances and Letters of Credit made
pursuant hereto or its rights hereunder or thereunder;

(b) any litigation, contest, dispute, suit, proceeding or action (whether
instituted by Agent, any Lender, the Borrower or any other Person and whether as
a party, witness or otherwise) in any way relating to the Collateral, any of the
Loan Documents or any other agreement to be executed or delivered in connection
herewith or therewith, including any litigation, contest, dispute, suit, case,
proceeding or action, and any appeal or review thereof, in connection with a
case commenced by or against the Borrower or any other Person that may be

 

68



--------------------------------------------------------------------------------

obligated to Agent by virtue of the Loan Documents, including any such
litigation, contest, dispute, suit, proceeding or action arising in connection
with any work-out or restructuring of the Obligations during the pendency of one
or more Events of Default; provided, that no Person shall be entitled to
reimbursement under this clause (b) in respect of any litigation, contest,
dispute, suit, proceeding or action to the extent any of the foregoing results
from such Person’s gross negligence or willful misconduct;

(c) any attempt to enforce any remedies of Agent or any Lender against the
Borrower or any other Person that may be obligated to Agent or any Lender by
virtue of any of the Loan Documents, including any such attempt to enforce any
such remedies in the course of any work-out or restructuring of the Obligations
during the pendency of one or more Events of Default; provided, that in the case
of reimbursement of counsel for Lenders other than Agent, such reimbursement
shall be limited to one counsel for all such Lenders;

(d) any workout or restructuring of the Obligations during the pendency of one
or more Events of Default; provided, that in the case of reimbursement of
counsel for Lenders other than Agent, such reimbursement shall be limited to one
counsel for all such Lenders; and

(e) efforts to (i) monitor the Advances, Letters of Credit or any of the other
Obligations, (ii) evaluate, observe or assess the Borrower or its affairs, and
(iii) verify, protect, evaluate, assess, appraise, collect, sell, liquidate or
otherwise dispose of any of the Collateral;

(f) including, as to each of clauses (a) through (e) above, all reasonable
attorneys’ and other professional and service providers’ fees arising from such
services and other advice, assistance or other representation, including those
in connection with any appellate proceedings, and all expenses, costs, charges
and other fees incurred by such counsel and others in connection with or
relating to any of the events or actions described in this Section 10.2, all of
which shall be payable, on demand, by Borrower to Agent. Without limiting the
generality of the foregoing, such expenses, costs, charges and fees may include:
fees, costs and expenses of accountants, environmental advisors, appraisers,
investment bankers, management and other consultants and paralegals; court costs
and expenses; photocopying and duplication expenses; court reporter fees, costs
and expenses; long distance telephone charges; air express charges; telegram or
telecopy charges; secretarial overtime charges; and expenses for travel, lodging
and food paid or incurred in connection with the performance of such legal or
other advisory services.

SECTION 10.3. No Waiver. No failure on the part of the Agent or the Lenders, at
any time or times, to require strict performance by the Borrower, of any
provision of this Agreement and any of the other Loan Documents shall waive,
affect or diminish any right of the Agent or the Lenders thereafter to demand
strict compliance and performance therewith. Any suspension or waiver of a
Default shall not suspend, waive or affect any other Default whether the same is
prior or subsequent thereto and whether of the same or of a different type. None
of the undertakings, agreements, warranties, covenants and representations of
the Borrower contained in this Agreement or any of the other Loan Documents and
no Default by the Borrower shall be deemed to have been suspended or waived by
the Lenders, unless such waiver or suspension is by an instrument in writing
signed by an officer of or other authorized employee of the Agent

 

69



--------------------------------------------------------------------------------

and the Requisite Lenders if required hereunder and directed to the Borrower
specifying such suspension or waiver.

SECTION 10.4. Remedies. The rights and remedies of the Agent and the Lenders
under this Agreement shall be cumulative and nonexclusive of any other rights
and remedies which the Agent or any Lender may have under any other agreement,
including the Loan Documents, by operation of law or otherwise. Recourse to the
Collateral shall not be required.

SECTION 10.5. Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

SECTION 10.6. Conflict of Terms. Except as otherwise provided in this Agreement
or any of the other Loan Documents by specific reference to the applicable
provisions of this Agreement, if any provision contained in this Agreement is in
conflict with, or inconsistent with, any provision in any of the other Loan
Documents, the provisions contained in this Agreement shall govern and control.

SECTION 10.7. Right of Set-off. In addition to each Lender’s rights under
Section 1.10, upon the occurrence and during the continuance of any Event of
Default, each Lender is hereby authorized at any time and from time to time, to
the fullest extent permitted by law, to setoff and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by such Lender to or for the credit or the
account of the Borrower against any and all of the Obligations now or hereafter
existing irrespective of whether or not the Agent or such Lender shall have made
any demand under this Agreement or any other Loan Document and although such
Obligations may be unmatured. Each Lender agrees to use reasonable efforts to
promptly notify the Agent and the Borrower after any such setoff and application
made by the such Lender; provided, that the failure to give such notice (or to
timely do so) shall not affect the validity of such setoff and application. The
rights of each Lenders under this Section are in addition to the other rights
and remedies (including other rights of setoff) which such Lenders may have.

SECTION 10.8. Authorized Signature. Until the Agent shall be notified by the
Borrower to the contrary, the signature upon any document or instrument
delivered by the Borrower pursuant hereto and believed by the Agent or any of
the Agent’s officers, agents, or employees to be that of an officer or duly
authorized representative of the Borrower listed in Schedule 10.8 shall bind the
Borrower and be deemed to be the act of the Borrower affixed pursuant to and in
accordance with resolutions duly adopted by the Borrower’s Board of Directors,
and the Agent and each Lender shall be entitled to assume the authority of each
signature and authority of the Person whose signature it is or appears to be
unless the Person acting in reliance on such signature shall have actual
knowledge of the fact that such signature is false or the Person whose signature
or purported signature is presented is without authority.

SECTION 10.9. Notices.

 

70



--------------------------------------------------------------------------------

(a) Addresses. All notices, demands, requests, directions and other
communications required or expressly authorized to be made by this Agreement
shall, whether or not specified to be in writing but unless otherwise expressly
specified to be given by any other means, be given in writing and (i) addressed
to (A) the party to be notified and sent to the address or facsimile number
indicated in Annex I, or (B) otherwise to the party to be notified at its
address specified on the signature page of any applicable Assignment Agreement,
(ii) posted to Intralinks® (to the extent such system is available and set up by
or at the direction of the Agent prior to posting) in an appropriate location by
uploading such notice, demand, request, direction or other communication to
www.intralinks.com, faxing it to 866-545-6600 with an appropriate bar-coded fax
coversheet or using such other means of posting to Intralinks® as may be
available and reasonably acceptable to the Agent prior to such posting,
(iii) posted to any other E-System set up by or at the direction of Agent in an
appropriate location or (iv) addressed to such other address as shall be
notified in writing (A) in the case of Borrower, Agent and Swingline Lender, to
the other parties hereto and (B) in the case of all other parties, to Borrower
and Agent. Transmission by electronic mail (including E-Fax, even if transmitted
to the fax numbers set forth in clause (i) above) shall not be sufficient or
effective to transmit any such notice under this clause (a) unless such
transmission is an available means to post to any E-System.

(b) Effectiveness. All communications described in clause (a) above and all
other notices, demands, requests and other communications made in connection
with this Agreement shall be effective and be deemed to have been received
(i) if delivered by hand, upon personal delivery, (ii) if delivered by overnight
courier service, one Business Day after delivery to such courier service,
(iii) if delivered by mail, three days after being placed in the mails, (iv) if
delivered by facsimile (other than to post to an E-System pursuant to clause
(a)(ii) or (a)(iii) above), upon sender’s receipt of confirmation of proper
transmission, and (v) if delivered by posting to any E-System, on the later of
the date of such posting in an appropriate location and the date access to such
posting is given to the recipient thereof in accordance with the standard
procedures applicable to such E-System. Failure or delay in delivering copies of
any notice, demand, request, consent, approval, declaration or other
communication to any Person (other than Borrower or Agent) designated in Annex I
to receive copies shall in no way adversely affect the effectiveness of such
notice, demand, request, consent, approval, declaration or other communication.
The giving of any notice required hereunder may be waived in writing by the
party entitled to receive such notice.

SECTION 10.10. Section Titles. The Section titles and Table of Contents
contained in this Agreement are and shall be without substantive meaning or
content of any kind whatsoever and are not a part of this Agreement.

SECTION 10.11. Counterparts. This Agreement may be executed in any number of
separate counterparts, each of which shall, collectively and separately,
constitute one agreement.

SECTION 10.12. Time of the Essence. Time is of the essence of this Agreement and
each of the other Loan Documents.

 

71



--------------------------------------------------------------------------------

SECTION 10.13. Confidentiality.

(a) The Borrower agrees that it shall not (and shall not permit any of its
Subsidiaries to) issue any news release or make any public announcement
pertaining to the transactions contemplated by the Loan Documents without the
prior written consent of the Agent (which consent shall not be unreasonably
withheld) unless such news release or public announcement is required by law, in
which case the Borrower shall consult with the Agent prior to the issuance of
any such news release or public announcement. The Borrower may, however,
disclose the general terms of this Agreement and the Receivables Funding
Documents to trade creditors, suppliers and other similarly situated Persons so
long as such disclosure is not in the form of a news release or public
announcement.

(b) The Borrower has furnished and will furnish to the Agent and the Lenders
certain information concerning the Borrower and its Subsidiaries which the
Borrower has advised is non-public, proprietary or confidential in nature
(“Confidential Information”). The Agent and each Lender confirms to the
Borrower, for itself, that it is the policy and practice of the Agent and such
Lender to maintain in confidence all Confidential Information which is provided
to it under agreements providing for the extension of credit and which is
identified to it as such, and that it will protect the confidentiality of
Confidential Information submitted to it with respect to the Borrower and any of
its Subsidiaries under this Agreement, commensurate with its efforts to maintain
the confidentiality of its own Confidential Information, provided, however, that
(i) nothing contained herein shall prevent the Agent or any Lender from
disclosing Confidential Information (A) to its Affiliates, to its directors,
officers and employees and to any legal counsel, auditors, appraisers,
consultants or other persons retained by it or its Affiliates as professional
advisors, on the condition that such information not be further disclosed except
in compliance with this Section 10.13(b); (B) under color of legal authority,
including, without limitation, to any regulatory authority having jurisdiction
over it or its operations or to or under the authority of any court deemed by it
to be of competent jurisdiction; (C) to any actual or potential assignee of or
participant in any Lender’s rights and obligations under this Agreement pursuant
to Section 9.2 hereof to the extent such actual or potential assignee or
participant has agreed to maintain such information in confidence on the basis
set forth in this Section 10.13(b); (D) as necessary in connection with the
exercise of its rights and remedies under this Agreement or any of the other
Loan Documents, or otherwise in connection with the transactions contemplated by
this Agreement and the other Loan Documents; (E) to any rating agency; and
(F) to any provider or potential provider of liquidity or credit support to any
Lender in connection herewith or in connection with the Receivables Funding
Documents, and any assignee, participant, or potential assignee or participant
of any thereof to the extent such actual or potential provider of liquidity or
credit support has agreed to maintain such information in confidence on the
basis set forth in this Section 10.13(b); (ii) the terms of this
Section 10.13(b) shall be inapplicable to any information furnished to it which
is in its possession prior to the delivery to it of such information by the
Borrower or any of its Subsidiaries, or otherwise has been obtained by it on a
non-confidential basis, or which was or becomes available to the public or
otherwise part of the public domain (other than as a result of the Agent’s or
such Lender’s failure or any prospective participant’s or assignee’s failure to
abide hereby), or which was not non-public, proprietary or confidential when the
Borrower or any of its Subsidiaries delivered it to the Agent or any Lender; and
(iii) the determination by the Agent or any Lender as to the application of any
of the circumstances described in the foregoing clauses (i) and (ii) will be

 

72



--------------------------------------------------------------------------------

conclusive and binding if made in good faith. Notwithstanding anything herein to
the contrary, the Borrower, Agent and any Lender (and each of their employees,
representatives or other agents) may disclose to any and all persons, without
limitation of any kind, any information with respect to the “tax treatment” and
“tax structure” (in each case, within the meaning of Treasury Regulation
Section 1.6011-4) of the transactions contemplated hereby and all materials of
any kind (including opinions or other tax analyses) that are provided to the
Borrower, Agent or Lender relating to such tax treatment and tax structure.

(c) Notwithstanding paragraph (b) above, the Borrower consents to the Agent
publishing a tombstone or similar advertising material relating to the financing
transaction contemplated by this Agreement.

SECTION 10.14. Successors and Assigns. This Agreement and the other Loan
Documents shall be binding on and shall inure to the benefit of the Borrower,
the Agent, the Lenders, and their respective successors and assigns, except as
otherwise provided herein or therein. The Borrower may not assign, delegate,
transfer, hypothecate or otherwise convey its rights, benefits, obligations or
duties hereunder or under any of the Loan Documents without the prior express
written consent of the Agent and all Lenders. Any such purported assignment,
transfer, hypothecation or other conveyance by the Borrower without such prior
express written consent shall be void. The terms and provisions of this
Agreement and the other Loan Documents are for the purpose of defining the
relative rights and obligations of the Borrower, the Agent, and the Lenders with
respect to the transactions contemplated hereby and there shall be no third
party beneficiaries of any of the terms and provisions of this Agreement or any
of the other Loan Documents.

SECTION 10.15. Amendment and Restatement.

(a) This Agreement amends and restates in its entirety the Third Amended Credit
Agreement and, upon the effectiveness of this Agreement, the terms and
provisions of the Third Amended Credit Agreement shall, subject to
Section 10.15(c), be superseded hereby.

(b) Notwithstanding the amendment and restatement of the Third Amended Credit
Agreement by this Agreement, all of the Obligations owing to the Lenders under
the Third Amended Credit Agreement which remain outstanding as of the date
hereof, shall constitute Obligations owing hereunder. This Agreement is given in
substitution for the Third Amended Credit Agreement, and not as payment of the
Obligations of the Borrower thereunder, and is in no way intended to constitute
a novation of the Third Amended Credit Agreement.

(c) Upon the effectiveness of this Agreement, unless the context otherwise
requires, each reference to the Third Amended Credit Agreement in any of the
Loan Documents and in each document, instrument or agreement executed and/or
delivered in connection therewith shall mean and be a reference to this
Agreement. Except as expressly modified as of the Effective Date, all of the
other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed.

SECTION 10.16. GOVERNING LAW. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ANY OF
THE LOAN DOCUMENTS, IN ALL RESPECTS, INCLUDING

 

73



--------------------------------------------------------------------------------

ALL MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS AGREEMENT AND THE
OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
MADE AND PERFORMED IN SUCH STATE, AND ANY APPLICABLE LAWS OF THE UNITED STATES
OF AMERICA. THE BORROWER, THE AGENT, AND THE LENDERS HEREBY CONSENT AND AGREE
THAT THE STATE OR FEDERAL COURTS LOCATED IN NEW YORK COUNTY, NEW YORK SHALL HAVE
EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES PERTAINING
TO THIS AGREEMENT, THE REVOLVING CREDIT NOTES OR ANY OF THE OTHER LOAN DOCUMENTS
OR TO ANY MATTER ARISING OUT OF OR RELATED TO THIS AGREEMENT, THE REVOLVING
CREDIT NOTES OR ANY OF THE OTHER LOAN DOCUMENTS; PROVIDED, THAT THE PARTIES
HERETO ACKNOWLEDGE THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A
COURT LOCATED OUTSIDE SUCH JURISDICTION. EACH OF THE BORROWER, THE AGENT, AND
THE LENDERS EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN
ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND EACH OF THE BORROWER, THE
AGENT AND THE LENDERS HEREBY WAIVES ANY OBJECTION WHICH SUCH PERSON MAY HAVE
BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS
AND HEREBY CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS
DEEMED APPROPRIATE BY SUCH COURT. EACH OF THE BORROWER, THE AGENT AND THE
LENDERS HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND OTHER
PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH
SUMMONS, COMPLAINTS AND OTHER PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED
MAIL ADDRESSED TO SUCH PERSON AT THE ADDRESS SET FORTH IN SECTION 10.9 OF THIS
AGREEMENT AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER OF
SUCH PERSON’S ACTUAL RECEIPT THEREOF OR FIVE (5) DAYS AFTER DEPOSIT IN THE U.S.
MAILS PROPER POSTAGE PREPAID.

SECTION 10.17. WAIVER OF TRIAL JURY. BECAUSE DISPUTES ARISING IN CONNECTION WITH
COMPLEX FINANCIAL TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN
EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL
LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR
DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO
ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF
ARBITRATION, THE PARTIES HERETO WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE, WHETHER IN CONTRACT, TORT,
OR OTHERWISE, ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO, THIS
AGREEMENT, THE REVOLVING CREDIT NOTES OR ANY OF THE OTHER LOAN DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

74



--------------------------------------------------------------------------------

SECTION 10.18. Press Releases and Related Matters. The Borrower agrees that
neither it nor its Affiliates will in the future issue any press releases or
other public disclosure using the name of Bank of America or its Affiliates or
referring to this Agreement or the other Loan Documents without at least two
(2) Business Days’ prior notice to Bank of America and without the prior written
consent of Bank of America unless (and only to the extent that) the Borrower or
such Affiliate is required to do so under law and then, in any event, the
Borrower or such Affiliate will consult with Bank of America before issuing such
press release or other public disclosure. Each of Agent and Lenders agrees that
neither it nor its Affiliates will in the future issue any press releases or
other public disclosure using the name of the Borrower or its Subsidiaries or
referring to this Agreement or the other Loan Documents without at least two
(2) Business Days’ prior notice to the Borrower and without the prior written
consent of the Borrower unless (and only to the extent that) Bank of America,
such Lender or such Affiliate is required to do so under law and then, in any
event, Bank of America, such Lender or such Affiliate will consult with the
Borrower before issuing such press release or other public disclosure. The
Borrower consents to the publication by Agent or any Lender of advertising
material relating to the financing transactions contemplated by this Agreement
using the Borrower’s name, product photographs, logo or trademark. Agent or such
Lender shall provide a draft of any advertising material to the Borrower for
review and comment prior to the publication thereof. Agent reserves the right to
provide to industry trade organizations information necessary and customary for
inclusion in league table measurements.

SECTION 10.19. Reinstatement. This Agreement shall remain in full force and
effect and continue to be effective should any petition be filed by or against
the Borrower for liquidation or reorganization, should the Borrower become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver or trustee be appointed for all or any significant part of the
Borrower’s assets, and shall continue to be effective or to be reinstated, as
the case may be, if at any time payment and performance of the Obligations, or
any part thereof, is, pursuant to applicable law, rescinded or reduced in
amount, or must otherwise be restored or returned by any obligee of the
Obligations, whether as a “voidable preference,” “fraudulent conveyance,” or
otherwise, all as though such payment or performance had not been made. In the
event that any payment, or any part thereof, is rescinded, reduced, restored or
returned, the Obligations shall be reinstated and deemed reduced only by such
amount paid and not so rescinded, reduced, restored or returned.

SECTION 10.20. Advice of Counsel. Each of the parties represents to each other
party hereto that it has discussed this Agreement and, specifically, the
provisions of Sections 10.16 and 10.17, with its counsel.

SECTION 10.21. No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.

[Signature Page Follows]

 

75



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.

 

SYNNEX CORPORATION a Delaware corporation By:  

    /s/ Simon Y. Leung

      Name:   Simon Y. Leung       Title:   Senior Vice President    
General Counsel and Corporate Secretary

Signature Page

to

BofA/Synnex Fourth Amended

and Restated Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Agent, Lender and Swing Line Lender By:  

    /s/ Robert M. Dalton

      Name:   Robert M. Dalton       Title:   Vice President

Signature Page

to

BofA/Synnex Fourth Amended

and Restated Credit Agreement



--------------------------------------------------------------------------------

ANNEX A

TO CREDIT AGREEMENT

DEFINITIONS; RULES OF CONSTRUCTION

(1) Definitions. Capitalized terms used in this Agreement and the other Loan
Documents shall have (unless otherwise provided elsewhere in this Agreement and
the other Loan Documents) the following respective meanings:

“ACH Transactions” means any cash management or related services including the
automatic clearing house transfer of funds by the Agent or any Lender for the
account of the Borrower or any of its Subsidiaries pursuant to agreement or
overdrafts.

“Account Debtor” means any Person who may become obligated to the Borrower or
any Subsidiary thereof under, with respect to, or on account of, an Account,
Chattel Paper or General Intangibles (including a payment intangible).

“Accounts” shall mean all “accounts,” as such term is defined in the Code, now
owned or hereafter acquired by the Borrower or any Subsidiary thereof and, in
any event, including (a) all accounts receivable, other receivables, book debts
and other forms of obligations (other than forms of obligations evidenced by
Chattel Paper, or Instruments), (including any such obligations that may be
characterized as an account or contract right under the Code), (b) all of the
Borrower’s or any of its Subsidiary’s rights in, to and under all purchase
orders or receipts for goods or services, (c) all of the Borrower’s or any of
its Subsidiary’s rights to any goods represented by any of the foregoing
(including unpaid sellers’ rights of rescission, replevin, reclamation and
stoppage in transit and rights to returned, reclaimed or repossessed goods),
(d) all rights to payment due to the Borrower or any Subsidiary thereof for
property sold, leased, licensed, assigned or otherwise disposed of, for a policy
of insurance issued or to be issued, for a secondary obligation incurred or to
be incurred, for energy provided or to be provided, for the use or hire of a
vessel under a charter or other contract, arising out of the use of a credit
card or charge card, or for services rendered or to be rendered by the Borrower
or Subsidiary or in connection with any other transaction (whether or not yet
earned by performance on the part of the Borrower or Subsidiary), (e) all health
care insurance receivables and (f) all collateral security of any kind, given by
any Account Debtor or any other Person with respect to any of the foregoing.

“Accrual Account” is defined in the Receivable Funding Documents.

“Additional Domestic Investment” shall have the meaning assigned to it in
Section 6.2(h).

“Advance” shall mean any Revolving Credit Advance or Swing Line Advance, as the
context may require.

 

ANNEX A - 1



--------------------------------------------------------------------------------

“Advance Date” shall have the meaning assigned to it in Section 1.19.

“Affiliate” shall mean, with respect to any Person, (a) each Person that,
directly or indirectly, owns or controls, whether beneficially, or as a trustee,
guardian or other fiduciary, five percent (5%) or more of the Stock having
ordinary voting power in the election of directors of such Person, (b) each
Person that controls, is controlled by or is under common control with such
Person or any Affiliate of such Person, or (c) each of such Person’s officers,
directors, joint ventures and partners. For the purpose of this definition,
“control” of a Person shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of its management or policies, whether
through the ownership of voting securities, by contract or otherwise; provided,
however, that the term “Affiliate” shall specifically exclude the Agent and each
Lender.

“Agent” shall mean Bank of America in its capacity as Agent pursuant to
Section 9.2 or its successor appointed pursuant to Section 9.7.

“Agreement” shall mean the Fourth Amended and Restated Credit Agreement to which
this Annex A is attached and of which it forms a part, including all Annexes,
Schedules, and Exhibits attached or otherwise identified thereto, all
restatements, modifications and supplements hereof or hereto, and any
appendices, attachments, exhibits or schedules to any of the foregoing, in each
case as amended, supplemented or otherwise modified from time to time; provided,
that any reference to the Schedules to this Agreement shall be deemed a
reference to the Schedules as in effect as of the Effective Date, unless
otherwise provided in a written amendment thereto or in a deemed amendment
pursuant to Section 5.8.

“Ancillary Services and Lease Agreement” shall mean that certain Ancillary
Services and Lease Agreement dated as of December 19, 1997 between SFC and
Synnex, as in effect on the Effective Date and without giving effect to any
modifications or amendments thereto, pursuant to which Synnex agrees to provide
office space and certain administrative and clerical services to SFC and to
advance to SFC subordinated loans from time to time in an aggregate not to
exceed $500,000 to satisfy SFC’s initial and ongoing administrative and
operating expenses.

“Applicable Law” shall mean, with respect to a Person, all laws, rules,
regulations and governmental guidelines applicable to such Person or its
conduct, transaction, agreement or matter in question, including all applicable
statutory law, common law and equitable principles, and all provisions of
constitutions, treaties, statutes, rules, regulations, orders and decrees of
Governmental Authorities.

“Applicable Margin” means the per annum interest rate margin from time to time
in effect and payable in addition to the Base Rate or the LIBOR Rate, as the
case may be, applicable to the Revolving Credit Loan, as determined by reference
to Section 1.4(a).

“Application for Letter of Credit” has the meaning ascribed to it in Annex J.

“Approved Fund” shall mean any Person (other than a natural person) that is
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar

 

ANNEX A - 2



--------------------------------------------------------------------------------

extensions of credit in its ordinary course of activities, and is administered
or managed by a Lender, an entity that administers or manages a Lender, or an
Affiliate of either.

“Assignment Agreement” shall have the meaning assigned to it in Section 9.1(a).

“Bank of America” shall mean Bank of America, N.A, a national banking
association, and its successors.

“Bank Product Debt” shall mean Debt and other obligations of the Borrower and
any of its Subsidiaries relating to Bank Products.

“Bank Product Reserve” shall mean the aggregate amount of reserves established
by Agent from time to time in its discretion in respect of Bank Product Debt.

“Bank Products” means any one or more of the following types of services or
facilities extended to the Borrower or any of its Subsidiaries by the Agent or
any Lender or any Affiliate of the Agent or any Lender in reliance on an
agreement by the Agent or any Lender to indemnify such Affiliate: (a) credit
cards; (b) ACH Transactions; (c) cash management, including controlled
disbursement services; (d) Hedge Agreements; (e) letters of credit and bankers
acceptances; and (f) lines of credit to Foreign Subsidiaries of Borrower.

“Bankruptcy Code” shall mean Title 11 of the United States Code.

“Base Rate” shall mean for any day, a per annum rate equal to the greater of:
(a) the Prime Rate for such day; (b) the Federal Funds Rate for such day, plus
0.50%; or (c) the LIBOR Rate for a 1 month interest period as quoted on such
day (or if such day is not a LIBOR Business Day, as of the immediately preceding
LIBOR Business Day) for a LIBOR Period commencing 2 Business Days from such day,
plus 1.0%. Each change in any interest rate provided for in the Agreement based
upon the Base Rate shall take effect at the time of such change in the Base
Rate.

“Base Rate Loan” shall mean the Swing Line Loan and any portion of the Revolving
Credit Loan bearing interest by reference to the Base Rate.

“Blocked Account” shall have the meaning assigned to it in Annex B.

“Blocked Account Agreement” shall have the meaning assigned to it in Annex B.

“Borrower” shall have the meaning provided in the first paragraph of this
Agreement.

“Borrower Security Agreement” shall mean the Amended and Restated Security
Agreement, dated as of July 9, 2002, together with all amendments, modifications
and supplements thereto (including without limitation the Omnibus Amendment),
executed by the Borrower in favor of the Agent for the benefit of the Holders,
as further amended, supplemented or otherwise modified from time to time.

 

ANNEX A - 3



--------------------------------------------------------------------------------

“Borrowing Availability” shall mean, as of any date of determination, the lesser
of (i) the Maximum Amount and (ii) the Borrowing Base, in each case less the
Swing Line Loan outstanding at such time.

“Borrowing Base” shall mean, as of any date of determination by the Agent, an
amount equal to the sum of:

(i) the lesser of (A) the product of (x) 85% and (y) the net orderly liquidation
value of Eligible Inventory (other than Production Inventory) as of such date
based on the most recently conducted appraisal of the Borrower’s inventory and
(B) the product of (1) 50% and (2) aggregate amount of Eligible Inventory (other
than Production Inventory) as of such date, valued at the lower of cost or
market value, determined on a first-in-first-out basis; plus

(ii) the lesser of (A) the product of (x) 15%, and (y) the aggregate amount of
Production Inventory as of such date, valued at the lower of cost or market
value, determined on a first-in-first-out basis, and (B) $5,000,000;

in each case, less any Reserves established by Agent at such time.

“Borrowing Base Certificate” shall mean a certificate in the form attached
hereto as Exhibit 1.1(a)(iv).

“Business Day” shall mean any day that is not a Saturday, a Sunday or a day on
which banks are required or permitted to be closed in the State of New York or
the State of California and in reference to LIBOR Loans shall mean any such day
that is also a LIBOR Business Day.

“Canadian Collateralized Guaranty” means the Collateralized Guaranty executed by
IBM Canada Limited and the Borrower.

“Canadian Subsidiary” means Synnex Canada Limited, an Ontario corporation.

“Cap” shall have the meaning assigned to it in Section 6.1.

“Capital Lease” shall mean any lease of any property (whether real, personal or
mixed) by any Person as lessee that, in accordance with GAAP, either would be
required to be classified and accounted for as a capital lease on a balance
sheet of such Person or otherwise be disclosed as such in a note to such balance
sheet.

“Capital Lease Obligation” shall mean, as of any date, the amount of the
obligation of the lessee under a Capital Lease that, in accordance with GAAP,
would appear on a balance sheet of such lessee in respect of such Capital Lease
or otherwise be disclosed as such in a note to such balance sheet.

“Cash Collateral Account” has the meaning ascribed to it in Annex J.

“Cash Equivalents” shall mean: (a) securities with maturities of one year or
less from the date of acquisition, issued or fully guaranteed or insured by the
government of the

 

ANNEX A - 4



--------------------------------------------------------------------------------

United States of America or any agency thereof and backed by the full faith and
credit of the United States of America; (b) certificates of deposit, Eurodollar
time deposits, overnight bank deposits and bankers’ acceptances of any domestic
commercial bank having capital and surplus in excess of $500,000,000, having
maturities of one year or less from the date of acquisition; (c) commercial
paper of an issuer rated at least A-1 by Standard & Poor’s Ratings Group or P-1
by Moody’s Investors Services, Inc., or carrying an equivalent rating by a
nationally recognized rating agency if both of the two named rating agencies
cease publishing ratings of investments, in each case with maturities of not
more than sixty (60) days from the date acquired; and (d) shares of money market
mutual funds having net assets in excess of $500,000,000 the investments of
which are limited to one or more of the types of investments described in
clauses (a), (b) and (c) above, provided that such mutual funds have maturities
which occur or redemption or withdrawal rights which are exercisable no later
than one year from the date of investment.

“Cash Management Obligations” shall have the meaning assigned to it in the
definition of “Obligations”.

“Change of Control” shall mean any event, transaction or occurrence after the
Effective Date as a result of which: (a) any person or group of persons (within
the meaning of the Securities Exchange Act of 1934, as amended) shall have
acquired beneficial ownership (within the meaning of Rule 13d-3 promulgated by
the Securities and Exchange Commission under the Securities Exchange Act of
1934, as amended) of greater than 25% (or 40% if such person or group of persons
includes the Mitac Group) of the issued and outstanding shares of Stock of the
Borrower having the right to vote for the election of directors of the Borrower
under ordinary circumstances; (b) during any period of twelve (12) consecutive
calendar months ending after the Effective Date, individuals who at the
beginning of such twelve-month period constituted the board of directors of the
Borrower (together with any new directors whose election by the board of
directors of the Borrower or whose nomination for election by the Stockholders
of the Borrower was approved by a vote of at least two-thirds of the directors
then still in office who either were directors at the beginning of such period
or whose election or nomination for election was previously so approved) cease
for any reason other than death or disability to constitute a majority of the
directors then in office; (c) the Borrower ceases to own and control, directly
or indirectly, all of the economic and voting rights associated with all of the
outstanding capital Stock of any of its Domestic Subsidiaries; (d) the Borrower
or any Domestic Subsidiary thereof shall have sold, transferred, conveyed,
assigned or otherwise disposed of all or substantially all of its assets; or
(e) any fundamental change as described in the Convertible Senior Notes Offering
Memorandum.

“Charges” shall mean all Federal, state, county, city, municipal, local, foreign
or other governmental taxes (including taxes owed to PBGC at the time due and
payable), levies, assessments, charges or Liens upon or relating to (a) the
Collateral, (b) the Obligations, (c) the employees, payroll, income or gross
receipts of the Borrower or any Subsidiary thereof, (d) the ownership or use by
the Borrower or any Subsidiary thereof of any of its assets, or (e) any other
aspect of the Borrower’s or any of its Subsidiaries’ business.

 

ANNEX A - 5



--------------------------------------------------------------------------------

“Chattel Paper” shall mean any “chattel paper,” as such term is defined in the
Code, including electronic chattel paper, now owned or hereafter acquired by the
Borrower or any Subsidiary thereof.

“Claim” shall have the meaning assigned to it in Section 1.12.

“Closing Date” shall mean February 12, 2007, the date on which the initial
advances were made under the Second Amended Credit Agreement.

“Code” shall mean the Uniform Commercial Code as the same may, from time to
time, be enacted and in effect in the State of New York; provided, that to the
extent that the Code is used to define any term herein or in any Loan Document
and such term is defined differently in different Articles or Divisions of the
Code, the definition of such term contained in Article or Division 9 shall
govern; provided further, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection or priority of, or
remedies with respect to, Agent’s or any Lender’s Lien on any Collateral is
governed by the Uniform Commercial Code as enacted and in effect in a
jurisdiction other than the State of New York, the term “Code” shall mean the
Uniform Commercial Code as enacted and in effect in such other jurisdiction
solely for purposes of the provisions thereof relating to such attachment,
perfection, priority or remedies and for purposes of definitions related to such
provisions.

“Collateral” shall mean the property covered by the Collateral Documents and any
other property, real or personal, tangible or intangible, now existing or
hereafter acquired, that may at any time be or become subject to a Lien in favor
of the Agent, on behalf of the Holders, to secure any or all of the Obligations.

“Collateral Documents” shall mean the Security Agreements, the Stock Pledge
Agreements, the Trademark Security Agreement, the Control Agreements and all
other instruments and agreements now or hereafter securing the whole or any part
of the Obligations.

“Collection Account” shall mean that certain account of the Agent, account
number 9370014304 in the name of the Agent at Bank of America, N.A., New York,
New York, ABA number 026-009-593, Reference SYNNEX Corp., or such other account
as may be designated by the Agent.

“Commitment Termination Date” shall mean the earliest of (a) November 12, 2013,
(b) the date of termination of the Revolving Credit Commitments pursuant to
Section 8.2 and (c) the date of termination of the Revolving Credit Commitments
in accordance with the provisions of Section 1.2.

“Commitments” shall mean as to all of the Lenders, the aggregate of all of the
Lenders’ Revolving Credit Commitments, which aggregate commitment shall be
$100,000,000, as such amount may be increased to up to $150,000,000 pursuant to
Section 1.2(e), or otherwise adjusted, if at all, from time to time in
accordance with the Agreement.

“ComputerLand” shall mean ComputerLand Corporation, a California corporation, a
wholly-owned Subsidiary of the Borrower.

 

ANNEX A - 6



--------------------------------------------------------------------------------

“Concentrix” shall mean Concentrix Corporation, a New York corporation.

“Confidential Information” shall have the meaning assigned to it in
Section 10.13(b).

“Contracts” shall mean all the contracts, under-takings, or agreements (other
than rights evidenced by Chattel Paper, Documents or Instruments) in or under
which the Borrower or any Subsidiary thereof may now or hereafter have any
right, title or interest, including any agreement relating to the terms of
payment or the terms of performance of any Account.

“Control Agreements” shall mean a control agreement, in form and substance
satisfactory to the Agent, executed and delivered by the Borrower or the
applicable Domestic Subsidiary thereof, the Agent, and the applicable securities
intermediary (with respect to a securities account of Borrower or such Domestic
Subsidiary) or bank (with respect to a deposit account of Borrower or such
Domestic Subsidiary).

“Convertible Senior Noteholders” has the meaning assigned to such term in
Section 6.14.

“Convertible Senior Notes” shall mean those certain convertible senior notes
issued by Borrower with a final maturity date of not less than ten (10) years
from the date of issuance, in an amount not to exceed $150,000,000 with an
interest rate up to 5.5% and subject to the terms set forth in the Convertible
Senior Notes Offering Memorandum.

“Convertible Senior Notes Offering Memorandum” shall mean that certain draft
Offering Memorandum, dated May 5, 2008, together with any immaterial changes
(including, without limitation, (x) the months during the year during which
semiannual payments are required to be made and (y) the principal amount of the
Convertible Senior Notes, provided that the principal amount, including any
exercised or available over-allotments, shall not exceed $150,000,000) made to
subsequent versions of, and the final, Offering Memorandum.

“Copyrights” shall mean any copyright to which the Borrower or any Subsidiary
thereof now or hereafter has title, as well as any application for a copyright
hereafter made by the Borrower or any Subsidiary thereof.

“Credit Judgment” shall mean Agent’s commercially reasonable judgment exercised
in good faith, based upon its consideration of any factor that it believes
(a) could adversely affect the quantity, quality, mix or value of Collateral
(including any Applicable Law that may inhibit collection of an Account), the
enforceability or priority of Agent’s Liens, or the amount that Agent and
Lenders could receive in liquidation of any Collateral; (b) suggests that any
collateral report or financial information delivered by any Credit Party is
incomplete, inaccurate or misleading in any material respect; (c) materially
increases the likelihood of any Insolvency Proceeding involving an Credit Party;
or (d) creates or could result in a Default or Event of Default. In exercising
such commercially reasonable judgment, Agent may consider any factors that could
increase the credit risk of lending to Borrower on the security of the
Collateral.

“Credit Party” shall mean the Borrower and each Guarantor.

 

ANNEX A - 7



--------------------------------------------------------------------------------

“Debt” of any Person shall mean (a) all indebtedness of such Person for borrowed
money or for the deferred purchase price of property or services (including
reimbursement and all other obligations with respect to surety bonds, letters of
credit and bankers’ acceptances, whether or not matured, but not including
non-delinquent obligations to trade creditors incurred in the ordinary course of
business), (b) all obligations evidenced by notes, bonds, debentures or similar
instruments, (c) all indebtedness created or arising under any conditional sale
or other title retention agreements with respect to property acquired by such
Person (even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (d) all Capital Lease Obligations, (e) all Guaranteed Debt, (f) all
Debt referred to in clause (a), (b), (c), (d) or (e) above secured by (or for
which the holder of such Debt has an existing right, contingent or otherwise, to
be secured by) any Lien upon or in property (including accounts and contract
rights) owned by such Person, even though such Person has not assumed or become
liable for the payment of such Debt, (g) the Obligations, (h) all liabilities
under Title IV of ERISA and (i) all liabilities under or with respect to
interest rate protection or currency exchange agreements.

“Default” shall mean any event which, with the passage of time or notice or
both, would, unless cured or waived, become an Event of Default.

“Default Rate” shall mean (a) with respect to principal owing on Revolving
Credit Advances or Swing Line Advances, a rate per annum equal to two percent
(2%) over the rate or rates of interest otherwise in effect hereunder from time
to time therefor, (b) with respect to the Letter of Credit Fee, a rate per annum
equal to two percent (2%) over the Letter of Credit Fee otherwise in effect
hereunder from time to time therefor, and (c) with respect to interest or other
Obligations (excluding principal on the Revolving Credit Advances and Swing Line
Advances and the fee payable on Letter of Credit Obligations), a rate per annum
equal to the Base Rate in effect from time to time plus three percent (3.0%).

“Deferred Taxes” shall mean, with respect to any Person at any date, the amount
of deferred taxes of such Person as shown on the balance sheet of such Person as
of such date prepared in accordance with GAAP.

“Deposit Accounts” means all “deposit accounts” as such term is defined in the
Code, now or hereafter held in the name of the Borrower or any Subsidiary
thereof.

“Disbursement Accounts” shall have the meaning assigned to it in Annex B.

“Documents” shall mean all “documents,” as such term is defined in the Code, now
owned or hereafter acquired by the Borrower or any Subsidiary thereof, wherever
located.

“DOL” shall mean the United States Department of Labor or any successor thereto.

“Dollars” and “$” shall mean lawful money of the United States of America.

“Domestic Excluded Subsidiary” shall mean any Domestic Subsidiary, if (i) such
Domestic Subsidiary has not executed and delivered to the Agent, for the benefit
of the Holders, a Guaranty or Security Agreement, or such Guaranty or Security
Agreement is not then in effect,

 

ANNEX A - 8



--------------------------------------------------------------------------------

or (ii) a Stock Pledge Agreement in respect of all of the then outstanding Stock
of such Domestic Subsidiary has not been executed and delivered to the Agent,
for the benefit of the Holders, or is not then in effect.

“Domestic Person” shall mean any Person organized under the laws of the United
States of America, any State thereof or the District of Columbia.

“Domestic Subsidiary” shall mean a Subsidiary organized under the laws of the
United States of America, any State thereof or the District of Columbia, other
than (i) EMJ America, Inc., a North Carolina corporation, (ii) Synnex Charitable
Foundation, a California non profit public benefit corporation to the extent
such Subsidiary is exempt from federal income taxation under Section 5.1 (a) of
the IRC, (iii) Synnex GBS and (iv) Concentrix and, subject to the limitations of
Section 6.2(j), each Subsidiary of Concentrix organized under the laws of the
United States of America, any State thereof or the District of Columbia.

“Effective Date” shall mean the date on which this Agreement becomes effective
in accordance with Section 2.1.

“Eligible Assignee” shall mean a Person that is (a) a Lender, U.S.-based
Affiliate of a Lender or Approved Fund; (b) any other financial institution
approved by Agent and Borrower (which approval by Borrower shall not be
unreasonably withheld or delayed, and shall be deemed given if no objection is
made within five Business Days after notice of the proposed assignment), that is
organized under the laws of the United States or any state or district thereof,
has total assets in excess of $5 billion, extends asset-based lending facilities
in its ordinary course of business and whose becoming an assignee would not
constitute a prohibited transaction under Section 4975 of the IRC or any other
Applicable Law; and (c) during any Event of Default, any Person acceptable to
Agent in its discretion.

“Eligible Inventory” shall have the meaning assigned to it in Section 1.5 of the
Agreement.

“Environmental Laws” shall mean all Federal, state and local and foreign laws,
statutes, ordinances, orders and regulations, now or hereafter in effect, and in
each case as amended or supplemented from time to time, and any applicable
judicial or administrative interpretation thereof relating to the regulation and
protection of human health, safety, the environment and natural resources
(including ambient air, surface water, groundwater, wetlands, land surface or
subsurface strata, wildlife, aquatic species and vegetation). Environmental Laws
include, but are not limited to, the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as amended (42 U.S.C. Sections 9601 et
seq.) (“CERCLA”); the Hazardous Material Transportation Act, as amended (49
U.S.C. Sections 1801 et seq.); the Federal Insecticide, Fungicide, and
Rodenticide Act, as amended (7 U.S.C. Sections 136 et seq.); the Resource
Conservation and Recovery Act, as amended (42 U.S.C. Sections 6901 et seq.)
(“RCRA”); the Toxic Substance Control Act, as amended (15 U.S.C. Sections 2601
et seq.); the Clean Air Act, as amended (42 U.S.C. Sections 740 et seq.); the
Federal Water Pollution Control Act, as amended (33 U.S.C. Sections 1251 et
seq.); the Occupational Safety and Health Act, as amended (29 U.S.C. Sections
651 et seq.) (“OSHA”); and the Safe Drinking Water Act, as amended (42 U.S.C.
Sections 300(f) et seq.), and any and all regulations promulgated

 

ANNEX A - 9



--------------------------------------------------------------------------------

thereunder, and all analogous state and local and foreign counterparts or
equivalents and any transfer of ownership notification or approval statutes.

“Environmental Liabilities and Costs” shall mean all liabilities, obligations,
responsibilities, remedial actions, removal costs, losses, damages, punitive
damages, consequential damages, treble damages, costs and expenses (including
all reasonable fees, disbursements and expenses of counsel, experts and
consultants and costs of investigation and feasibility studies), fines,
penalties, sanctions and interest incurred as a result of any claim, suit,
action or demand by any person or entity, whether based in contract, tort,
implied or express warranty, strict liability, criminal or civil statute or
common law (including any thereof arising under any Environmental Law, permit,
order or agreement with any Governmental Authority) and which relate to any
health or safety condition regulated under any Environmental Law or in
connection with any other environmental matter or Release, threatened Release,
or the presence of a Hazardous Material.

“Equipment” shall mean all “equipment,” as such term is defined in the Code, now
owned or hereafter acquired by the Borrower or any Subsidiary thereof, wherever
located and, in any event, including all of the Borrower’s or any of its
Subsidiaries’ machinery and equipment, including processing equipment,
conveyors, machine tools, data processing and computer equipment, including
embedded software and peripheral equipment and all engineering, processing and
manufacturing equipment, office machinery, furniture, materials handling
equipment, tools, attachments, accessories, automotive equipment, trailers,
trucks, forklifts, molds, dies, stamps, motor vehicles, rolling stock and other
equipment of every kind and nature, trade fixtures and fixtures not forming a
part of real property, together with all additions and accessions thereto,
replacements therefor, all parts therefor, all substitutes for any of the
foregoing, fuel therefor, and all manuals, drawings, instructions, warranties
and rights with respect thereto, and all products and proceeds thereof and
condemnation awards and insurance proceeds with respect thereto.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974 (or any
successor legislation thereto), as amended from time to time, and any
regulations promulgated thereunder.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
under common control with the Borrower or any Subsidiary thereof and which,
together with the Borrower or such Subsidiary, is treated as a single employer
within the meaning of Section 414(b), (c), (m) or (o) of the IRC.

“ERISA Event” shall mean, with respect to the Borrower, any Subsidiary thereof
or any ERISA Affiliate, (a) a Reportable Event with respect to a Title IV Plan
or a Multi-employer Plan; (b) the withdrawal of the Borrower, any Subsidiary
thereof or any ERISA Affiliate from a Title IV Plan subject to Section 4063 of
ERISA during a plan year in which it was a substantial employer, as defined in
Section 4001(a) (2) of ERISA; (c) the complete or partial withdrawal of the
Borrower, any Subsidiary thereof or any ERISA Affiliate from any Multi-employer
Plan; (d) the filing of a notice of intent to terminate a Title IV Plan or the
treatment of a plan amendment as a termination under Section 4041(c) of ERISA;
(e) the institution of proceedings to terminate a Title IV Plan or
Multi-employer Plan by the PBGC;

 

ANNEX A - 10



--------------------------------------------------------------------------------

(f) the failure to make required contributions to a Qualified Plan; or (g) any
other event or condition which might reasonably be expected to constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Title IV Plan or Multi-employer Plan or the
imposition of any material liability under Title IV of ERISA, other than PBGC
premiums due but not delinquent under Section 4007 of ERISA.

“Event of Default” shall have the meaning assigned to it in Section 8.1.

“Excluded Assets” means any rights or interest of Borrower arising in connection
with (a) the Accounts Receivable Assignment Agreement dated as of February 28,
2006, among Corporativo Lanix, S.A. de C.V., Alef Soluciones Integrales, S.A. de
C.V. and Accesorios y Suministros Informáticos, S.A. de C.V. (collectively, the
“Lanix Consortium”), as assignors, Synnex Mexico and Borrower, as assignee, as
the same may be amended, extended, replaced, restated, supplemented or otherwise
modified from time to time, (b) the Accounts Receivable Assignment Agreement
dated as of December 5, 2005, among the Lanix Consortium, as assignors, Synnex
Mexico and Borrower, as assignee, as the same may be amended, extended,
replaced, restated supplemented or otherwise modified from time to time, (c) the
Multiannual Services Agreement (Contrato Multianual de Prestación de Servicios)
number 62.PE.2005-2010, dated October 31, 2005, between the Lanix Consortium, as
services providers, and the Ministry of Education (Secretaría de Educación
Pública), a Ministry of the Federal Public Administration of México (the “SEP”),
as the same may be amended, extended, replaced, restated, supplemented or
otherwise modified from time to time, (d) the Multiannual Services Agreement
(Contrato Multianual de Prestación de Servicios) number 67.PE.2005-2010, dated
October 31, 2005, between the Lanix Consortium, as services providers, and SEP,
as the same may be amended, extended, replaced, restated, supplemented or
otherwise modified from time to time, (e) any payments, accounts (as such term
is defined in the Code) or other amounts payable with respect to any of the
foregoing rights or interests, (f) any proceeds thereof, or (g) that certain
deposit account number 945912430012 maintained with Bank of America (the “Mex
Bank of America Account”), except that any amounts deposited in the Mex Bank of
America Account not described above shall not constitute “Excluded Assets”.

“Federal Funds Rate” (a) the weighted average of interest rates on overnight
federal funds transactions with members of the Federal Reserve System arranged
by federal funds brokers on the applicable Business Day (or on the preceding
Business Day, if the applicable day is not a Business Day), as published by the
Federal Reserve Bank of New York on the next Business Day; or (b) if no such
rate is published on the next Business Day, the average rate (rounded up, if
necessary, to the nearest 1/8 of 1%) charged to Bank of America on the
applicable day on such transactions, as determined by Agent.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any successor thereto.

“Fee Letter” shall mean that certain letter agreement dated the Effective Date
between the Borrower and the Agent.

“Fees” shall mean any and all fees payable to the Agent or any Lender pursuant
to the Agreement or any of the other Loan Documents.

 

ANNEX A - 11



--------------------------------------------------------------------------------

“Financials” shall mean the financial statements referred to in paragraph 1 of
Schedule 3.4.

“Fiscal Month” shall mean, for the Borrower and its Subsidiaries, each calendar
month.

“Fiscal Quarter” shall mean, for the Borrower and its Subsidiaries, each
three-month period ending on February 28 (or 29), May 31, August 31, and
November 30 in each year.

“Fiscal Year” shall mean, for the Borrower and its Subsidiaries, the
twelve-month period ending on November 30 in each year. Subsequent changes of
the fiscal year of the Borrower or any of its Subsidiaries shall not change the
term “Fiscal Year,” unless the Requisite Lenders shall consent in writing to
such change.

“Fixtures” shall mean all “fixtures” as such term is defined in the Code, now
owned or hereafter acquired by the Borrower or any Subsidiary thereof.

“Foreign Person” shall mean any Person other than a Domestic Person.

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

“GAAP” shall mean generally accepted accounting principles in the United States
of America as in effect from time to time, consistently applied, as such term is
further defined in Annex G to the Agreement.

“General Intangibles” shall mean all “general intangibles,” as such term is
defined in the Code, now owned or hereafter acquired by the Borrower or any
Subsidiary thereof, including all right, title and interest which the Borrower
or any Subsidiary thereof may now or hereafter have in or under any Contract,
all payment intangibles, customer lists, Licenses, Copyrights, Trademarks,
Patents, and all applications therefor and reissues, extensions or renewals
thereof, rights in Intellectual Property, interests in partnerships, joint
ventures and other business associations, licenses, permits, copyrights, trade
secrets, proprietary or confidential information, inventions (whether or not
patented or patentable), technical information, procedures, designs, knowledge,
know-how, software, data bases, data, skill, expertise, experience, processes,
models, drawings, materials and records, goodwill (including the goodwill
associated with any Trademark or Trademark License), all rights and claims in or
under insurance policies (including insurance for fire, damage, loss and
casualty, whether covering personal property, real property, tangible rights or
intangible rights, all liability, life, key man and business interruption
insurance, and all unearned premiums), uncertificated securities, choses in
action, deposit, checking and other bank accounts, rights to receive tax refunds
and other payments, rights to receive dividends, distributions, cash,
Instruments and other property in respect of or in exchange for pledged Stock
and Investment Property, rights of indemnification, all books and records,
correspondence, credit files, invoices and other papers, including without
limitation all tapes, cards, computer runs and other papers and documents in the
possession or under the control of the Borrower or any Subsidiary thereof or any
computer bureau or service company from time to time acting for the Borrower or
any of its Subsidiaries.

 

ANNEX A - 12



--------------------------------------------------------------------------------

“Goods” shall mean all “goods” as defined in the Code, now owned or hereafter
acquired by the Borrower or any Subsidiary thereof, wherever located, including
embedded software to the extent included in “goods” as defined in the Code,
manufactured homes, standing timber that is cut and removed for sale and unborn
young of animals.

“Governmental Authority” shall mean the United States of America, any state,
local or other political subdivision thereof, and any entity exercising
executive, legislative, judicial, regulatory or administrative functions thereof
or pertaining thereto.

“Guaranteed Debt” shall mean, as to any Person, any obligation of such Person
guaranteeing any indebtedness, lease, dividend, or other obligation (“primary
obligations”) of any other Person (the “primary obligor”) in any manner
including any obligation or arrangement of such Person (a) to purchase or
repurchase any such primary obligation, (b) to advance or supply funds (i) for
the purchase or payment of any such primary obligation or (ii) to maintain
working capital or equity capital of the primary obligor or otherwise to
maintain the net worth or solvency or any balance sheet condition of the primary
obligor, (c) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation, or (d) to
indemnify the owner of such primary obligation against loss in respect thereof.
The amount of any Guaranteed Debt at any time shall be deemed to be an amount
equal to the lesser at such time of (x) the stated or determinable amount of the
primary obligation in respect of which such Guaranteed Debt is made and (y) the
maximum amount for which such Person may be liable pursuant to the terms of the
instrument embodying such Guaranteed Debt; or, if not stated or determinable,
the maximum reasonably anticipated liability (assuming full performance) in
respect thereof.

“Guaranties” shall mean, collectively, the Subsidiary Guaranty and each other
guaranty in form and substance reasonably satisfactory to the Agent, executed by
any Guarantor in favor of the Agent, on behalf of the Holders, in respect of the
Obligations.

“Guarantors” shall mean, collectively, ComputerLand Corporation, License Online,
Inc., Synnex Manufacturing Services, Inc., Synnex Finance Hybrid II, LLC, and
each other Person, if any, which is requested to execute a guaranty or other
similar agreement under this Agreement in favor of the Agent, on behalf of the
Holders, in respect of the Obligations.

“Hazardous Material” shall mean a Hazardous Substance and/or a Hazardous Waste.

“Hazardous Substance” shall mean any element, material, compound, mixture,
solution, chemical, substance, or pollutant within the definition of “hazardous
substance” under Section 101(14) of the Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. Section 9601(14); petroleum or any
fraction, by-product or distillation product thereof; asbestos, polychlorinated
biphenyls, or any radioactive substances; and any material regulated as a
hazardous substance by any jurisdiction in which the Borrower or any Subsidiary
thereof owns or operates or has owned or operated a facility.

 

ANNEX A - 13



--------------------------------------------------------------------------------

“Hazardous Waste” shall mean any element, pollutant, contaminate or discarded
material (including any radioactive material) within the definition of
Section 103(6) of the Resource Conservation and Recovery Act, 42 U.S.C.
Section 6903(6); and any material regulated as a hazardous waste by any
jurisdiction in which the Borrower or any Subsidiary thereof owns or operates or
has owned or operated a facility, or to which the Borrower or any Subsidiary
thereof sends material for treatment, storage or disposal as waste.

“Hedge Agreement” means any and all transactions, agreements or documents now
existing or hereafter entered into, which provide for an interest rate, credit,
commodity or equity swap, cap, floor, collar, forward foreign exchange
transaction, currency swap, cross currency rate swap, currency option, or any
combination of, or option with respect to, these or similar transactions, for
the purpose of hedging the Borrower’s or any of its Subsidiaries’ exposure to
fluctuations in interest or exchange rates, loan, credit exchange, security or
currency valuations or commodity prices.

“Holders” means the Agent, the Lenders, and the L/C Issuer.

“IBM Intercreditor Agreement” means the Second Amended and Restated
Intercreditor Agreement dated as of the date hereof, among the Borrower, SFC,
the Subsidiaries of the Borrower from time to time party thereto, Bank of
America, in various capacities, IBM Credit LLC, and IBM Canada Limited, as
amended, restated, supplemented or otherwise modified from time to time.

“Incremental Commitment” shall have the meaning assigned to it in
Section 1.2(e).

“Incremental Commitment Agreement” means an agreement delivered by an
Incremental Lender, in form and substance reasonably satisfactory to the Agent
and accepted by it and the Borrower, by which such Incremental Lender confirms
its new or additional commitment pursuant to Section 1.2(e) and agrees to become
bound to this Agreement and the other Loan Documents as a “Lender” thereunder.

“Incremental Commitment Date” shall have the meaning assigned to it in
Section 1.2(e).

“Incremental Lender” shall have the meaning assigned to it in Section 1.2(e).

“Indemnified Person” shall have the meaning assigned to it in Section 1.12.

“Independent Accounting Firm” shall mean any of (i) Deloitte & Touche USA LLP,
(ii) Ernst & Young LLP, (iii) KPMG LLP or (iv) Pricewaterhouse Coopers LLP or
any of their respective successors so long as such successor is one of the four
largest United States accounting firms; provided, that such firm is independent
with respect to the Borrower within the meaning of the Securities Act of 1933,
as amended.

“Insolvency Proceeding” shall mean any case or proceeding commenced by or
against a Person under any state, federal or foreign law for, or any agreement
of such Person to, (a) the entry of an order for relief under the Bankruptcy
Code, or any other insolvency, debtor

 

ANNEX A - 14



--------------------------------------------------------------------------------

relief or debt adjustment law; (b) the appointment of a receiver, trustee,
liquidator, administrator, conservator or other custodian for such Person or any
part of its real or personal property; or (c) an assignment or trust mortgage
for the benefit of creditors.

“Instruments” shall mean all “instruments,” as such term is defined in the Code,
now owned or hereafter acquired by the Borrower or any Subsidiary thereof,
wherever located, and, in any event, including all certificated securities, all
certificates of deposit, and all promissory notes and other evidences of
indebtedness, other than instruments that constitute, or are a part of a group
of writings that constitute, Chattel Paper.

“Intellectual Property” shall mean, collectively, all Trademarks, all Patents,
all Copyrights and all Licenses now held or hereafter acquired by the Borrower
or any Subsidiary thereof, together with all franchises, tax refund claims,
rights of indemnification, payments under insurance, indemnities, warranties and
guarantees payable with respect to the foregoing.

“Intercreditor Agreements” shall mean each of (i) that certain Second Amended
and Restated Intercreditor Agreement dated as of the date hereof, among the
Borrower, SFC, the other Subsidiaries of the Borrower from time to time party
thereto and Bank of America (in various capacities), (ii) the IBM Intercreditor
Agreement, and (iii) each other intercreditor agreement entered into from time
to time by the Borrower, SFC, any Subsidiaries of the Borrower, Bank of America
in various capacities, and other creditors, in each case as amended,
supplemented or otherwise modified from time to time.

“Interest Payment Date” means (a) as to any Base Rate Loan, the first Business
Day of each month to occur while such Loan is outstanding, (b) as to any LIBOR
Loan (other than the Swing Line Loan), the last day of the applicable LIBOR
Period, and (c) as to any Swing Line Advance, the maturity date of such Swing
Line Advance; provided that, in addition to the foregoing, each of (x) the date
upon which all of the Commitments have been terminated and the Advances have
been paid in full and (y) the Commitment Termination Date shall be deemed to be
an “Interest Payment Date” with respect to any interest which is then accrued
under the Agreement.

“Inventory” shall mean all “inventory,” as such term is defined in the Code, now
owned or hereafter acquired by the Borrower or any Subsidiary thereof, wherever
located, and in any event including inventory, merchandise, goods and other
personal property that are held by or on behalf of the Borrower or any
Subsidiary thereof for sale or lease or are furnished or are to be furnished
under a contract of service, or that constitute raw materials, work in process,
finished goods, returned goods, or materials or supplies of any kind, nature or
description used or consumed or to be used or consumed in the Borrower’s or any
of its Subsidiaries’ business or in the processing, production, packaging,
promotion, delivery or shipping of the same, including all supplies and embedded
software.

“Investment” shall mean, for any Person (a) the acquisition (whether for cash,
property, services or securities or otherwise) of capital stock, bonds, notes,
debentures, partnership or other ownership interests or other securities of any
other Person or any agreement to make any such acquisition; (b) the making of
any deposit with, or advance, loan or other extension of credit to, any other
Person (including the purchase of property from another Person

 

ANNEX A - 15



--------------------------------------------------------------------------------

subject to an understanding or agreement, contingent or otherwise, to resell
such property to such Person); and (c) the entering into of any Guaranteed Debt
of, or other contingent obligation with respect to, Debt or other liability of
any other Person and (without duplication) any amount committed to be advanced,
lent or extended to such Person.

“Investment Property” shall mean all “investment property” as such term is
defined in the Code now owned or hereafter acquired by the Borrower or any
Subsidiary thereof, wherever located, including (i) all securities, whether
certificated or uncertificated, including stocks, bonds, interests in limited
liability companies, partnership interests, treasuries, certificates of deposit,
and mutual fund shares; (ii) all securities entitlements of the Borrower or any
Subsidiary thereof, including the rights of the Borrower or any Subsidiary
thereof to any securities account and the financial assets held by a securities
intermediary in such securities account and any free credit balance or other
money owing by any securities intermediary with respect to that account;
(iii) all securities accounts of the Borrower or any Subsidiary thereof;
(iv) all commodity contracts of the Borrower or any Subsidiary thereof; and
(v) all commodity accounts held by the Borrower or any Subsidiary thereof.

“IRC” shall mean the Internal Revenue Code of 1986, as amended, and any
successor thereto.

“IRS” shall mean the Internal Revenue Service, or any successor thereto.

“L/C Issuer” has the meaning ascribed to it in Annex J.

“L/C Sublimit” has the meaning ascribed to it in Annex J.

“Leases” shall mean all of those leasehold estates in real property now owned or
hereafter acquired by the Borrower or any Subsidiary thereof, as lessee or
sublessor.

“Lenders” shall mean Bank of America and the other Lenders, if any, named on the
signature pages of the Agreement, and if any such Lender shall decide to assign
all or any portion of the Obligations in accordance with the terms and
conditions of this Agreement, such term shall include such assignee.

“Letter of Credit” means a standby letter of credit issued for the account of
Borrower by any L/C Issuer, or a bankers’ acceptance issued by Borrower, for
which Agent and Lenders have incurred Letter of Credit Obligations. “Letters of
Credit” is the plural form of “Letter of Credit”.

“Letter of Credit Fee” has the meaning ascribed to it in Annex J.

“Letter of Credit Obligations” means all outstanding obligations incurred by
Agent and Lenders at the request of Borrower, whether direct or indirect,
contingent or otherwise, due or not due, in connection with the issuance of
Letters of Credit by Agent or another L/C Issuer or the purchase of a
participation as set forth in Annex J with respect to any Letter of Credit. The
amount of such Letter of Credit Obligations shall be the maximum amount that may
be payable by Agent or Lenders thereupon or pursuant thereto.

 

ANNEX A - 16



--------------------------------------------------------------------------------

“Letter-of-Credit Rights” means letter-of-credit rights as such term is defined
in the Code, now owned or hereafter acquired by the Borrower or any Subsidiary
thereof, including rights to payment or performance under a letter of credit,
whether or not the Borrower or any of its Subsidiaries, as beneficiary, has
demanded or is entitled to demand payment or performance.

“LIBOR Business Day” shall mean a Business Day on which banks in the city of
London are generally open for interbank or foreign exchange transactions.

“LIBOR Loan” shall mean the Swing Line Loan and any portion of the Revolving
Credit Loan bearing interest by reference to the LIBOR Rate.

“LIBOR Period” shall mean, with respect to any portion of the Revolving Credit
Loan requested as or converted into a LIBOR Loan, each period commencing on a
LIBOR Business Day selected by the Borrower pursuant to the Agreement and ending
one, two or three months thereafter, as selected by the Borrower’s irrevocable
notice to the Agent as set forth in Section 1.4(d); provided that the foregoing
provision relating to LIBOR Periods is subject to the following:

(a) if any LIBOR Period would otherwise end on a day that is not a LIBOR
Business Day, such LIBOR Period shall be extended to the next succeeding LIBOR
Business Day unless the result of such extension would be to carry such LIBOR
Period into another calendar month in which event such LIBOR Period shall end on
the immediately preceding LIBOR Business Day;

(b) any LIBOR Period that would otherwise extend beyond the Commitment
Termination Date shall end two (2) LIBOR Business Days prior to such date;

(c) any LIBOR Period pertaining to a LIBOR Loan that begins on the last LIBOR
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such LIBOR Period) shall
end on the last LIBOR Business Day of a calendar month;

(d) the Borrower shall select LIBOR Periods so as not to require a payment or
prepayment of any LIBOR Loan during a LIBOR Period for such Loan; and

(e) The Borrower shall select LIBOR Periods so that there shall be no more than
ten (10) separate LIBOR Loans in existence at any one time.

“LIBOR Rate” shall mean for any LIBOR Period with respect to a LIBOR Loan, the
per annum rate of interest (rounded upward, if necessary, to the nearest 1/16th
of 1%), determined by Agent at approximately 11:00 a.m. (London time) two
Business Days prior to commencement of such LIBOR Period, for a term comparable
to such LIBOR Period, equal to (a) the British Bankers Association LIBOR Rate
(“BBA LIBOR”), as published by Reuters (or other commercially available source
designated by Agent); or (b) if BBA LIBOR is not available for any reason, the
interest rate at which Dollar deposits in the approximate amount of the LIBOR
Loan would be offered by Bank of America’s London branch to major banks in the
London interbank Eurodollar market. If the Board of Governors imposes a Reserve
Percentage

 

ANNEX A - 17



--------------------------------------------------------------------------------

with respect to LIBOR Rate deposits, then LIBOR Rate shall be the foregoing
rate, divided by 1 minus the Reserve Percentage.

“License” shall mean any Patent License, Trademark License or other license of
rights or interests now held or hereafter acquired by the Borrower or any
Subsidiary thereof.

“Lien” shall mean any mortgage, deed to secure debt or deed of trust, pledge,
hypothecation, assignment, deposit arrangement, lien, charge, claim, security
interest, easement or encumbrance, or preference, priority or other security
agreement or preferential arrangement of any kind or nature whatsoever
(including any lease or title retention agreement, any financing lease having
substantially the same economic effect as any of the foregoing, and the filing
of, or agreement to give, any financing statement perfecting a security interest
under the Code or comparable law of any jurisdiction).

“Loan Documents” shall mean this Agreement, the Revolving Credit Notes, the
Swing Line Note, the Guaranties, the Collateral Documents, the Omnibus
Amendment, the Intercreditor Agreements and all agreements, instruments,
documents and certificates in favor of the Lenders executed in connection with
the transactions contemplated by this Agreement, including, without limitation,
those that are identified in the Schedule of Closing Documents attached as Annex
C, and including all other pledges, powers of attorney, consents, assignments,
contracts, notices, each Letter of Credit issued hereunder and other letter of
credit agreements and other written matter whether heretofore, now or hereafter
executed by or on behalf of the Borrower or any Guarantor and delivered to the
Agent or the Lenders in connection with this Agreement or the financing
transactions contemplated hereby.

“Margin Stock” shall have the meaning specified in Regulation T, U or X of the
Board of Governors of the Federal Reserve System, as in effect from time to
time.

“Material Adverse Effect” shall mean a material adverse effect on (i) the
business, assets, liabilities, operations, prospects or financial condition of
the Borrower and its Subsidiaries taken as a whole, (ii) the Borrower’s ability
to pay or perform the Obligations in accordance with the terms thereof,
(iii) the Collateral or the Agent’s Liens, on behalf of the Holders, on the
Collateral or the priority of any such Liens, or (iv) the Agent’s or any
Lender’s rights and remedies under this Agreement and the other Loan Documents.

“Material Contract” has the meaning assigned to it in Section 3.9.

“Material Subsidiary” shall mean any Subsidiary of the Borrower having assets
with an aggregate book value or fair market value equal to or greater than
$5,000,000.

“Maximum Amount” shall mean, at any particular time, an amount equal to the
aggregate Revolving Credit Commitments of all the Lenders, which aggregate
commitment shall be $100,000,000, as such amount may be adjusted, if at all,
from time to time in accordance with the Agreement.

“Maximum Lawful Rate” shall have the meaning assigned to it in Section 1.4(d).

 

ANNEX A - 18



--------------------------------------------------------------------------------

“Mex Bank of America Account” has the meaning ascribed to it in the definition
of “Excluded Assets”.

“Mitac Group” shall mean any or all of Mitac International Corp., a Taiwanese
corporation, and Synnex Technology International, a Taiwanese corporation.

“Multi-employer Plan” shall mean a “Multi-employer plan” as defined in
Section 4001(a) (3) of ERISA, and to which the Borrower, any Subsidiary thereof
or any ERISA Affiliate is making, is obligated to make, or within the last six
years has made or been obligated to make, contributions on behalf of
participants who are or were employed by any of them.

“Net Borrowing Availability” shall mean, as of any date of determination,
(a) the Borrowing Availability on such date, less (b) the Revolving Credit Loan
then outstanding.

“Net Cash Proceeds” shall mean (a) proceeds received by the Borrower or any
Domestic Subsidiary thereof in cash (including cash, equivalents readily
convertible into cash, and such proceeds of any notes received as consideration
of any other non-cash consideration when the Borrower or such Domestic
Subsidiary receives payment thereon) from the sale, assignment or other
disposition of any assets or property of the Borrower or such Domestic
Subsidiary, net of (i) the costs of sale, assignment or other disposition (which
may include only reasonable expenses of the Borrower or such Subsidiary incurred
in connection with such transaction), and (ii) any income, franchise, transfer
or other tax liability arising from such transaction, and (b) with respect to
any Permitted Foreign Investment or any Additional Domestic Investment, the
proceeds received in cash by the Borrower from the relevant Foreign Subsidiary
or Domestic Subsidiary, as applicable, in respect of any dividend or any
repayment of principal on any loan constituting a Permitted Foreign Investment
or Additional Domestic Investment, as applicable, net of (i) any costs and
expenses incurred by Borrower in connection with such dividend or repayment, and
(ii) any income, franchise, transfer or other tax liability arising from or in
connection with such dividend or repayment.

“Non-Extension Event” shall mean any of the following events: (a) SFC shall have
failed to send a request for an extension (“Extension Request”) at least
seventy-five (75) days prior to the then current Final Advance Date (as defined
in the Receivables Funding Agreement (as in effect on the date hereof)) in
accordance with the terms of Section 13.03 of the Receivables Funding Agreement
(as in effect on the date hereof); (b) any Committed Lender (as defined in the
Receivables Funding Agreement (as in effect on the date hereof)) shall have
refused to give, at least sixty (60) days prior to the then current Final
Advance Date (as defined in the Receivables Funding Agreement (as in effect on
the date hereof)), a non-binding indication that it intends to consent to SFC’s
Extension Request; (c) at any time following receipt of an Extension Request,
any Committed Lender (as defined in the Receivables Funding Agreement (as in
effect on the date hereof)) shall have notified Borrower or any of its
Subsidiaries that it does not intend to extend the then current Final Advance
Date (as defined in the Receivables Funding Agreement (as in effect on the date
hereof)); or (d) at least twenty (20) days prior to the then current Final
Advance Date (as defined in the Receivables Funding Agreement (as in effect on
the date hereof)), Borrower shall have failed to provide evidence to Agent, in
form and substance satisfactory to Agent, that SFC has obtained a binding
commitment for either (i) a renewal of the facility provided under the
Receivables Funding Documents, or (ii)

 

ANNEX A - 19



--------------------------------------------------------------------------------

a replacement facility on terms and conditions substantially similar to the
terms and conditions set forth in the Receivables Funding Documents (any such
binding commitment, a “Binding Commitment”). Notwithstanding the forgoing:

(A) any of the events set forth in clauses (a), (b), or (c) above shall not
constitute a Non-Extension Event for so long as either:

 

  (X) Net Borrowing Availability exceeds $60,000,000, or

 

  (Y) SFC has an effective Binding Commitment; and

(B) the event set forth in clause (d) above shall not constitute a Non-Extension
Event for so long as the Revolving Credit Loan then outstanding equals $0.

“Non-Funding Lender” shall mean any Lender that (a) fails to make any payment or
provide funds to Agent or Borrower as required hereunder or fails otherwise to
perform its obligations under any Loan Document, and such failure is not cured
within one Business Day, or (b) is the subject of any Insolvency Proceeding.

“Note” shall mean any Revolving Credit Note or Swing Line Note.

“Note Cap” has the meaning assigned to such term in Section 6.14.

“Notice of Conversion/Continuation” shall have the meaning assigned to it in
Section 1.4(d).

“Notice of Revolving Credit Advance” shall have the meaning assigned to it in
Section 1.1(a)(ii).

“Notice of Swing Line Advance” shall have the meaning assigned to it in
Section 1.1(b)(i).

“Obligations” shall mean all loans, advances, liabilities and obligations for
the payment of monetary amounts (whether or not such payment is then required or
contingent, or amounts are liquidated or determinable) owing by the Borrower or
any Guarantor to the Agent, any Lender or the L/C Issuer, of any kind or nature,
present or future, whether or not evidenced by any note, agreement, letter of
credit agreement or other instrument, arising under any of the Loan Documents
(including, without limitation, all debts, liabilities and obligations of the
Borrower or any Guarantor to the Agent and/or any Lender now or hereafter
arising from or in connection with Bank Products (the “Cash Management
Obligations”)). This term includes all principal, interest (including interest
which accrues after the commencement of any case or proceeding referred to in
Section 8.1(f) or (g)), all Fees, Charges, Claims, expenses, attorneys’ fees and
any other sum chargeable to the Borrower or any Guarantor under any of the Loan
Documents.

“Omnibus Amendment” shall mean, collectively, (i) the Omnibus Amendment and
Reaffirmation Agreement, dated as of February 12, 2007, by and among the
Borrower, the Guarantors and Agent; (ii) the Second Omnibus Amendment and
Reaffirmation Agreement,

 

ANNEX A - 20



--------------------------------------------------------------------------------

dated as of January 23, 2009, by and among the Borrower, the Guarantors and
Agent; and (iii) the Third Omnibus Amendment and Reaffirmation Agreement, dated
as of the Effective Date, by and among the Borrower, the Guarantors and Agent;
as each such agreement may be amended, restated, supplemented or otherwise
modified from time to time in accordance herewith.

“Other Lender” shall have the meaning assigned to it in Section 9.9(d).

“Other Taxes” shall have the meaning assigned to it in Section 1.14(b).

“Overadvance” has the meaning ascribed to it in Section 1.1(a)(v).

“Patent License” shall mean, with respect to the Borrower or any Subsidiary
thereof, rights under any written agreement now owned or hereafter acquired by
such Person granting any right with respect to any invention on which a Patent
is in existence.

“Patents” shall mean all of the following in which the Borrower or any
Subsidiary thereof now holds or hereafter acquires any interest: (a) all letters
patent of the United States of America or any other country, all registrations
and recordings thereof, and all applications for letters patent of the United
States of America or any other country, including registrations, recordings and
applications in the United States Patent and Trademark Office or in any similar
office or agency of the United States of America, any State or Territory
thereof, or any other country, and (b) all reissues, divisions, continuations,
continuations-in-part or extensions thereof.

“Payor” shall have the meaning assigned to it in Section 1.19.

“PBGC” shall mean the Pension Benefit Guaranty Corporation or any successor
thereto.

“Pension Plan” shall mean an employee pension benefit plan, as defined in
Section 3(2) of ERISA (other than a Multi-employer Plan), which is not an
individual account plan, as defined in Section 3(34) of ERISA, and which the
Borrower or, if a Title IV Plan, any Subsidiary of the Borrower or any ERISA
Affiliate maintains, contributes to or has an obligation to contribute to on
behalf of participants who are or were employed by any of them.

“Permitted Acquisition” shall have the meaning assigned to it in Section 6.1(b).

“Permitted Encumbrances” shall mean the following encumbrances: (a) Liens for
taxes or assessments or other governmental Charges or levies, either not yet due
and payable or to the extent that nonpayment thereof is permitted by the terms
of Section 5.2; (b) pledges or deposits securing obligations under workers’
compensation, unemployment insurance, social security or public liability laws
or similar legislation; (c) pledges or deposits securing bids, tenders,
contracts (other than contracts for the payment of money) or leases to which the
Borrower or any of its Subsidiaries is a party (as lessee) made in the ordinary
course of business; (d) deposits securing public or statutory obligations of the
Borrower or any of its Subsidiaries; (e) inchoate and unperfected workers’,
mechanics’, suppliers’ or similar liens arising in the ordinary course of
business, so long as such liens attach only to Equipment, Fixtures and/or Real
Property; (f) carriers’, warehousemen’s or other similar possessory liens
arising in the ordinary course of business and securing liabilities in an
outstanding aggregate amount not in excess of

 

ANNEX A - 21



--------------------------------------------------------------------------------

$500,000 at any time, so long as such liens attach only to Inventory;
(g) deposits securing, or in lieu of, surety, appeal or customs bonds in
proceedings to which the Borrower or any of its Subsidiaries is a party; (h) any
attachment or judgment lien not constituting an Event of Default under
Section 8.1(g); (i) so long as such lien attaches only to Real Property, zoning
restrictions, easements, licenses, or other restrictions on the use of Real
Property or other minor irregularities in title (including leasehold title)
thereto, so long as the same do not materially impair the use, value, or
marketability of such Real Property; (j) presently existing or hereafter created
Liens in favor of the Agent, on behalf of the Holders; (k) deposits securing, or
in lieu of, surety, appeal or customs bonds in proceedings to which any Credit
Party is a party; (l) customary rights of set off or bankers’ liens under
deposit agreements, agreements governing securities entitlements in securities
accounts, the Code or common law, of banks or other financial institutions where
the Borrower or any of its Domestic Subsidiaries maintains deposits or
Investments permitted by Section 6.2(d) (other than deposits intended as cash
collateral) in the ordinary course of business; (m) Liens which arise under
Article 4-208 of the Code in any applicable jurisdictions on items in collection
in the ordinary course of business and documents and proceeds related thereto;
and (n) Liens set forth in Schedule 6.7 existing on the Effective Date, but not
any increase in the amount secured by any such Liens or the coverage thereof to
other property or assets.

“Permitted Investment” shall have the meaning assigned to it in Section 6.2(g).

“Permitted Protest” shall mean the right of Borrower or any of its Subsidiaries
to protest any monetary obligation under any Lease, provided that (a) a reserve
with respect to such obligation is established on Borrower’s or its
Subsidiaries’ books and records in such amount as is required under GAAP, and
(b) any such protest is instituted promptly and prosecuted diligently by
Borrower or its Subsidiary, as applicable, in good faith.

“Person” shall mean any individual, sole proprietorship, partnership, joint
venture, trust, unincorporated organization, association, corporation, limited
liability company, institution, public benefit corporation, entity or government
(whether Federal, state, county, city, municipal or otherwise, including any
instrumentality, division, agency, body or department thereof).

“Plan” shall mean, with respect to the Borrower, any Subsidiary thereof or any
ERISA Affiliate, at any time, an employee benefit plan, as defined in
Section 3(3) of ERISA, which the Borrower, Subsidiary or ERISA Affiliate
maintains, contributes to or has an obligation to contribute to on behalf of
participants who are or were employed by any of them.

“Prime Rate” shall mean the rate of interest announced by Bank of America from
time to time as its prime rate. Such rate is set by Bank of America on the basis
of various factors, including its costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above or below such rate. Any change in such rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

“Prior Permitted Acquisition” shall have the meaning assigned to it in
Section 6.1(b).

 

ANNEX A - 22



--------------------------------------------------------------------------------

“Prior Permitted Investment” shall have the meaning assigned to it in
Section 6.2(g).

“Proceeds” shall mean all “proceeds,” as such term is defined in the Code,
including (a) any and all proceeds of any insurance, indemnity, warranty or
guaranty payable to any Person from time to time with respect to any of the
Collateral, (b) any and all payments (in any form whatsoever) made or due and
payable to any Person from time to time in connection with any requisition,
confiscation, condemnation, seizure or forfeiture of all or any part of the
Collateral by any Governmental Authority (or any Person acting under color of
governmental authority), (c) any claim of any Person against third parties
(i) for past, present or future infringement of any Patent or Patent License, or
(ii) for past, present or future infringement or dilution of any Copyright,
Copyright License, Trademark or Trademark License, or for injury to the goodwill
associated with any Trademark or Trademark License, (d) any recoveries by any
Person against third parties with respect to any litigation or dispute
concerning any of the Collateral including claims arising out of the loss or
nonconformity of, interference with the use of, defects in, or infringement of
rights in, or damage to, Collateral, (e) all amounts collected on, or
distributed on account of, other Collateral, including dividends, interest,
distributions and Instruments with respect to Investment Property and pledged
Stock, and (f) any and all other amounts, rights to payment or other property
acquired upon the sale, lease, license, exchange or other disposition of
Collateral and all rights arising out of Collateral.

“Production Inventory” shall mean all Inventory purchased for the purpose of
building information technology systems on a contracted and as needed basis for
designated Obligors (as defined in the Receivables Funding Documents), but only
if such Inventory would constitute Eligible Inventory but for the fact that such
Inventory is held for production and not for sale in the ordinary course of the
Borrower’s business.

“Projections” shall mean the projections referred to in paragraph 2 of
Schedule 3.4 and any other projections required to be delivered by the Borrower
to the Agent and the Lenders under this Agreement.

“Property” shall have the meaning assigned to it in Section 5.14.

“Pro Rata Share” shall mean, with respect to all matters relating to any Lender,
(a) the percentage obtained by dividing (i) the Revolving Credit Commitment of
that Lender by (ii) the aggregate Revolving Credit Commitments of all Lenders,
as such percentage may be adjusted by assignments permitted pursuant to
Section 9.1, and (b) on and after the Commitment Termination Date, the
percentage obtained by dividing (i) the aggregate outstanding principal balance
of the Revolving Credit Loan and the Swing Line Loan held by that Lender, by
(ii) the outstanding principal balance of the Revolving Credit Loan and the
Swing Line Loan held by all Lenders.

“Qualified Plan” shall mean an employee pension benefit plan, as defined in
Section 3(2) of ERISA, which is intended to be tax-qualified under IRC
Section 401(a), and which the Borrower, any Subsidiary of the Borrower or any
ERISA Affiliate maintains, contributes to or has an obligation to contribute to
on behalf of participants who are or were employed by any of them.

 

ANNEX A - 23



--------------------------------------------------------------------------------

“Real Property” shall mean all real property owned, leased or operated by the
Borrower or any Subsidiary thereof.

“Receivables Funding Agreement” shall mean the Fourth Amended and Restated
Receivables Funding and Administration Agreement dated as of November 12, 2010,
by and among SFC, as borrower, the financial institutions signatory thereto from
time to time as lenders, and The Bank of Nova Scotia, as lender and
administrative agent, as such agreement may be amended, restated, supplemented
or otherwise modified from time to time in accordance herewith.

“Receivables Funding Documents” means, collectively, the Receivables Funding
Agreement and the Receivables Sale Agreement.

“Receivables Sale Agreement” shall mean the Third Amended and Restated
Receivables Sale and Servicing Agreement dated as of January 23, 2009, by and
among each of the entities party thereto from time to time as originators, SFC,
as buyer, and Borrower, as servicer, as such agreement may be amended, restated,
supplemented or otherwise modified from time to time in accordance herewith.

“Refunded Swing Line Loan” shall have the meaning assigned to it in
Section 1.1(b)(iii).

“Regulatory Change” shall mean, with respect to any Lender, any change after the
date of this Agreement in Federal, state or foreign law or regulations
(including Regulation D) or the adoption or making after such date of any
interpretation, directive or request applying to a class of lenders including
such Lender of or under any Federal, state or foreign law or regulations
(whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any court or governmental or monetary authority
charged with the interpretation or administration thereof.

“Release” shall mean, as to any Person, any release or any spilling, leaking,
pumping, pouring, emitting, emptying, discharging, injecting, escaping,
leaching, dumping, disposing or migration of a Hazardous Material into the
indoor or outdoor environment by such Person (or by a person under such Person’s
direction or control), including the movement of a Hazardous Material through or
in the air, soil, surface water, ground water or property; but shall exclude any
release, discharge, emission or disposal in material compliance with a then
effective permit or order of a Governmental Authority.

“Reportable Event” shall mean any of the events described in Section 4043(c)
(1), (2), (3), (5), (6), (8) or (9) of ERISA.

“Required Payment” shall have the meaning assigned to it in Section 1.19.

“Requisite Lenders” shall mean, at any time, (a) Lenders having more than 60% of
the aggregate of the Revolving Credit Commitments of all Lenders at such time,
or (b) if the Revolving Credit Commitments have been terminated, Lenders holding
more than 60% of the aggregate outstanding amount of the Advances at such time
(with the Swing Line Loan being attributed to the Lenders other than the Swing
Line Lender to the extent such other Lenders shall

 

ANNEX A - 24



--------------------------------------------------------------------------------

have purchased participations in the Swing Line Loan in accordance with
Section 1.1(b)(iv)) and Letter of Credit Obligations.

“Reserve Percentage” shall mean the reserve percentage (expressed as a decimal,
rounded upward to the nearest 1/8th of 1%) applicable to member banks under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System for determining the maximum reserve requirement (including any
emergency, supplemental or other marginal reserve requirement) with respect to
Eurocurrency funding (currently referred to as “Eurocurrency liabilities”).

“Reserves” shall mean, with respect to the Borrowing Base of the Borrower
(a) reserves established by the Agent from time to time against Eligible
Inventory pursuant to Section 5.10, (b) a reserve for shrinkage equal to 2.5% of
Eligible Inventory, (c) the Bank Product Reserve, and (d) such other reserves
against Eligible Inventory or Borrowing Availability of the Borrower which the
Agent may, in its Credit Judgment, establish from time to time.

“Restricted Account” shall have the meaning assigned to it in Annex B.

“Restricted Account Agreement” shall have the meaning assigned to it in Annex B.

“Restricted Assets” shall have the meaning assigned to it in Section 6.3(f).

“Restricted Payment” shall mean, with respect to any Person: (a) the declaration
or payment of any dividend or the occurrence of any liability to make any other
payment or distribution of cash or other property or assets in respect of such
Person’s capital stock; (b) any payment on account of the purchase, redemption,
defeasance or other retirement of such Person’s capital stock, or any warrants,
options or other rights to acquire such capital stock, or any other payment or
distribution made in respect thereof, either directly or indirectly; or (c) any
payment, loan, contribution, or other transfer of funds or other property to any
stockholder of such Person; provided, however, that a payment, contribution or
other transfer of funds or other property made pursuant to the Convertible
Senior Notes Offering Memorandum to a Convertible Senior Noteholder not
otherwise prohibited hereunder shall not constitute a Restricted Payment.

“Retiree Welfare Plan” shall refer to any Welfare Plan providing for continuing
coverage or benefits for any participant or any beneficiary of a participant
after such participant’s termination of employment, other than continuation
coverage provided pursuant to Section 4980B of the IRC and at the sole expense
of the participant or the beneficiary of the participant.

“Revolving Credit Advance” shall have the meaning assigned to it in
Section 1.1(a)(i).

“Revolving Credit Commitment” shall mean, as to each Lender, the commitment of
such Lender to make Revolving Credit Advances to the Borrower pursuant to
Section 1.1 or to incur Letter of Credit Obligations as set forth in Annex J, in
the aggregate principal amount outstanding not to exceed the amount set forth
opposite such Lender’s name on Schedule I to this

 

ANNEX A - 25



--------------------------------------------------------------------------------

Agreement or specified in any amendment hereto or any assignment hereof pursuant
to Section 9.2, as such amount may be reduced, increased or terminated in
accordance with the terms of this Agreement.

“Revolving Credit Loan” means, at any time the sum of (i) the aggregate amount
of Revolving Credit Advances outstanding to Borrower plus (ii) the aggregate
Letter of Credit Obligations incurred on behalf of Borrower. Unless the context
otherwise requires, references to the outstanding principal balance of the
Revolving Credit Loan shall include the outstanding balance of Letter of Credit
Obligations.

“Revolving Credit Notes” shall mean the promissory notes provided for by
Section 1.1(a)(iii) and all promissory notes delivered in substitution or
exchange therefor, in each case as the same may be modified and supplemented and
in effect from time to time.

“Second Amended Credit Agreement” shall mean that certain Second Amended and
Restated Credit Agreement dated as of February 12, 2007 among the Borrower,
General Electric Capital Corporation, as agent thereunder, and the lenders party
thereto.

“Security Agreements” shall mean the Borrower Security Agreement, the Subsidiary
Security Agreement and each other security agreement in form and substance
reasonably satisfactory to Agent, executed by the Borrower or any Domestic
Subsidiary in favor of the Agent for the benefit of the Holders, in each case as
amended, supplemented or otherwise modified from time to time.

“SFC” shall mean SIT Funding Corporation, a Delaware corporation, a wholly-owned
Subsidiary of Borrower.

“Software” means all “software” as such term is defined in the Code, now owned
or hereafter acquired by the Borrower or any Subsidiary thereof, other than
software embedded in any category of goods, including all computer programs and
all supporting information provided in connection with a transaction related to
any program.

“Solvent” shall mean, with respect to any Person on a particular date, that on
such date (a) the fair value of the property of such Person is greater than the
total amount of liabilities, including contingent liabilities, of such Person;
(b) the present fair salable value of the assets of such Person is not less than
the amount that will be required to pay the probable liability of such Person on
its debts as they become absolute and matured; (c) such Person does not intend
to, and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature; and (d) such
Person is not engaged in a business or transaction, and is not about to engage
in a business or transaction, for which such Person’s property would constitute
an unreasonably small capital. The amount of contingent liabilities (such as
litigation, guarantees and pension plan liabilities) at any time shall be
computed as the amount which, in light of all the facts and circumstances
existing at the time, represents the amount which can be reasonably be expected
to become an actual or matured liability.

“Stock” shall mean all shares, options, warrants, general or limited partnership
interests or other equivalents (regardless of how designated) of or in a
corporation, partnership or equivalent entity whether voting or nonvoting,
including common stock, preferred stock or any

 

ANNEX A - 26



--------------------------------------------------------------------------------

other “equity security” (as such term is defined in Rule 3a11-1 of the General
Rules and Regulations promulgated by the Securities and Exchange Commission
under the Securities Exchange Act of 1934, as amended).

“Stock Pledge Agreement” shall mean, collectively, (a) the Pledge Agreement,
dated as of December 19, 1997, together with all amendments, modifications and
supplements thereto (including without limitation the Omnibus Amendment), with
respect to, or among other things, all of the Stock of ComputerLand, SYNNEX
Manufacturing Services, Inc., SYNNEX Finance Hybrid II, LLC, License Online Inc.
and SFC, executed by the Borrower in favor of the Agent for the benefit of the
Holders, and (b) each other pledge agreement, in form and substance reasonably
satisfactory to Agent, executed by the Borrower or any Domestic Subsidiary, in
favor of the Agent for the benefit of the Holders, pursuant to which a Lien is
granted on the Stock of any of the Borrower or any Domestic Subsidiary, in each
case as amended, supplemented or otherwise modified from time to time.

“Stop Event” means (a)(i) as of the end of any Fiscal Quarter, the Borrower, on
a consolidated basis with its Subsidiaries, shall have for the related Rolling
Period (as defined in Annex G), a Fixed Charge Coverage Ratio (as defined in
Annex G) of less than 1.25 to 1.00 and (ii) Net Borrowing Availability shall be
less than $20,000,000 at any time following the Fiscal Quarter referred to in
clause (a)(i) above, (b) the declaration of all or any portion of the
Obligations to be forthwith due and payable pursuant to Section 8.2 or (c) the
occurrence of an Event of Default under Section 8.1(a) or Section 8.1(f)(ii)
with respect to the Borrower.

“Subsidiary” shall mean, with respect to any Person: (a) any corporation of
which an aggregate of more than 50% of the outstanding Stock having ordinary
voting power to elect a majority of the board of directors of such corporation
(irrespective of whether, at the time, Stock of any other class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time, directly or indirectly, owned
legally or beneficially by such Person and/or one or more Subsidiaries of such
Person, or with respect to which any such Person has the right to vote or
designate the vote of more than 50% of such Stock whether by proxy, agreement,
operation of law or otherwise; and (b) any partnership in which such Person
and/or one or more Subsidiaries of such Person shall have an interest (whether
in the form of voting or participation in profits or capital contribution) of
more than 50% or of which any such Person is a general partner or may exercise
the powers of a general partner. Unless the context otherwise requires, each
reference to Subsidiary shall be a reference to a Subsidiary of the Borrower.

“Subsidiary Guaranty” shall mean, collectively, (i) the Subsidiary Guaranty,
dated as of July 9, 2002, together with all amendments, modifications and
supplements thereto (including without limitation the Omnibus Amendment),
executed by License Online, Inc. (f/k/a ECLand.com), (ii) the Subsidiary
Guaranty, dated as of December 19, 1997, together with all amendments,
modifications and supplements thereto (including without limitation the Omnibus
Amendment), executed by ComputerLand Corporation, (iii) the Guaranty, dated as
of February 12, 2007, executed by Synnex Manufacturing Services, Inc., together
with all amendments, modifications and supplements thereto (including without
limitation the Omnibus Amendment), in each case in favor of the Agent, for the
benefit of the Holders, and (iv) each other guaranty, in form and substance
reasonably satisfactory to the Agent, entered into from time to time by any

 

ANNEX A - 27



--------------------------------------------------------------------------------

Domestic Subsidiary of the Borrower under this Agreement, in each case as
amended, supplemented or otherwise modified from time to time.

“Subsidiary Security Agreement” shall mean, collectively, (i) the Amended and
Restated Subsidiary Security Agreement, dated as of July 9, 2002, together with
all amendments, modifications and supplements thereto (including without
limitation the Omnibus Amendment), executed by ComputerLand Corporation in favor
of the Agent for the benefit of the Holders, (ii) the Amended and Restated
Subsidiary Security Agreement, dated as of July 9, 2002, together with all
amendments, modifications and supplements thereto (including without limitation
the Omnibus Amendment), executed by License Online, Inc. (f/k/a ECLand.com) in
favor of the Agent for the benefit of the Holders, (iii) the Subsidiary Security
Agreement, dated as of February 12, 2007, together with all amendments,
modifications and supplements thereto (including without limitation the Omnibus
Amendment), executed by Synnex Manufacturing Services, Inc., in favor of the
Agent, for the benefit of the Holders and (iv) each other security agreement, in
form and substance reasonably satisfactory to the Agent, from time to time
entered into by any Domestic Subsidiary of the Borrower under this Agreement, in
each case as amended, supplemented or otherwise modified from time to time.

“Supermajority Lenders” shall mean, at any time, (a) Lenders having one-hundred
percent (100%) of the Revolving Credit Commitments of all Lenders at such time,
or (b) if the Revolving Credit Commitments have been terminated, Lenders holding
one-hundred percent (100%) of the aggregate outstanding amount of the Advances
at such time (with the Swing Line Loan being attributed to the Lenders other
than the Swing Line Lender to the extent such other Lenders shall have purchased
participations in the Swing Line Loan in accordance with Section 1.1(b)(iv)) and
Letter of Credit Obligations.

“Supporting Obligations” means all supporting obligations as such term is
defined in the Code, including letters of credit and guaranties issued in
support of Accounts, Chattel Paper, Documents, General Intangibles, Instruments,
or Investment Property.

“Swing Line Advance” has the meaning assigned to it in Section 1.1(b)(i).

“Swing Line Availability” has the meaning assigned to it in Section 1.1(b)(i).

“Swing Line Commitment” shall mean, as to the Swing Line Lender, $10,000,000,
which commitment constitutes a subfacility of the Revolving Credit Commitment of
the Swing Line Lender.

“Swing Line Lender” shall mean Bank of America.

“Swing Line Loan” shall mean at any time, the aggregate amount of Swing Line
Advances outstanding to the Borrower.

“Swing Line Note” has the meaning assigned to it in Section 1.1(b)(ii).

“Synnex Canada Real Property Co” shall mean 2117974 Ontario, Inc., an Ontario
corporation.

 

ANNEX A - 28



--------------------------------------------------------------------------------

“Synnex Canada RGC Acquisition” shall mean the acquisition by the Canadian
Subsidiary of substantially all of the assets of the Redmond Group of Companies.

“Synnex GBS” shall mean Synnex GBS, Inc., a Delaware corporation.

“Synnex Mexico” shall mean Synnex de Mexico S.A. de C.V., a sociedad anonima
organized under the laws of Mexico.

“Target” shall have the meaning assigned to it in Section 6.1(b).

“Taxes” shall mean taxes, levies, imposts, deductions, Charges or withholdings,
and all liabilities with respect thereto, excluding franchise taxes and other
taxes imposed on or measured by the net income of any Lender by the United
States of America, the jurisdiction under the laws of which such Lender is
organized or the jurisdiction in which such Lender’s applicable lending office
is located or, in each case, any political subdivision thereof.

“Termination Date” shall mean the date on which (a) the Revolving Credit
Commitments have been terminated in full, and the Lenders shall have no further
obligation to make any credit extensions or financial accommodations hereunder,
(b) all outstanding Obligations have been indefeasibly paid in full in
immediately available funds in Dollars, and (c) all Letter of Credit Obligations
have been cash collateralized, canceled or backed by standby letters of credit
in accordance with Annex J.

“Third Amended and Restated Effective Date” shall mean January 23, 2009.

“Third Amended Credit Agreement” shall have the meaning assigned to it in the
Recitals of the Agreement.

“Title IV Plan” shall mean a Pension Plan, other than a Multi-employer Plan,
which is covered by Title IV of ERISA.

“Trademark License” shall mean, with respect to the Borrower or any Subsidiary
thereof, rights under any written agreement now owned or hereafter acquired by
such Person granting any right to use any Trademark or Trademark registration.

“Trademarks” shall mean all of the following in which the Borrower or any
Subsidiary thereof now holds or hereafter acquires any interest: (a) all common
law and statutory trademarks, trade names, corporate names, business names,
trade styles, service marks, logos, other source or business identifiers, prints
and labels on which any of the foregoing have appeared or appear, designs and
general intangibles of like nature, now existing or hereafter adopted or
acquired, all registrations and recordings thereof, and all applications in
connection therewith, including registrations, recordings and applications in
the United States Patent and Trademark Office or in any similar office or agency
of the United States of America, any State or Territory thereof, or any other
country or any political subdivision thereof; (b) all reissues, extensions or
renewals thereof; and (c) all licenses thereunder and together with the goodwill
associated with and symbolized by such trademark.

 

ANNEX A - 29



--------------------------------------------------------------------------------

“Trademark Security Agreement” shall mean, collectively, (i) the Subsidiary
Trademark Security Agreement, dated as of December 19, 1997, together with all
amendments, modifications and supplements thereto (including without limitation
the Omnibus Amendment), executed by ComputerLand Corporation in favor of the
Agent for the benefit of the Holders, (ii) the Subsidiary Trademark Security
Agreement, dated as of July 9, 2002, together with all amendments, modifications
and supplements thereto (including without limitation the Omnibus Amendment),
executed by License Online, Inc. (f/k/a ECLand.com) in favor of the Agent for
the benefit of the Holders, (iii) the Trademark Security Agreement, dated as of
February 12, 2007, executed by the Borrower in favor of the Agent for the
benefit of the Holders, (iv) the Trademark Security Agreement, dated as of
April 1, 2008, executed by the Borrower in favor of the Agent for the benefit of
the Holders, (v) the Trademark Security Agreement, dated as of February 12,
2007, executed by Concentrix Corporation in favor of the Agent for the benefit
of the Holders, and (vi) each other trademark security agreement, in form and
substance reasonably satisfactory to the Agent, from time to time entered into
by any Domestic Subsidiary of the Borrower under this Agreement, in each case as
amended, supplemented or otherwise modified from time to time.

“Unfunded Pension Liability” shall mean, at any time, the aggregate amount, if
any, of the sum of (a) the amount by which the present value of all accrued
benefits under each Title IV Plan exceeds the fair market value of all assets of
such Title IV Plan allocable to such benefits in accordance with Title IV of
ERISA, all determined as of the most recent valuation date for each such Title
IV Plan using the actuarial assumptions in effect under such Title IV Plan, and
(b) for a period of five (5) years following a transaction reasonably likely to
be covered by Section 4069 of ERISA, the liabilities (whether or not accrued)
that could be avoided by the Borrower, any Subsidiary thereof or any ERISA
Affiliate as a result of such transaction.

“Uniform Commercial Code jurisdiction” means any jurisdiction that had adopted
all or substantially all of Article 9 as contained in the 2000 Official Text of
the Uniform Commercial Code, as recommended by the National Conference of
Commissioners on Uniform State Laws and the American Law Institute, together
with any subsequent amendments or modifications to the Official Text.

“Unused Facility Fee” shall have the meaning assigned to it in Annex D.

“Weekly Trigger Event” shall mean that, at any time, Net Borrowing Availability
is less than the lesser of (i) $25,000,000 or (ii) 25% of the Maximum Amount.

“Welfare Plans” shall mean any welfare plan, as defined in Section 3(1) of
ERISA, which is maintained or contributed to by the Borrower, any Subsidiary
thereof or any ERISA Affiliate.

“Withdrawal Liability” shall mean, at any time, the aggregate amount of the
liabilities, if any, pursuant to Section 4201 of ERISA, and any increase in
contributions pursuant to Section 4243 of ERISA with respect to all
Multi-employer Plans.

(2) Certain Matters of Construction. (a) Except as otherwise set forth in Annex
G, any accounting term used in the Agreement or the other Loan Documents shall
have,

 

ANNEX A - 30



--------------------------------------------------------------------------------

unless otherwise specifically provided therein, the meaning customarily given
such term in accordance with GAAP.

(b) All other undefined terms contained in this Agreement or the other Loan
Documents shall, unless the context indicates otherwise, have the meanings
provided for by the Code as in effect in the State of New York to the extent the
same are used or defined therein.

(c) The words “herein,” “hereof” and “hereunder” or other words of similar
import refer to this Agreement as a whole, including the annexes, exhibits and
schedules hereto, as the same may from time to time be amended, modified or
supplemented, and not to any particular section, subsection or clause contained
in this Agreement.

(d) For purposes of this Agreement and the other Loan Documents, the following
additional rules of construction shall apply: (i) wherever from the context it
appears appropriate, each term stated in either the singular or plural shall
include the singular and the plural, and pronouns stated in the masculine,
feminine or neuter gender shall include the masculine, the feminine and the
neuter; (ii) the term “including” shall not be limiting or exclusive, unless
specifically indicated to the contrary; (iii) all references to statutes and
related regulations shall include any amendments of same and any successor
statutes and regulations; and (iv) all references to any instruments or
agreements, including references to any of the Loan Documents, shall include any
and all modifications or amendments thereto and any and all restatements,
extensions or renewals thereof.

 

ANNEX A - 31



--------------------------------------------------------------------------------

Annex B

to

Fourth Amended and Restated Credit Agreement

CASH MANAGEMENT SYSTEM1

The Borrower agrees to establish, and to maintain until the Termination Date,
the cash management system described below:

(1) Neither the Borrower nor any of its Domestic Subsidiaries shall maintain any
deposit, checking, operating or other Deposit Account except for those accounts
of the Borrower and its Domestic Subsidiaries identified in Schedule 3.20;
provided, that Schedule 3.20 may be amended from time to time to reflect
additional accounts as permitted pursuant to Section 6.17.

(2) Subject to paragraph 3 of this Annex B, commencing on the Effective Date and
continuing until the Termination Date, the Borrower shall deposit or, if
directed by the Agent, cause to be deposited directly, in either case on the
date of receipt thereof, all cash, checks, notes, drafts or other similar items
of payment relating to or constituting payments made in respect of any and all
other Collateral into a Restricted Account. Within one Business Day after any
such deposit, the Borrower shall notify the Agent as to the amount of such
deposit.

(3) The Borrower shall establish and maintain the Deposit Account designated as
the “Blocked Account” on Attachment I hereto (such account, the “Blocked
Account”), and shall cause the bank at which such account is maintained to enter
into an account control agreement (the “Blocked Account Agreement”) with the
Agent and the Borrower, in form and substance acceptable to the Agent. Such
Blocked Account Agreement shall provide, among other things, that (a) such bank
executing such agreement has no rights of setoff or recoupment or any other
claim against such Blocked Account, other than for payment of its service fees
and other charges directly related to the administration of such account and for
reimbursement of returned checks for which credit had been given to such Blocked
Account (or such Blocked Account Agreement contains other terms limiting such
bank’s setoff or recoupment rights reasonably acceptable to the Agent), and
(b) such bank agrees, upon notice from Agent, (i) subject to any right of
set-off agreed to by the Agent under clause (a) above, to sweep on a daily basis
all amounts received in the Blocked Account to the Collection Account, and
(ii) in any event, to take direction in respect of the Blocked Account,
including, without limitation, deposits into and withdrawals from the Blocked
Account, solely from the Agent. Commencing on the Closing Date and continuing
until the Termination Date, the Borrower shall cause SFC to deposit or transfer
directly to the Blocked Account all dividends or other distributions for the
account of the Borrower and all servicing fees, loans or proceeds from the sale
of Accounts by the Borrower to SFC pursuant to the Receivables Funding
Documents. In no event shall any collections on Accounts sold by the Borrower to
SFC be deposited into the Collection Account or any deposit or securities
account of the Borrower, and all such collections shall be collected only in

 

 

1

All references to Domestic Subsidiaries in this Annex B shall exclude SFC.

 

B-1



--------------------------------------------------------------------------------

accordance with the terms and conditions of the Receivables Funding Documents.
Commencing on the Closing Date and continuing until the Termination Date, the
Borrower shall cause SFC to transfer on a daily basis to the Borrower as a
dividend or as an unsecured loan all funds in any bank account maintained by SFC
in excess of funds immediately needed by SFC to pay its expenses incurred in the
ordinary course of business, such transfer to be made to the Blocked Account.

(4) The Borrower shall cause all Deposit Accounts of the Borrower or any
Domestic Subsidiary thereof (other than (i) the Mex Bank of America Account,
(ii) the Blocked Account, (iii) any Deposit Account which is utilized solely as
a disbursement account to pay payroll or as an account for qualified deferred
compensation plans; or (iv) any other Deposit Account agreed to by Agent in its
sole discretion) (any such account, a “Restricted Account”) to be subject to a
restricted account agreement, in form and substance acceptable to the Agent (a
“Restricted Account Agreement”), by and among the bank at which such account is
maintained, the Agent, and the Borrower or such Domestic Subsidiary, as
applicable. Such Restricted Account Agreement shall provide, among other things,
that (a) such bank executing such agreement has no rights of setoff or
recoupment or any other claim against such Restricted Account, other than for
payment of its service fees and other charges directly related to the
administration of such account and for reimbursement of returned checks for
which credit had been given to such Restricted Account (or such Restricted
Account Agreement contains other terms limiting such bank’s setoff or recoupment
rights reasonably acceptable to the Agent), and (b) such bank agrees (i) if
requested by the Agent, but subject to any right of set-off agreed to by the
Agent under clause (a) above, to sweep on a daily basis all amounts received in
the Restricted Account to the Collection Account, and (ii) in any event, upon
notice from the Agent, to take direction in respect of the Restricted Account,
including, without limitation, deposits into and withdrawals from the Restricted
Account, solely from the Agent; provided that, for the avoidance of doubt, Agent
may deliver such a request under the foregoing clause (b) as and when permitted
under the Credit Agreement (including without limitation Section 8.2) and the
Loan Documents.

(5) At any time: (a) Net Borrowing Availability is less than or equal to
$20,000,000, or (b) upon Agent’s election, a Default or Event of Default has
occurred and is continuing, amounts outstanding under the Revolving Credit Loan
shall be reduced through daily sweeps on each Business Day, by wire transfer, of
the monies deposited into the Blocked Account as provided in this Annex B. The
Borrower acknowledges that it shall have no right to gain access to any of the
moneys in the Blocked Account or the Collection Account.

(6) The Borrower hereby designates the Restricted Accounts of Borrower
identified as the “Disbursement Accounts” on Attachment I (the “Disbursement
Accounts”) as the Restricted Accounts into which the Agent shall, from time to
time, deposit proceeds of Revolving Credit Advances and Swing Line Advances made
to the Borrower pursuant to Section 1.1 for use solely in accordance with the
provisions of Section 1.3. All of the Disbursement Accounts as of the Effective
Date are listed in Attachment I hereto.

(7) So long as no Default or Event of Default has occurred and is continuing,
the Borrower may, after giving five (5) day’s prior written notice to the Agent,
amend Attachment I hereto to add or replace a Restricted Account or Disbursement
Account; provided,

 

B-2



--------------------------------------------------------------------------------

that within 30 days after the opening of such account, the Borrower or the
relevant Domestic Subsidiary, as applicable, and such bank shall have executed
and delivered to the Agent a Restricted Account Agreement. Notwithstanding the
foregoing, Attachment I hereto may not be amended at any time Net Borrowing
Availability is less than or equal to $20,000,000 unless (a) the Agent shall
have consented to such amendment, and (b) at the time of the opening of such
account, the Borrower and such bank shall have executed and delivered to the
Agent a Restricted Account Agreement. The Borrower shall, or shall cause each of
its Domestic Subsidiaries to, as applicable, close any of its accounts (and
establish replacement accounts in accordance with the foregoing sentence) within
30 days of notice from the Agent that the creditworthiness of the bank holding
such accounts is no longer acceptable in the Agent’s sole judgment or, with
respect to a bank which is a party to the Blocked Account Agreement or one or
more Restricted Account Agreements, such bank has defaulted in its obligations
under any such Blocked Account Agreement or Restricted Account Agreement, as
applicable. Each of the Blocked Account and the Restricted Accounts shall be a
cash collateral account with all cash, checks and other similar items of payment
in such accounts securing payment of the Obligations, and in which the Borrower
shall have granted a first priority perfected Lien to the Agent for the benefit
of the Lenders pursuant to a Security Agreement.

(8) All amounts deposited in the Collection Account shall be deemed received by
the Agent in accordance with the terms of Section 1.8 and shall be applied (and
allocated) by the Agent in accordance with the terms of Section 1.8. In no event
shall any amount be so applied unless and until such amount shall have been
credited in immediately available funds to the Collection Account.

(9) The Borrower hereby constitutes and irrevocably appoints the Agent its true
and lawful attorney, with full power of substitution, to demand, collect,
receive and sue for all amounts which may become due or payable under the
Blocked Account or any Restricted Account, and to execute all withdrawal
receipts or other orders for the Borrower, in its own name or in the Borrower’s
name or otherwise, which the Agent deems necessary or appropriate to protect and
preserve its right, title and interest in such accounts, in each case consistent
with the exercise of its rights and remedies under Credit Agreement and the
other Loan Documents (including without limitation the Power of Attorney
executed by Borrower in connection with the Borrower Security Agreement).

(10) Upon the request of the Agent, the Borrower shall forward to the Agent, on
a daily basis, evidence of the deposit of all items of payment received by the
Borrower into the Blocked Account, any Restricted Account or the Collection
Account and copies of all such checks and other items, together with a statement
showing the application of those items relating to payments on Collateral and a
collection report with regard thereto in form and substance satisfactory to the
Agent.

(11) Other than any securities accounts utilized solely for qualified deferred
compensation plans in accordance with, and subject to the limitations contained
in, Section 6.2(d), the Borrower shall cause, and shall cause each of its
Domestic Subsidiaries to cause, all securities accounts of the Borrower or any
Domestic Subsidiary thereof to be subject to a Control Agreement between Agent,
the relevant securities intermediary and the Borrower or such Domestic
Subsidiary, as applicable.

 

B-3



--------------------------------------------------------------------------------

(12) Notwithstanding anything herein to the contrary, and without limiting
Section 2 of this Annex B, at any time that a Default or Event of Default exists
due to a breach of any of the financial covenants set forth in Annex G, or an
Event of Default exists under Section 8.1(a) or Section 8.1(f)(ii), (a) the
Borrower shall cause all remittances, receipts and other sums of any kind
payable to the Borrower or any Domestic Subsidiary thereof (other than the
Excluded Assets or any proceeds thereof) to be directed to the Collection
Account, (b) any such remittances, receipts or other sums received by any such
company shall be held in trust for the account of the Agent and shall be
promptly deposited into the Collection Account, and (c) the Borrower and its
Domestic Subsidiaries shall have no rights to such funds once deposited into the
Collection Account.

 

B-4



--------------------------------------------------------------------------------

ATTACHMENT I TO ANNEX B

LIST OF BLOCKED ACCOUNT, RESTRICTED ACCOUNTS AND DISBURSEMENT ACCOUNTS

[See Attached]

 

B-1



--------------------------------------------------------------------------------

Annex C

to

Fourth Amended and Restated Credit Agreement

SCHEDULE OF CLOSING DOCUMENTS

[See Attached]

 

C-1



--------------------------------------------------------------------------------

Annex D

to

Fourth Amended and Restated Credit Agreement

SCHEDULE OF CERTAIN FEES

(1) Fee Letter. The Borrower shall pay to the Agent the fees described in the
Fee Letter.

(2) Unused Facility Fee. The Borrower shall pay to the Agent, for the account of
the Lenders, an unused facility fee (the “Unused Facility Fee”), equal to
(i) if, at any time during the preceding calendar month, the outstanding
principal balance of the Revolving Credit Loan is less than 50% of the Lenders’
Revolving Credit Commitments at such time, one-half of one percent (0.50%) per
annum on the average unused daily balance of the Lenders’ Revolving Credit
Commitments, and (ii) in all other cases, thirty-five hundredths of one percent
(0.35%) per annum on the average unused daily balance of the Lenders’ Revolving
Credit Commitments, in each case commencing on the Effective Date, payable in
arrears (A) for the preceding calendar month, on the first Business Day of the
succeeding calendar month, and (B) on the Commitment Termination Date. All
computations of the Unused Facility Fee shall be made by the Agent on the basis
of a three hundred sixty (360) day year, and for the actual number of days
occurring in the period for which such fee is payable. For purposes of computing
the Unused Facility Fee, the Swing Line Loan shall be considered usage of the
Lenders’ Revolving Credit Commitments. So long as it remains a Non-Funding
Lender, no Non-Funding Lender shall be entitled to receive its Pro Rata Share of
the Unused Facility Fee.

(3) Collateral Examination Charge. Borrower shall pay Agent a fee of $850 per
day per individual (or the then prevailing rate charged by Agent, whichever is
greater) plus all out-of-pocket costs and expenses in connection with one (or,
if Agent in its Credit Judgment so requires, two) field examination per year (or
more if a Default or Event of Default shall have occurred and be continuing).

 

D-1



--------------------------------------------------------------------------------

Annex E

to

Fourth Amended and Restated Credit Agreement

FINANCIAL STATEMENTS, PROJECTIONS AND NOTICES

The following (each to be in form and substance acceptable to the Agent):

(1) Borrowing Base Certificate.

(a) So long as no Default or Event of Default is then continuing, as soon as
available, and in any event no later than 5:00 p.m. (New York time) on the
twelfth Business Day of each Fiscal Month, a Borrowing Base Certificate for the
Borrower as of the last day of the previous Fiscal Month.

(b) Upon the occurrence of a Weekly Trigger Event, so long as no Default or
Event of Default is then continuing, no later than 5:00 p.m. (New York time) on
each Tuesday (other than any Tuesday occurring during a week in which a
Borrowing Base Certificate is delivered under Section 1 above), a Borrowing Base
Certificate for the Borrower, prepared as of the end of business for the prior
week.

(c) Notwithstanding anything to the contrary in this Annex E, if a Default or
Event of Default has occurred, no later than 5:00 p.m. (New York time) on the
Business Day immediately following the date on which the daily reporting
obligation arose, a Borrowing Base Certificate, prepared by the Borrower as of
the close of business on the immediately preceding Business Day, provided that
the Borrower shall be required to update those portions of the Borrowing Base
Certificate relating to Inventory Reconciliation, Inventory Turnover and
Accounts Payable Aging only as and when requested by the Agent (and in any event
on at least a weekly basis). The Borrower shall be required to deliver a daily
Borrowing Base Certificate (and, if requested by the Agent, such reports) under
this clause (c) by no later than 5:00 p.m. (New York time) on each Business Day
thereafter (each such certificate relating to the immediately preceding Business
Day) unless and until such Default or Event of Default is no longer outstanding,
in which case the Borrower shall be required to deliver to the Agent Borrowing
Base Certificates as and when required by clauses (a) and (b) of this Section 1.

(2) As soon as available, and in any event within forty-five (45) days after the
end of each Fiscal Quarter (excluding the period ending on November 30 of each
year), financial information regarding the Borrower and its Subsidiaries,
certified by the Chief Financial Officer of the Borrower, consisting of
consolidated and consolidating (i) unaudited balance sheets as of the close of
such Fiscal Quarter and the related statement of income for that portion of the
fiscal year ending as of the close of such Fiscal Quarter and (ii) unaudited
statement of income for such Fiscal Quarter, setting forth in comparative form
the figures for the corresponding period in the prior year and the figures
contained in the Projections for such Fiscal Year, all prepared in accordance
with GAAP. Such financial information shall be accompanied by the certification
of the Chief Financial Officer of the Borrower that (A) such financial

 

E-1



--------------------------------------------------------------------------------

information presents fairly in accordance with GAAP the financial position and
results of operations of the Borrower and its Subsidiaries, on a consolidated
and consolidating basis, in each case as at the end of such Fiscal Quarter and
for the period then ended, and (B) any other information presented is true,
correct and complete in all material respects and that there was no Default or
Event of Default in existence as of such time or, if a Default or Event of
Default shall have occurred and be continuing, describing the nature thereof and
all efforts undertaken to cure such Default or Event of Default. In addition,
the Borrower shall furnish, or cause to be furnished, to the Agent, within
forty-five (45) days after the end of each Fiscal Quarter, (X) a statement in
reasonable detail showing compliance with the negative covenants contained in
Article 6 of this Agreement, in the form and substance attached hereto as
Exhibit A, and(Y) a statement in reasonable detail showing the calculations used
in determining compliance with each financial covenant set forth in Annex G and
(z) an itemized listing of all Guaranteed Debt of the Borrower and its Domestic
Subsidiaries at the end of such Fiscal Quarter.

(3) As soon as available and in any event within ninety (90) days after the
close of each Fiscal Year:

(a) copies of the annual audited consolidated and unaudited consolidating
financial statements of the Borrower and its Subsidiaries, consisting of a
balance sheet and statement of operations, retained earnings and cash flow,
setting forth in comparative form the figures for the previous Fiscal Year and
the budgeted figures for the Fiscal Year just ended, which financial statements
shall be prepared in accordance with GAAP, certified as to the audited financial
statements without qualification by an Independent Accounting Firm and reviewed
by such Independent Accounting Firm as to the unaudited financial statements,
and accompanied by (i) a statement in reasonable detail showing the calculations
used in determining the Borrower’s compliance with the financial covenants set
forth in Annex G, and (ii) a report from such Independent Accounting Firm to the
effect that in connection with their audit examination, they did not become
aware of any Default, or Event of Default, or specifying those Defaults or
Events of Default, of which they became aware;

(b) a report of the Borrower executed on its behalf by its Chief Executive
Officer or the Chief Financial Officer setting forth management’s discussion and
analysis of all current income statement, balance sheet and cash flow financial
trends;

(c) the annual letter from the Borrower’s Chief Executive Officer or Chief
Financial Officer to such accountants in connection with their audit examination
detailing the Borrower’s material contingent liabilities and material
litigation, ERISA, labor and environmental matters; and

(d) a certification of the Chief Executive Officer or Chief Financial Officer of
the Borrower that all such financial statements are complete and correct and
present fairly in accordance with GAAP the financial position, the results of
operations and the changes in financial position of the Borrower and its
Subsidiaries as at the end of such Fiscal Year and for the period then ended,
and that there was no Default or Event of Default in existence as of such time
or specifying those Defaults or Events of Default of which he or she was aware.

 

E-2



--------------------------------------------------------------------------------

(4) Not later than sixty (60) days after the commencement of each Fiscal Year,
financial projections for such Fiscal Year, which shall include quarterly
financial projections (including a capital expenditures budget) for the Borrower
and its Subsidiaries acceptable to the Agent for such Fiscal Year (similar in
form and content to the Projections) approved by the Borrower’s board of
directors and, in each case, which includes the following:

(a) projected balance sheets of the Borrower and its Subsidiaries for such
Fiscal Year, on a quarterly basis:

(b) projected depreciation, amortization, capital expenditures, Debt service
payments and any other items reasonably requested by the Agent for such Fiscal
Year, on a quarterly basis;

(c) projected statements of operations of the Borrower and its Subsidiaries for
such Fiscal Year, on a quarterly basis; and

in each case together with a description of major assumptions used in generating
such balance sheets, cash flows and income statements, and other appropriate
supporting details as requested by the Agent.

(5) As soon as practicable, but in any event within two (2) Business Days after
the Borrower becomes aware of the existence of any Default or Event of Default,
or any development or other information that would have a Material Adverse
Effect, telephonic or telegraphic notice specifying the nature of such Default
or Event of Default or development or information, including the anticipated
effect thereof, which notice shall be promptly confirmed in writing within five
(5) days.

(6) Upon the Agent’s request, copies of all federal, state, local and foreign
tax returns, information returns and reports in respect of income, franchise or
other taxes on or measured by income filed by the Borrower or any Subsidiary
thereof.

(7) Promptly upon their becoming available, copies of any final registration
statements and the regular, periodic and special reports, if any, which the
Borrower shall have filed with the Securities and Exchange Commission (or any
governmental agency substituted therefor) or any national securities exchange
and copies of all management letters delivered to the Borrower or any of its
Subsidiaries by its accountants.

(8) Promptly upon the mailing thereof to the shareholders of the Borrower
generally, copies of all financial statements, reports and proxy statements so
mailed.

(9) As soon as possible, and in any event within five (5) days after the
Borrower knows or has reason to believe that any of the events or conditions
specified below with respect to any Plan or Multiemployer Plan has occurred or
exists, a statement signed by the Chief Financial Officer of the Borrower
setting forth details respecting such event or condition and the action, if any,
that the Borrower, Subsidiary thereof or ERISA Affiliate proposes to take with
respect thereto (and a copy of any report or notice required to be filed with or
given to PBGC by the Borrower, any Subsidiary thereof or any ERISA Affiliate
with respect to such event or condition):

 

E-3



--------------------------------------------------------------------------------

(a) any reportable event, as defined in Section 4043(b) of ERISA and the
regulations issued thereunder, with respect to a Plan, as to which PBGC has not
by regulation waived the requirement of Section 4043(a) of ERISA that it be
notified within 30 days of the occurrence of such event (provided that a failure
to meet the minimum funding standard of Section 412 of the IRC or Section 302 of
ERISA shall be a reportable event regardless of the issuance of any waivers in
accordance with Section 412(d) of the IRC);

(b) the filing under Section 4041 of ERISA of a notice of intent to terminate
any Plan or the termination of any Plan;

(c) the institution by PBGC of proceedings under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Borrower, any Subsidiary thereof or any ERISA Affiliate of a
notice from a Multiemployer Plan that such action has been taken by PBGC with
respect to such Multiemployer Plan;

(d) the complete or partial withdrawal by the Borrower, any Subsidiary thereof
or any ERISA Affiliate under Section 4201 or 4204 of ERISA from a Multiemployer
Plan, or the receipt by the Borrower, any Subsidiary thereof or any ERISA
Affiliate of notice from a Multiemployer Plan that it is in reorganization or
insolvency pursuant to Section 4241 or 4245 of ERISA or that it intends to
terminate or has terminated under Section 4041A of ERISA; and

(e) the institution of a proceeding by a fiduciary of any Multiemployer Plan
against the Borrower, any Subsidiary thereof or any ERISA Affiliate to enforce
Section 515 of ERISA, which proceeding is not dismissed within 30 days.

(10) Promptly, and in any event within ten (10) Business Days thereof, notice:
(i) of a default by the Borrower in the payment of any rent or other charges
under any Lease with the Borrower or of a default by the Borrower in the payment
of any warehouse or storage charge, in each instance, beyond thirty (30) days
after due date (or if no due date, thirty (30) days after receipt of an invoice
for such charge) or of an event of default or other event, act or condition that
permits a landlord, warehouseman or carrier to terminate a Lease or warehouse or
storage arrangement or a landlord, warehouseman or carrier to exercise other
default remedies thereunder, or of any termination of such Lease (other than
upon the end of the scheduled term thereof) or (ii) of the receipt by the
Borrower of a notice from a landlord, warehouseman or carrier of such a payment
default or of the termination of such Lease (whether such termination is
immediately effective or effective after lapse of time or otherwise).

(11) Such other reports and information respecting the Borrower’s or any of its
Subsidiaries’ business, financial condition or prospects as the Agent may, from
time to time, reasonably request.

(12) The Borrower, at its own expense, shall deliver to Agent an appraisal of
the Inventory of the Borrower, such appraisal to be conducted by an appraiser,
and otherwise in form and substance, reasonably satisfactory to Agent (i) at
least twice during each calendar year,

 

E-4



--------------------------------------------------------------------------------

and (ii) upon the request of the Agent at any time after Net Borrowing
Availability shall have been less than $10,000,000 for any period of five
(5) consecutive days.

(13) As soon as possible, and in any event within five (5) days after the
Borrower knows of any of the following: (i) any representation proceedings
commencing with the National Labor Relations Board or any similar Governmental
Authority, (ii) any labor organization or group of employees of the Borrower or
any of its Domestic Subsidiaries making a demand for recognition, and (iii) any
material complaints or charges against the Borrower or any of its Domestic
Subsidiaries filed with any federal, state, local or foreign court, governmental
agency or arbitrator based on, arising out of, in connection with, or otherwise
relating to the employment or termination of employment by the Borrower or any
of its Domestic Subsidiaries of any individual.

 

E-5



--------------------------------------------------------------------------------

Annex F

to

Fourth Amended and Restated Credit Agreement

INSURANCE REQUIREMENTS

(1) Coverage Requirements. The insurance policies maintained by the Borrower and
its Subsidiaries shall provide for, without limitation, the following insurance
coverage:

(a) “All Risk” physical damage insurance on all of the Borrower’s and its
Subsidiaries’ tangible real and personal property and assets, wherever located,
including Inventory located at premises not owned or leased by the Borrower and
covers, without limitation, fire and extended coverage, boiler and machinery
coverage, flood, theft, burglary, explosion, collapse, business interruption,
and all other hazards and risks ordinarily insured against by owners or users of
such properties in similar businesses. All policies of insurance on such real
and personal property constituting Collateral contain an endorsement, in form
and substance acceptable to the Agent, showing loss payable to the Agent
(Form 438 BFU or its equivalent) and extra expense and business interruption
endorsements. Such endorsement, or an independent instrument furnished to the
Agent, provides that the insurance companies will give the Agent at least thirty
(30) days prior written notice before any such policy or policies of insurance
shall be materially altered or canceled and that no act or default of the
Borrower or any other Person shall affect the right of the Agent to recover
under such policy or policies of insurance in case of loss or damage;

(b) Comprehensive general liability insurance on an “occurrence basis” against
claims for personal injury, bodily injury and property damage with a minimum
limit of $1,000,000 per occurrence and $2,000,000 in the aggregate. Such
coverage includes, without limitation, premises/operations, broad form
contractual liability, underground, explosion and collapse hazard, independent
contractors and broad form property coverage. The Agent, on behalf of the
Holders, shall be named as an additional insured under such insurance;

(c) Statutory limits of worker’s compensation insurance which includes
employee’s occupational disease and employer’s liability in the amount of
$1,000,000 for each accident or occurrence;

(d) Automobile liability insurance for all owned, non-owned or hired automobiles
against claims for personal injury, bodily injury and property damage with a
minimum combined single limit of $1,000,000 per occurrence;

(e) Umbrella insurance of $25,000,000 per occurrence and $25,000,000 in the
aggregate; and

 

F-1



--------------------------------------------------------------------------------

(f) Crime insurance with respect to employee dishonesty in an amount not less
than $1,000,000.

All of such policies (i) shall have deductibles acceptable to the Agent;
(ii) shall provide that the Agent will be notified by written notice at least
thirty (30) days prior to such policy’s cancellation or material modification;
(iii) are in full force and effect; (iv) are in form and with insurers
recognized as adequate by the Agent (insurers with an A.M. Best rating lower
than “A” will not be considered adequate); and (v) provide coverage of such
risks and for such amounts as is customarily maintained for businesses of the
scope and size of the Borrower’s or Subsidiary’s and as otherwise acceptable to
the Agent. Each insurance policy contains a clause which provides that the
Agent’s interest under such policy shall not be invalidated by any act or
omission to act of, or any breach of warranty by, the insured, or by any change
in the title, ownership or possession of the insured property, or by the use of
the property for purposes more hazardous than is permitted in such policy. The
Borrower has delivered to the Agent a certificate of insurance that evidences
the existence of each policy of insurance, payment of all premiums therefor and
compliance with all provisions of this Agreement.

 

F-2



--------------------------------------------------------------------------------

Annex G

to

Fourth Amended and Restated Credit Agreement

FINANCIAL COVENANTS

(1) Financial Covenants. The Borrower and its Subsidiaries shall not breach or
fail to comply (or permit the breach or failure to comply) with any of the
following financial covenants:

(a) Minimum Net Worth. The Borrower and its Subsidiaries on a consolidated basis
shall have a Net Worth, as of the end of the Fiscal Quarter ending on
November 30, 2005, of not less than $300,000,000. Thereafter, the Borrower and
its Subsidiaries on a consolidated basis shall have, as of the end of each
Fiscal Quarter in each Fiscal Year ending on or after November 30, 2006, a Net
Worth of not less than the sum of (i) the Net Worth required hereunder for the
immediately preceding Fiscal Year plus (ii) an amount equal to fifty percent
(50%) of the positive net income of the Borrower and its Subsidiaries on a
consolidated basis for such immediately preceding Fiscal Year plus (iii) an
amount equal to one hundred percent (100%) of the amount of any equity raised by
or capital contributed to the Borrower during such immediately preceding Fiscal
Year.

(b) Minimum Fixed Charge Coverage Ratio. The Borrower, on a consolidated basis
with its Subsidiaries, shall have for each Rolling Period, a Fixed Charge
Coverage Ratio to be greater than the ratio set forth below at the end of each
Fiscal Quarter set forth below.

 

Fiscal Quarter Ending In   Minimum Ratio November 2008 and each Fiscal Quarter
thereafter   1.25 to 1.00

(2) Definitions and Rules of Construction.

(a) Defined Terms. Capitalized terms used in this Annex G and not defined in
Annex A to this Agreement shall have the following respective meanings:

“Capital Expenditures” shall mean, with respect to any Person, all expenditures
(by the expenditure of cash or the incurrence of Debt) by such Person during any
measuring period for any fixed assets or improvements or for replacements,
substitutions or additions thereto, that have a useful life of more than one
year and that are required to be capitalized under GAAP; provided, however, that
“Capital Expenditures” shall exclude (A) the purchase price of up to $12,500,000
paid or to be paid by Canadian Subsidiary in connection with its acquisition of
Synnex Canada Real Property Co.; and (B) expenditures made with respect to
property to the extent (and only to the extent) such expenditures are made from
the

 

G-1



--------------------------------------------------------------------------------

proceeds of property insurance used to restore or replace property that has been
the subject of a casualty event covered by such insurance.

“EBITDA” shall mean, with respect to the Borrower and its Subsidiaries for any
fiscal period, the amount equal to (a) consolidated net income for such period,
minus (b) the sum of (i) interest income (excluding any fee income characterized
as interest income in accordance with GAAP and earned under any contracts
entered into by the Borrower or any such Subsidiary, or any reseller customer
thereof, with any governmental authority of the United Mexican States),
(ii) gain from extraordinary items for such period, (iii) any aggregate net gain
(but not any aggregate net loss) during such period arising from the sale,
exchange or other disposition of capital assets by such Person (including any
fixed assets, whether tangible or intangible, all inventory sold in conjunction
with the disposition of fixed assets and all securities), and (iv) any other
non-cash gains that have been added in determining consolidated net income
(including LIFO adjustments), in each case to the extent included in the
calculation of consolidated net income of such Person for such period in
accordance with GAAP, but without duplication, plus (c) the sum of (i) any
provision for income taxes, (ii) Interest Expense, (iii) loss from extraordinary
items for such period, (iv) the amount of non-cash charges (including
depreciation, amortization and LIFO adjustments) for such period, (v) amortized
debt discount for such period, and (vi) the amount of any deduction to
consolidated net income as the result of any grant to any members of the
management of such Person of any Stock, in each case to the extent included in
the calculation of consolidated net income of such Person for such period in
accordance with GAAP, but without duplication. For purposes of this definition,
the following items shall be excluded in determining consolidated net income of
a Person: (A) the income (or deficit) of any other Person accrued prior to the
date it became a Subsidiary of, or was merged or consolidated into, such Person
or any of such Person’s Subsidiaries; (B) the income (or deficit) of any other
Person (other than a Subsidiary) in which such Person has an ownership interest,
except to the extent any such income has actually been received by such Person
in the form of cash dividends or distributions; (C) the undistributed earnings
of any Subsidiary of such Person to the extent that the declaration or payment
of dividends or similar distributions by such Subsidiary is not at the time
permitted by the terms of any contractual obligation or requirement of law
applicable to such Subsidiary; (D) any restoration to income of any contingency
reserve, except to the extent that provision for such reserve was made out of
income accrued during such period; (E) any write-up of any asset; (F) any net
gain from the collection of the proceeds of life insurance policies; (G) any net
gain arising from the acquisition of any securities, or the extinguishment,
under GAAP, of any Debt, of such Person, (H) in the case of a successor to such
Person by consolidation or merger or as a transferee of its assets, any earnings
of such successor prior to such consolidation, merger or transfer of assets, and
(I) any deferred credit representing the excess of equity in any Subsidiary of
such Person at the date of acquisition of such Subsidiary over the cost to such
Person of the investment in such Subsidiary.

“Fixed Charge Coverage Ratio” shall mean, as of any date, the ratio of
(a) EBITDA for the Rolling Period ending on such date to (b) Fixed Charges for
such period.

“Fixed Charges” shall mean, with respect to any fiscal period of the Borrower,
the sum of (a) cash Interest Expense during such period, plus (b) regularly
scheduled payments of principal on Debt of the Borrower and its Subsidiaries
paid during such period (other than regularly scheduled payments or principal in
respect of Debt owing under this

 

G-2



--------------------------------------------------------------------------------

Agreement and the Receivables Funding Agreement), plus (c) the aggregate amount
of all Capital Expenditures made by the Borrower and its Subsidiaries during
such period, plus (d) income tax expense during such period, plus (e) any
dividend, return of capital or any other distribution in connection with its
Stock.

“Interest Expense” shall mean, with respect to any fiscal period of the
Borrower, interest expense (whether cash or non-cash) of the Borrower and its
Subsidiaries on a consolidated basis for such period, including amortization of
original issue discount on any Debt and of all fees payable in connection with
the incurrence of such Debt (to the extent included in interest expense), the
interest portion of any deferred payment obligation and the interest component
of any Capital Lease Obligation.

“Net Worth” shall mean, as of any date, the excess of (a) the consolidated
assets of the Borrower and its Subsidiaries over (b) the consolidated
liabilities of the Borrower and its Subsidiaries as determined in accordance
with GAAP.

“Rolling Period” shall mean, as of the end of any Fiscal Quarter of the
Borrower, the immediately preceding four (4) Fiscal Quarters, including the
Fiscal Quarter then ending.

(b) Rules of Construction. Any accounting term used in this Annex G shall have,
unless otherwise specifically provided in this Annex G, the meaning customarily
given such term in accordance with GAAP, and all financial computations shall be
computed, unless otherwise specifically provided in this Annex G, on a
consolidated basis in accordance with GAAP consistently applied. That certain
items or computations are explicitly modified by the phrase “in accordance with
GAAP” shall in no way be construed to limit the foregoing. In the event that any
“Accounting Changes” (as defined below) occur and such changes result in a
change in the calculation of the financial covenants, standards or terms used in
this Annex G or elsewhere in this Agreement then the Borrower and the Agent
agree to enter into negotiations in order to amend such provisions of this
Agreement so as equitably to reflect such Accounting Changes with the desired
result that the criteria for evaluating the Borrower’s financial condition shall
be the same after giving effect to such Accounting Changes as if such Accounting
Changes had not been made. “Accounting Changes” means (i) changes in accounting
principles required by the promulgation of any rule, regulation, pronouncement
or opinion by the Financial Accounting Standards Board of the American Institute
of Certified Public Accountants (or successor thereto or any agency with similar
functions), and (ii) changes in accounting principles concurred in by the
Borrower’s Independent Accounting Firm. In the event that the parties to this
Agreement shall have agreed upon any such required amendment, then, after such
amendment has been evidenced in writing and the underlying Accounting Change
with respect thereto has been implemented, any reference to GAAP contained in
this Annex G shall, only to the extent of such Accounting Change, refer to GAAP,
consistently applied after giving effect to the implementation of such
Accounting Change. If the parties to this Agreement cannot agree upon any
required amendment within thirty (30) days following the date of implementation
of any Accounting Change, then all financial statements delivered in accordance
with Annex E to this Agreement (other than audited annual financial

 

G-3



--------------------------------------------------------------------------------

statements which shall be prepared in accordance with GAAP) and all calculations
of financial covenants and other standards and terms in accordance with this
Annex G shall be prepared, delivered and made without regard to the underlying
Accounting Change.

 

G-4



--------------------------------------------------------------------------------

Annex H

to

Fourth Amended and Restated Credit Agreement

LENDERS’ WIRE TRANSFER INFORMATION

Bank of America, N.A.:

Bank name:   Bank of America, N.A.

Address:       New York, New York

Account name: Bank of America Business Capital

Account number: 9370014304

ABA number: 026-009-593

Reference:     SYNNEX Corp.

 

H-1



--------------------------------------------------------------------------------

Annex I

to

Fourth Amended and Restated Credit Agreement

NOTICE ADDRESSES

 

(A) If to Agent, at

Bank of America, N.A.

55 S. Lake Avenue, Suite 900

Pasadena, CA 91101

Attn: Rob Dalton or Account Executive

Telecopy: (626) 584-4600

Telephone No.: (626) 584-4509

with copies to:

Dewey & LeBoeuf LLP

333 South Grand Avenue, Suite 2600

Los Angeles, CA 90071

Attention: Marshall C. Stoddard, Jr., Esq.

Telecopier No.: (213) 621-6100

Telephone No.: (213) 621-6110

 

(B) If to the Borrower, at

Synnex Corporation

44201 Nobel Drive

Fremont, CA 94538

Attention: Chief Operating Officer

Telecopier No.: (510) 668-3707

Telephone No.: (510) 668-3677

with a copy to

Synnex Corporation

44201 Nobel Drive

Fremont, California 94538

Attention: General Counsel

Telecopier No.: (510) 668-3707

Telephone No.: (510) 668-3668

 

I-1



--------------------------------------------------------------------------------

ANNEX J

to

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

LETTERS OF CREDIT

(a) Issuance. Subject to the terms and conditions of the Agreement, Agent and
Lenders agree to incur, from time to time until 30 days prior to the Commitment
Termination Date, upon the request of Borrower and for Borrower’s account,
Letter of Credit Obligations by causing Letters of Credit to be issued by Bank
of America or an Affiliate of Bank of America (each, an “L/C Issuer”) for
Borrower’s account and guaranteed by Agent; provided, that if the L/C Issuer is
a Lender, then such Letters of Credit shall not be guaranteed by Agent but
rather each Lender shall, subject to the terms and conditions hereinafter set
forth, purchase (or be deemed to have purchased) risk participations in all such
Letters of Credit issued with the written consent of Agent, as more fully
described in paragraph (b)(ii) below. The aggregate amount of all such Letter of
Credit Obligations shall not at any time exceed the least of (i) Thirty-Five
Million Dollars ($35,000,000) (the “L/C Sublimit”), and (ii) the Maximum Amount
less the aggregate outstanding principal balance of the Revolving Credit
Advances and the Swing Line Loan, and (iii) the Borrowing Base less the
aggregate outstanding principal balance of the Revolving Credit Advances and the
Swing Line Loan. No such Letter of Credit shall have an expiry date that is more
than one year following the date of issuance thereof, unless otherwise
determined by Agent in its sole discretion (including with respect to customary
evergreen provisions), and neither Agent nor Lenders shall be under any
obligation to incur Letter of Credit Obligations in respect of, or purchase risk
participations in, any Letter of Credit having an expiry date that is later than
the Commitment Termination Date.

(b) Advances Automatic; Participations. (i) In the event that Agent or any
Lender shall make any payment on or pursuant to any Letter of Credit Obligation,
such payment shall then be deemed automatically to constitute a Revolving Credit
Advance under Section 1.1(a) of the Agreement regardless of whether a Default or
Event of Default has occurred and is continuing and notwithstanding Borrower’s
failure to satisfy the conditions precedent set forth in Section 2 of the
Agreement, and each Lender shall be obligated to pay its Pro Rata Share thereof
in accordance with the Agreement. The failure of any Lender to make available to
Agent for Agent’s own account its Pro Rata Share of any such Revolving Credit
Advance or payment by Agent under or in respect of a Letter of Credit shall not
relieve any other Lender of its obligation hereunder to make available to Agent
its Pro Rata Share thereof, but no Lender shall be responsible for the failure
of any other Lender to make available such other Lender’s Pro Rata Share of any
such payment.

(ii) If it shall be illegal or unlawful for Borrower to incur Revolving Credit
Advances as contemplated by paragraph (b)(i) above because of an Event of
Default described in Sections 8.1(f)(ii) or (g) or otherwise or if it shall be
illegal or unlawful for any Lender to be deemed to have assumed a ratable share
of the reimbursement obligations owed to an L/C Issuer, or if the L/C Issuer is
a Lender, then (i) immediately and without further action

 

J-1



--------------------------------------------------------------------------------

whatsoever, each Lender shall be deemed to have irrevocably and unconditionally
purchased from Agent (or such L/C Issuer, as the case may be) an undivided
interest and participation equal to such Lender’s Pro Rata Share (based on the
Revolving Credit Commitments) of the Letter of Credit Obligations in respect of
all Letters of Credit then outstanding and (ii) thereafter, immediately upon
issuance of any Letter of Credit, each Lender shall be deemed to have
irrevocably and unconditionally purchased from Agent (or such L/C Issuer, as the
case may be) an undivided interest and participation in such Lender’s Pro Rata
Share (based on the Revolving Credit Commitments) of the Letter of Credit
Obligations with respect to such Letter of Credit on the date of such issuance.
Each Lender shall fund its participation in all payments or disbursements made
under the Letters of Credit in the same manner as provided in the Agreement with
respect to Revolving Credit Advances.

(c) Cash Collateral. (i) If Borrower is required to provide cash collateral for
any Letter of Credit Obligations pursuant to the Agreement, including
Section 8.2 of the Agreement, prior to the Commitment Termination Date, Borrower
will pay to Agent for the ratable benefit of itself and Lenders cash or Cash
Equivalents acceptable to Agent in an amount equal to 105% of the maximum amount
then available to be drawn under each applicable Letter of Credit outstanding.
Such funds or Cash Equivalents shall be held by Agent in a cash collateral
account (the “Cash Collateral Account”) maintained at a bank or financial
institution acceptable to Agent. The Cash Collateral Account shall be in the
name of Borrower and shall be pledged to, and subject to the control of, Agent,
for the benefit of Agent and Lenders, in a manner satisfactory to Agent.
Borrower hereby pledges and grants to Agent, on behalf of the Holders, a
security interest in all such funds and Cash Equivalents held in the Cash
Collateral Account from time to time and all proceeds thereof, as security for
the payment of all amounts due in respect of the Letter of Credit Obligations
and other Obligations, whether or not then due. The Agreement, including this
Annex J, shall constitute a security agreement under applicable law.

(ii) If any Letter of Credit Obligations, whether or not then due and payable,
shall for any reason be outstanding on the Commitment Termination Date, Borrower
shall either (A) provide cash collateral therefor in the manner described above,
or (B) cause all such Letters of Credit and guaranties thereof, if any, to be
canceled and returned, or (C) deliver a stand-by letter (or letters) of credit
in guarantee of such Letter of Credit Obligations, which stand-by letter (or
letters) of credit shall be of like tenor and duration (plus thirty
(30) additional days) as, and in an amount equal to 105% of the aggregate
maximum amount then available to be drawn under, the Letters of Credit to which
such outstanding Letter of Credit Obligations relate and shall be issued by a
Person, and shall be subject to such terms and conditions, as are be
satisfactory to Agent in its sole discretion.

(iii) From time to time after funds are deposited in the Cash Collateral Account
by Borrower, whether before or after the Commitment Termination Date, Agent may
apply such funds or Cash Equivalents then held in the Cash Collateral Account to
the payment of any amounts, and in such order as Agent may elect, as shall be or
shall become due and payable by Borrower to Agent and Lenders with respect to
such Letter of Credit Obligations of Borrower and, upon the satisfaction in full
of all Letter of Credit Obligations of Borrower, to any other Obligations then
due and payable.

 

J-2



--------------------------------------------------------------------------------

(iv) Neither Borrower nor any Person claiming on behalf of or through Borrower
shall have any right to withdraw any of the funds or Cash Equivalents held in
the Cash Collateral Account, except that upon the termination of all Letter of
Credit Obligations and the payment of all amounts payable by Borrower to Agent
and Lenders in respect thereof, any funds remaining in the Cash Collateral
Account shall be applied to other Obligations then due and owing and upon
payment in full of such Obligations any remaining amount shall be paid to
Borrower or as otherwise required by law. Interest earned on deposits in the
Cash Collateral Account shall be held as additional collateral.

(d) Fees and Expenses. Borrower agrees to pay to Agent for the benefit of
Lenders, as compensation to such Lenders for Letter of Credit Obligations
incurred hereunder, (i) all costs and expenses incurred by Agent or any Lender
on account of such Letter of Credit Obligations, and (ii) for each month during
which any Letter of Credit Obligation shall remain outstanding, a fee (the
“Letter of Credit Fee”) in an amount equal to a per annum rate equal to the
Applicable Margin multiplied by the maximum amount available from time to time
to be drawn under the applicable Letter of Credit. Such fee shall be paid to
Agent for the benefit of the Lenders in arrears, on the first day of each month
and on the Commitment Termination Date. In addition, Borrower shall pay to any
L/C Issuer, on demand, such fees (including all per annum fees), charges and
expenses of such L/C Issuer in respect of the issuance, negotiation, acceptance,
amendment, transfer and payment of such Letter of Credit or otherwise payable
pursuant to the application and related documentation under which such Letter of
Credit is issued.

(e) Request for Incurrence of Letter of Credit Obligations. Borrower shall give
Agent at least three (3) Business Days’ prior written notice requesting the
incurrence of any Letter of Credit Obligation. The notice shall be accompanied
by the form of the Letter of Credit (which shall be acceptable to the L/C
Issuer) and a completed Application for Standby Letter of Credit in form and
substance satisfactory to the L/C Issuer (an “Application for Letter of
Credit”), as well as such other instruments and agreements as the L/C Issuer may
customarily require for issuance of a Letter of Credit of similar type and
amount. Notwithstanding anything contained herein to the contrary, Letter of
Credit applications by Borrower and approvals by Agent and the L/C Issuer may be
made and transmitted pursuant to electronic codes and security measures mutually
agreed upon and established by and among Borrower, Agent and the L/C Issuer.

(f) Obligation Absolute. The obligation of Borrower to reimburse Agent and
Lenders for payments made with respect to any Letter of Credit Obligation shall
be absolute, unconditional and irrevocable, without necessity of presentment,
demand, protest or other formalities, and the obligations of each Lender to make
payments to Agent with respect to Letters of Credit shall be unconditional and
irrevocable. Such obligations of Borrower and Lenders shall be paid strictly in
accordance with the terms hereof under all circumstances including the
following:

(i) any lack of validity or enforceability of any Letter of Credit or the
Agreement or the other Loan Documents or any other agreement;

(ii) the existence of any claim, setoff, defense or other right that Borrower or
any of its Affiliates or any Lender may at any time have against a beneficiary
or any transferee of any Letter of Credit (or any Persons or entities for whom
any such transferee may be acting), Agent, any Lender, or any other Person,
whether in connection with the

 

J-3



--------------------------------------------------------------------------------

Agreement, the Letter of Credit, the transactions contemplated herein or therein
or any unrelated transaction (including any underlying transaction between
Borrower or any of its Affiliates and the beneficiary for which the Letter of
Credit was procured);

(iii) any draft, demand, certificate or any other document presented under any
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;

(iv) payment by Agent (except as otherwise expressly provided in paragraph
(g)(ii)(C) below) or any L/C Issuer under any Letter of Credit or guaranty
thereof against presentation of a demand, draft or certificate or other document
that does not comply with the terms of such Letter of Credit or such guaranty;

(v) any other circumstance or event whatsoever, that is similar to any of the
foregoing; or

(vi) the fact that a Default or an Event of Default has occurred and is
continuing.

(g) Indemnification; Nature of Lenders’ Duties.

(i) In addition to amounts payable as elsewhere provided in the Agreement,
Borrower hereby agrees to pay and to protect, indemnify, and save harmless Agent
and each Lender from and against any and all claims, demands, liabilities,
damages, losses, costs, charges and expenses (including reasonable attorneys’
fees and allocated costs of internal counsel) that Agent or any Lender may incur
or be subject to as a consequence, direct or indirect, of (A) the issuance of
any Letter of Credit or guaranty thereof, or (B) the failure of Agent or any
Lender seeking indemnification or of any L/C Issuer to honor a demand for
payment under any Letter of Credit or guaranty thereof as a result of any act or
omission, whether rightful or wrongful, of any present or future de jure or de
facto government or Governmental Authority, in each case other than to the
extent as a result of the gross negligence or willful misconduct of Agent or
such Lender (as finally determined by a court of competent jurisdiction).

(ii) As between Agent and any Lender and Borrower, Borrower assumes all risks of
the acts and omissions of, or misuse of any Letter of Credit by beneficiaries of
any Letter of Credit. In furtherance and not in limitation of the foregoing, to
the fullest extent permitted by law neither Agent nor any Lender shall be
responsible for: (A) the form, validity, sufficiency, accuracy, genuineness or
legal effect of any document issued by any party in connection with the
application for and issuance of any Letter of Credit, even if it should in fact
prove to be in any or all respects invalid, insufficient, inaccurate, fraudulent
or forged; (B) the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign any Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, that may prove
to be invalid or ineffective for any reason; (C) failure of the beneficiary of
any Letter of Credit to comply fully with conditions required in order to demand
payment under such Letter of Credit; provided, that in the case of any payment
by Agent under any Letter of Credit or guaranty thereof, Agent shall be liable
to the extent such payment was made solely as a result of its gross negligence
or willful misconduct (as finally determined by a court of competent
jurisdiction) in determining that the demand for payment under such Letter of
Credit

 

J-4



--------------------------------------------------------------------------------

or guaranty thereof complies on its face with any applicable requirements for a
demand for payment under such Letter of Credit or guaranty thereof; (D) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex or otherwise, whether or not they may be in
cipher; (E) errors in interpretation of technical terms; (F) any loss or delay
in the transmission or otherwise of any document required in order to make a
payment under any Letter of Credit or guaranty thereof or of the proceeds
thereof; (G) the credit of the proceeds of any drawing under any Letter of
Credit or guaranty thereof; and (H) any consequences arising from causes beyond
the control of Agent or any Lender. None of the above shall affect, impair, or
prevent the vesting of any of Agent’s or any Lender’s rights or powers hereunder
or under the Agreement.

(iii) Nothing contained herein shall be deemed to limit or to expand any
waivers, covenants or indemnities made by Borrower in favor of any L/C Issuer in
any letter of credit application, reimbursement agreement or similar document,
instrument or agreement between Borrower and such L/C Issuer, including any
Application for Letter of Credit.

 

J-5



--------------------------------------------------------------------------------

Schedule I

to

Fourth Amended and Restated Credit Agreement

REVOLVING CREDIT COMMITMENTS

 

Lender    Revolving Credit
Commitment      Pro Rata Share  

Bank of America, N.A.

   $ 100,000,000.00         100 % 

 

Schedule I- 1



--------------------------------------------------------------------------------

EXHIBIT 1.1(a)(ii)

to

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of November 12, 2010

FORM OF NOTICE OF REVOLVING CREDIT ADVANCE

Reference is made to that certain Fourth Amended and Restated Credit Agreement
dated as of November 12, 2010 by and among the undersigned (the “Borrower”),
Bank of America, N.A., as Agent (the “Agent”), and the Lenders from time to time
signatory thereto (including all annexes, exhibits and schedules thereto, and as
from time to time amended, restated, supplemented or otherwise modified, the
“Credit Agreement”). Capitalized terms used herein without definition are so
used as defined in the Credit Agreement.

The Borrower hereby gives irrevocable notice, pursuant to Section 1.1(a)(ii) of
the Credit Agreement, of its request for a Revolving Credit Advance to be made
in the aggregate amount of $[        ] to be made on [            ,         ] as
[a Base Rate Loan] [as a LIBOR Loan having LIBOR Period of [        ] month(s)].

The Borrower hereby represents and warrants that all of the conditions contained
in Section 2.2 of the Credit Agreement have been satisfied on and as of the date
hereof, and will continue to be satisfied on and as of the date of the
Advance(s) requested hereby, before and after giving effect thereto and to the
application of the proceeds therefrom.

IN WITNESS WHEREOF, the Borrower has caused this Notice of Revolving Credit
Advance to be executed and delivered by its duly authorized officer as of the
date first set forth above.

 

SYNNEX CORPORATION, a Delaware corporation By:  

 

Name:  

 

Title:  

 

 

Exhibit 1.1(a)(ii) - 1



--------------------------------------------------------------------------------

EXHIBIT 1.1(a)(iii)

to

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of November 12, 2010

FORM OF REVOLVING CREDIT NOTE

 

$[            ]   November 12, 2010

FOR VALUE RECEIVED, the undersigned, SYNNEX CORPORATION, a Delaware corporation
(the “Borrower”), HEREBY PROMISES TO PAY to the order of [                    ],
(the “Lender”), at the offices of BANK OF AMERICA, N.A., as the Agent for the
Lenders (the “Agent”), at its address at 55 S. Lake Avenue, Suite 900, Pasadena,
CA 91101, or at such other place as the Agent may designate from time to time in
writing, in lawful money of the United States of America and in immediately
available funds, the amount of [                    ] DOLLARS ($[            ])
or, if less, the aggregate unpaid amount of all Revolving Credit Advances made
by the Lender to the undersigned under the “Credit Agreement” (as hereinafter
defined). All capitalized terms used but not otherwise defined herein have the
meanings given to them in the Credit Agreement or in Annex A thereto.

This Revolving Credit Note (this “Note”) is one of the Revolving Credit Notes
issued pursuant to that certain Fourth Amended and Restated Credit Agreement
dated as of the date hereof, by and among the Borrower, the Agent, the Lender
and the other Persons signatory thereto from time to time as the Lenders
(including all annexes, exhibits and schedules thereto, and as from time to time
amended, restated, supplemented or otherwise modified, the “Credit Agreement”),
and is entitled to the benefit and security of the Credit Agreement, the
Collateral Documents and all of the other Loan Documents referred to therein.
Reference is hereby made to the Credit Agreement for a statement of all of the
terms and conditions under which the Advances evidenced hereby are made and are
to be repaid. The date and amount of each Revolving Credit Advance made by the
Lender to the Borrower, the rates of interest applicable thereto and each
payment made on account of the principal thereof shall be recorded by the Agent
on its books; provided that the failure of the Agent to make any such
recordation shall not affect the obligation of the Borrower to make a payment
when due of any amount owing under the Credit Agreement or this Note in respect
of the Revolving Credit Advances made by the Lender to the Borrower.

The principal amount of the indebtedness evidenced hereby shall be payable in
the amounts and on the dates specified in the Credit Agreement, the terms of
which are hereby incorporated herein by reference. Interest thereon shall be
paid until such principal amount is paid in full at such interest rates and at
such times, and pursuant to such calculations, as are specified in the Credit
Agreement.

Upon and after the occurrence of any Event of Default, this Note may, as
provided in the Credit Agreement, and without demand, notice or legal process of
any kind, be declared, and immediately shall become, due and payable.

 

Exhibit 1.1(a)(iii) - 1



--------------------------------------------------------------------------------

Time is of the essence of this Note. Demand, presentment, protest and notice of
nonpayment and protest are hereby waived by the Borrower.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT STATE.

 

SYNNEX CORPORATION, a Delaware corporation By:  

 

Name:  

 

Title:  

 

 

Exhibit 1.1(a)(iii) - 2



--------------------------------------------------------------------------------

EXHIBIT 1.1(a)(iv)

to

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of November 12, 2010

FORM OF BORROWING BASE CERTIFICATE

[ATTACHED]

 

Exhibit 1.1(a)(iv) - 1



--------------------------------------------------------------------------------

EXHIBIT 1.1(b)(i)

to

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of November 12, 2010

FORM OF NOTICE OF SWING LINE ADVANCE

Reference is made to that certain Fourth Amended and Restated Credit Agreement
dated as of November 12, 2010 by and among Synnex Corporation (the “Borrower”),
Bank of America, N.A., as Agent (the “Agent”), and the Lenders from time to time
signatory thereto (including all annexes, exhibits and schedules thereto, and as
from time to time amended, restated, supplemented or otherwise modified, the
“Credit Agreement”). Capitalized terms used herein without definition are so
used as defined in the Credit Agreement.

The Borrower hereby gives irrevocable notice, pursuant to Section 1.1(b)(i) of
the Credit Agreement, of its request for a Swing Line Advance to be made in the
aggregate amount of $[        ] to be made on [            ,         ].

The Borrower hereby represents and warrants that all of the conditions contained
in Section 2.2 of the Credit Agreement have been satisfied on and as of the date
hereof, and will continue to be satisfied on and as of the date of the
Advance(s) requested hereby, before and after giving effect thereto and to the
application of the proceeds therefrom.

IN WITNESS WHEREOF, the Borrower has caused this Notice of Swing Line Advance to
be executed and delivered by its duly authorized officer as of the date first
set forth above.

 

SYNNEX CORPORATION, a Delaware corporation By:                             
                                                                   
Name:                                                                       
                     Title:                            
                                                                 

 

Exhibit 1.1(b)(i) - 1



--------------------------------------------------------------------------------

EXHIBIT 1.1(b)(ii)

to

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of November 12, 2010

FORM OF SWING LINE NOTE

 

$10,000,000    November 12, 2010

FOR VALUE RECEIVED, the undersigned, SYNNEX CORPORATION, a Delaware corporation
(the “Borrower”), HEREBY PROMISES TO PAY to the order of BANK OF AMERICA, N.A.,
a national banking association (“the Swing Line Lender”) at the offices of BANK
OF AMERICA, N.A., as Agent (in such capacity, the “Agent”), at the Agent’s
address at 55 S. Lake Avenue, Suite 900, Pasadena, CA 91101, or at such other
place as the Agent may designate from time to time in writing, in lawful money
of the United States of America and in immediately available funds, the amount
of TEN MILLION DOLLARS AND NO CENTS ($10,000,000) or, if less, the aggregate
unpaid amount of all Swing Line Advances made to the undersigned under the
“Credit Agreement” (as hereinafter defined). All capitalized terms used but not
otherwise defined herein have the meanings given to them in the Credit Agreement
or in Annex A thereto.

This Swing Line Note (this “Note”) is issued pursuant to that certain Fourth
Amended and Restated Credit Agreement dated as of November 12, 2010 by and among
the Borrower, the Agent, the Swing Line Lender and the other Persons signatory
thereto from time to time as Lenders (including all annexes, exhibits and
schedules thereto and as from time to time amended, restated, supplemented or
otherwise modified, the “Credit Agreement”), and is entitled to the benefit and
security of the Credit Agreement, the Collateral Documents and all of the other
Loan Documents. Reference is hereby made to the Credit Agreement for a statement
of all of the terms and conditions under which the Advances evidenced hereby are
made and are to be repaid. The date and amount of each Swing Line Advance made
by the Swing Line Lender to the Borrower, the rate of interest applicable
thereto and each payment made on account of the principal thereof shall be
recorded by the Agent on its books; provided that the failure of the Agent to
make any such recordation shall not affect the obligation of the Borrower to
make a payment when due of any amount owing under the Credit Agreement or this
Note in respect of the Swing Line Advances made by the Swing Line Lender to the
Borrower.

The principal amount of the indebtedness evidenced hereby shall be payable in
the amounts and on the dates specified in the Credit Agreement, the terms of
which are hereby incorporated herein by reference. Interest thereon shall be
paid until such principal amount is paid in full at such interest rates and at
such times, and pursuant to such calculations, as are specified in the Credit
Agreement.

Upon and after the occurrence of any Event of Default, this Note may, as
provided in the Credit Agreement, and without demand, notice or legal process of
any kind, be declared, and immediately shall become, due and payable.

 

Exhibit 1.1(b)(ii) - 1



--------------------------------------------------------------------------------

Time is of the essence of this Note. Demand, presentment, protest and notice of
nonpayment and protest are hereby waived by the Borrower.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT STATE.

 

SYNNEX CORPORATION, a Delaware corporation By:                             
                                                                    
Name:                                                                       
                     Title:                            
                                                                 

 

Exhibit 1.1(b)(ii) - 2



--------------------------------------------------------------------------------

EXHIBIT 1.4(d)

to

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of November 12, 2010

FORM OF NOTICE OF CONVERSION/CONTINUATION

Reference is made to that certain Fourth Amended and Restated Credit Agreement
dated as of November 12, 2010 by and among Synnex Corporation (the “Borrower”),
Bank of America, N.A., as Agent (“Agent”), and the Lenders from time to time
signatory thereto (including all annexes, exhibits or schedules thereto, and as
from time to time amended, restated, supplemented or otherwise modified, the
“Credit Agreement”). Capitalized terms used herein without definition are so
used as defined in the Credit Agreement.

The Borrower hereby gives irrevocable notice, pursuant to Section 1.4(d) of the
Credit Agreement, of its request to:

(c) on [    date    ] convert $[        ]of the aggregate outstanding principal
amount of the Revolving Credit Loan, bearing interest at the [Base] [LIBOR]
Rate, into [a LIBOR Loan, having a LIBOR Period of [        ] month(s)] [a Base
Rate Loan];

(d) [on [    date    ] continue $[        ]of the aggregate outstanding
principal amount of the Revolving Credit Loan, bearing interest at the LIBOR
Rate, as a LIBOR Loan having a LIBOR Period of [        ] month(s)].2

The Borrower hereby represents and warrants that all of the conditions contained
in Section 2.2 of the Credit Agreement have been satisfied on and as of the date
hereof, and will continue to be satisfied on and as of the date of the
conversion/continuation requested hereby, before and after giving effect
thereto.

IN WITNESS WHEREOF, the Borrower has caused this Notice of
Conversion/Continuation be executed and delivered by its duly authorized officer
as of the date first set forth above.

 

SYNNEX CORPORATION, a Delaware corporation By:                             
                                                                    
Name:                                                                       
                     Title:                            
                                                                 

 

 

2

Include clause (a) and/or clause (b), as appropriate.

 

Exhibit 1.4(d) - 1



--------------------------------------------------------------------------------

EXHIBIT 3.4

to

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of November 12, 2010

PROJECTIONS

[ATTACHED]

 

Exhibit 3.4 - 1



--------------------------------------------------------------------------------

EXHIBIT 9.1(a)

to

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of November 12, 2010

FORM OF ASSIGNMENT AGREEMENT

This Assignment Agreement (this “Agreement”) is made as of                     
    ,          by and between                                  (the “Assignor
Lender”) and                                  (the “Assignee Lender”) and
acknowledged and consented to by BANK OF AMERICA, N.A., as agent (the “Agent”).
All capitalized terms used in this Agreement and not otherwise defined herein
will have the respective meanings set forth in the Credit Agreement as
hereinafter defined.

RECITALS:

WHEREAS, Synnex Corporation, a Delaware corporation (the “Borrower”), the Agent,
the Assignor Lender and the other Persons signatory thereto as Lenders have
entered into that certain Fourth Amended and Restated Credit Agreement dated as
of November 12, 2010 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”) pursuant to which the Assignor Lender
has agreed to provide certain financial accommodations to the Borrower;

WHEREAS, the Assignor Lender desires to assign to the Assignee Lender [all/a
portion] of its interest in the Revolving Credit Loan (as described below) and
the Collateral and to delegate to the Assignee Lender [all/a portion] of its
Commitments and other duties with respect to such Revolving Credit Loan and such
Collateral;

WHEREAS, the Assignee Lender desires to become a Lender under the Credit
Agreement and to accept such assignment and delegation from the Assignor Lender;
and

WHEREAS, the Assignee Lender desires to appoint the Agent to serve as agent for
the Assignee Lender under the Credit Agreement.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions,
and covenants herein contained, the Assignor Lender and the Assignee Lender
agree as follows:

 

1. ASSIGNMENT, DELEGATION, AND ACCEPTANCE

1.1 Assignment. The Assignor Lender hereby transfers and assigns to the Assignee
Lender, without recourse and without representations or warranties of any kind
(except as set forth in Section 3.2), [all/such percentage] of the Assignor
Lender’s right, title, and interest in the Revolving Credit Loan, Loan Documents
and Collateral as will result in the Assignee Lender having as of the Effective
Date (as hereinafter defined) a Pro Rata Share thereof, as follows:

 



--------------------------------------------------------------------------------

     Principal Amount      Pro Rata Share  

Assignee Lender’s

     

Revolving Credit Loan

   $                       % 

1.2 Delegation. The Assignor Lender hereby irrevocably assigns and delegates to
the Assignee Lender [all/a portion] of its Commitments and its other duties and
obligations as a Lender under the Loan Documents equivalent to [100%/    %] of
the Assignor Lender’s Revolving Credit Commitment (such percentage representing
a commitment of $         ).

1.3 Acceptance by Assignee Lender. By its execution of this Agreement, the
Assignee Lender irrevocably purchases, assumes and accepts such assignment and
delegation and agrees to be a Lender with respect to the delegated interest
under the Loan Documents and to be bound by the terms and conditions thereof. By
its execution of this Agreement, the Assignor Lender agrees, to the extent
provided herein, to relinquish its rights and be released from its obligations
and duties under the Credit Agreement.

1.4 Effective Date. Such assignment and delegation by the Assignor Lender and
acceptance by the Assignee Lender will be effective and the Assignee Lender will
become a Lender under the Loan Documents as of [the date of this Agreement]
(“Effective Date”) and upon payment of the Assigned Amount and the Assignment
Fee (as each term is defined below). Interest and Fees accrued prior to the
Effective Date are for the account of the Assignor Lender.

 

2. INITIAL PAYMENT AND DELIVERY OF NOTES

2.1 Payment of the Assigned Amount. The Assignee Lender will pay to the Assignor
Lender, in immediately available funds, not later than 12:00 noon (New York
time) on the Effective Date, an amount equal to its Pro Rata Share of the then
outstanding principal amount of the Revolving Credit Loan as set forth above in
Section 1.1 (the “Assigned Amount”).

2.2 Payment of Assignment Fee. [The Assignor Lender and/or the Assignee Lender]
will pay to the Agent, for its own account in immediately available funds, not
later than 12:00 noon (New York time) on the Effective Date, the assignment fee
in the amount of $3,500 (the “Assignment Fee”) as required pursuant to
Section 9.1(a) of the Credit Agreement.

2.3 Execution and Delivery of Notes. Following payment of the Assigned Amount
and the Assignment Fee, the Assignor Lender will deliver to the Agent the Notes
previously delivered to the Assignor Lender for redelivery to the Borrower and
the Agent will obtain from the Borrower for delivery to [the Assignor Lender
and] the Assignee Lender, new executed Notes evidencing the Assignee Lender’s
[and the Assignor Lender’s respective] Pro Rata Share[s] in the Revolving Credit
Loan after giving effect to the assignment described in Section 1. Each new Note
will be issued in the aggregate maximum principal amount of the [applicable]
Commitment of [the Lender to whom such Note is issued] OR [the Assignee Lender].



--------------------------------------------------------------------------------

3. REPRESENTATIONS, WARRANTIES AND COVENANTS

3.1 Assignee Lender’s Representations, Warranties and Covenants. The Assignee
Lender hereby represents, warrants, and covenants the following to the Assignor
Lender and the Agent:

(a) This Agreement is a legal, valid, and binding agreement of the Assignee
Lender, enforceable according to its terms;

(b) The execution and performance by the Assignee Lender of its duties and
obligations under this Agreement and the Loan Documents will not require any
registration with, notice to, or consent or approval by any Governmental
Authority;

(c) The Assignee Lender is familiar with transactions of the kind and scope
reflected in the Loan Documents and in this Agreement;

(d) The Assignee Lender has made its own independent investigation and appraisal
of the financial condition and affairs of each Credit Party, has conducted its
own evaluation of the Revolving Credit Loan and, the Loan Documents and each
Credit Party’s creditworthiness, has made its decision to become a Lender to the
Borrower under the Credit Agreement independently and without reliance upon the
Assignor Lender or the Agent, and will continue to do so;

(e) The Assignee Lender is entering into this Agreement in the ordinary course
of its business, and is acquiring its interest in the Revolving Credit Loan for
its own account and not with a view to or for sale in connection with any
subsequent distribution; provided, however, that at all times the disposition of
the Assignee Lender’s property shall, subject to the terms of the Credit
Agreement, be and remain within its control;

(f) No future assignment or participation granted by the Assignee Lender
pursuant to Section 9.1 of the Credit Agreement will require the Assignor
Lender, the Agent, or the Borrower to file any registration statement with the
Securities and Exchange Commission or to apply to qualify under the blue sky
laws of any state;

(g) The Assignee Lender has no loans to, written or oral agreements with, or
equity or other ownership interest in any Credit Party;

(h) The Assignee Lender will not enter into any written or oral agreement with,
or acquire any equity or other ownership interest in, any Credit Party without
the prior written consent of the Agent; and

(i) As of the Effective Date, the Assignee Lender (i) is entitled to receive
payments of principal and interest in respect of the Obligations without
deduction for or on account of any taxes imposed by the United States of America
or any political subdivision thereof, (ii) is not subject to capital adequacy or
similar requirements under Section 1.15(a) of the Credit Agreement, (iii) does
not require the payment of any increased costs under Section 1.15(b) of the
Credit Agreement, and (iv) is not unable to fund LIBOR Loans under
Section 1.15(c) of the Credit Agreement, and the Assignee Lender will indemnify
the Agent



--------------------------------------------------------------------------------

from and against all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, or expenses that result from the Assignee
Lender’s failure to fulfill its obligations under the terms of Section 1.14(c)
of the Credit Agreement or from any other inaccuracy in the foregoing.

3.2 Assignor Lender’s Representations, Warranties and Covenants. The Assignor
Lender hereby represents, warrants and covenants the following to the Assignee
Lender:

(a) The Assignor Lender is the legal and beneficial owner of the Assigned
Amount;

(b) This Agreement is a legal, valid and binding agreement of the Assignor
Lender, enforceable according to its terms;

(c) The execution and performance by the Assignor Lender of its duties and
obligations under this Agreement and the Loan Documents will not require any
registration with, notice to or consent or approval by any Governmental
Authority;

(d) The Assignor Lender has full power and authority, and has taken all action
necessary to execute and deliver this Agreement and to fulfill the obligations
hereunder and to consummate the transactions contemplated hereby;

(e) The Assignor Lender is the legal and beneficial owner of the interests being
assigned hereby, free and clear of any adverse claim, lien, encumbrance,
security interest, restriction on transfer, purchase option, call or similar
right of a third party; and

(f) This Assignment by the Assignor Lender to the Assignee Lender complies, in
all material respects, with the terms of the Loan Documents.

 

4. LIMITATIONS OF LIABILITY

Neither the Assignor Lender (except as provided in Section 3.2) nor the Agent
makes any representations or warranties of any kind, nor assumes any
responsibility or liability whatsoever, with regard to (a) the Loan Documents or
any other document or instrument furnished pursuant thereto or the Revolving
Credit Loan or other Obligations, (b) the creation, validity, genuineness,
enforceability, sufficiency, value or collectibility of any of them, (c) the
amount, value or existence of the Collateral, (d) the perfection or priority of
any Lien upon the Collateral, or (e) the financial condition of any Credit Party
or other obligor or the performance or observance by any Credit Party of its
obligations under any of the Loan Documents. Neither the Assignor Lender nor the
Agent has or will have any duty, either initially or on a continuing basis, to
make any investigation, evaluation, appraisal of, or any responsibility or
liability with respect to the accuracy or completeness of, any information
provided to the Assignee Lender which has been provided to the Assignor Lender
or the Agent by any Credit Party. Nothing in this Agreement or in the Loan
Documents shall impose upon the Assignor Lender or the Agent any fiduciary
relationship in respect of the Assignee Lender.



--------------------------------------------------------------------------------

5. FAILURE TO ENFORCE

No failure or delay on the part of the Agent or the Assignor Lender in the
exercise of any power, right, or privilege hereunder or under any Loan Document
will impair such power, right, or privilege or be construed to be a waiver of
any default or acquiescence therein. No single or partial exercise of any such
power, right, or privilege will preclude further exercise thereof or of any
other right, power, or privilege. All rights and remedies existing under this
Agreement are cumulative with, and not exclusive of, any rights or remedies
otherwise available.

 

6. NOTICES

Unless otherwise specifically provided herein, any notice or other communication
required or permitted to be given will be in writing and addressed to the
respective party as set forth below its signature hereunder, or to such other
address as the party may designate in writing to the other.

 

7. AMENDMENTS AND WAIVERS

No amendment, modification, termination, or waiver of any provision of this
Agreement will be effective without the written concurrence of the Assignor
Lender, the Agent and the Assignee Lender.

 

8. SEVERABILITY

Whenever possible, each provision of this Agreement will be interpreted in such
manner as to be effective and valid under applicable law. In the event any
provision of this Agreement is or is held to be invalid, illegal, or
unenforceable under applicable law, such provision will be ineffective only to
the extent of such invalidity, illegality, or unenforceability, without
invalidating the remainder of such provision or the remaining provisions of the
Agreement. In addition, in the event any provision of or obligation under this
Agreement is or is held to be invalid, illegal, or unenforceable in any
jurisdiction, the validity, legality, and enforceability of the remaining
provisions or obligations in any other jurisdictions will not in any way be
affected or impaired thereby.

 

9. SECTION TITLES

Section and Subsection titles in this Agreement are included for convenience of
reference only, do not constitute a part of this Agreement for any other
purpose, and have no substantive effect.

 

10. SUCCESSORS AND ASSIGNS

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.



--------------------------------------------------------------------------------

11. APPLICABLE LAW

THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT STATE.

 

12. COUNTERPARTS

This Agreement and any amendments, waivers, consents, or supplements may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which, when so executed and delivered, will be
deemed an original and all of which shall together constitute one and the same
instrument.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.

 

Assignee Lender     Assignor Lender

 

   

 

By:

 

 

    By:  

 

  Title:       Title: Notice Address     Notice Address Account Information    
Account Information

 

Acknowledged and Consented to:

BANK OF AMERICA, N.A.,
as Agent

By:  

 

  Its Duly Authorized Signatory



--------------------------------------------------------------------------------

EXHIBIT A

to

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of November 12, 2010

FORM OF COMPLIANCE CERTIFICATE

[ATTACHED]

 

Schedule 10.8-1



--------------------------------------------------------------------------------

EXHIBIT B

to

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of November 12, 2010

FORM OF GUARANTY

[ATTACHED]



--------------------------------------------------------------------------------

EXHIBIT C

to

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of November 12, 2010

FORM OF SECURITY AGREEMENT

[ATTACHED]